 Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 1 of 188




                                    DECLARATION

       1.     My name is Jane Stalinski. I am over the age of eighteen years, of sound

mind, and I work on behalf of UnitedHealthcare Insurance Company and its affiliates

including UnitedHealthcare Insurance Company of Illinois (“United”). I have personal

knowledge of the statements set forth herein, and they are true and correct.

       2.     United issued coverage to Planet Equity Group LLC (the “Employer”)

under group policy no. 905309 (the “Group Policy”), and certificates of coverage were

issued to the eligible employees. By virtue of his employment with the Employer, John

Christopher Quinn was eligible for coverage under the Group Policy, subject to the terms

and conditions thereof. A copy of the operative Group Policy is attached hereto as

Exhibit “A” and incorporated herein by reference, and a specimen copy of the Certificate

of Coverage is attached hereto as Exhibit “B” and incorporated herein by reference.

       I declare under penalty of perjury that the foregoing is true and correct.

       EXECUTED this 12th day of June, 2019.


                                          UNITEDHEALTHCARE INSURANCE
                                          COMPANY


                                           By:    Cfkry^L                            s




                                                                                    EXHIBIT 1
Declaration                                                                              Page 1
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 2 of 188




    UnitedHealthcare Insurance Company of Illinois


                            Group Policy

                                      For



                           Planet Equity Group LLC

                       Enrolling Group Number: 905309

                       Policy Effective Date: July 1, 2015




                                                                EXHIBIT A
 Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 3 of 188




                                          Group Policy

       UnitedHealthcare Insurance Company of Illinois
                                    200 East Randolph Street, Suite 5300

                                            Chicago, Illinois 60601

                                                   860-702-5000



This Policy is entered into by and between UnitedHealthcare Insurance Company of Illinois and the
"Enrolling Group," as described in Exhibit 1.

When used in this document, the words "we," "us," and "our" are referring to UnitedHealthcare Insurance
Company of Illinois.

Upon our receipt of the Enrolling Group's signed application and payment of the first Policy Charge, this
Policy is deemed executed.

We agree to provide Benefits for Covered Health Services set forth in this Policy, including the attached
Certificate(s) of Coverage and Schedule(s) of Benefits, subject to the terms, conditions, exclusions, and
limitations of this Policy. The Enrolling Group's application is made a part of this Policy.

This Policy replaces and overrules any previous agreements relating to Benefits for Covered Health
Services between the Enrolling Group and us. The terms and conditions of this Policy will in turn be
overruled by those of any subsequent agreements relating to Benefits for Covered Health Services
between the Enrolling Group and us.

We will not be deemed or construed as an employer or plan administrator for any purpose with respect to
the administration or provision of benefits under the Enrolling Group's benefit plan. We are not
responsible for fulfilling any duties or obligations of an employer or plan administrator with respect to the
Enrolling Group's benefit plan.

This Policy will become effective on the date specified in Exhibit 1 and will be continued in force by the
timely payment of the required Policy Charges when due, subject to termination of this Policy as provided
in Article 5.

When this Policy is terminated, as described in Article 5, this Policy and all Benefits under this Policy will
end at 12:00 midnight on the date of termination.

This Policy is issued as described in Exhibit 1.

Issued By:




    UNITEDHEALTHCARE INSURANCE COMPANY OF ILLINOIS




    Jeffrey Alter, President




POL.I.11.IL                                             1
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 4 of 188




Article 1: Glossary of Defined Terms
The terms used in this Policy have the same meanings given to those terms in Section 9: Defined Terms
of the attached Certificate(s) of Coverage.

Coverage Classification - one of the categories of coverage described in Exhibit 2 for rating purposes
(for example: Subscriber only, Subscriber and spouse, Subscriber and children, Subscriber and family).

Material Misrepresentation - any oral or written communication or conduct, or combination of
communication and conduct, that is untrue and is intended to create a misleading impression in the mind
of another person. A misrepresentation is material if a reasonable person would attach importance to it in
making a decision or determining a course of action, including but not limited to, the issuance of a policy
or coverage under a policy, calculation of rates, or payment of a claim.


Article 2: Benefits
Subscribers and their Enrolled Dependents are entitled to Benefits for Covered Health Services subject to
the terms, conditions, limitations and exclusions set forth in the Certificate(s) of Coverage and
Schedule(s) of Benefits attached to this Policy. Each Certificate of Coverage and Schedule of Benefits,
including any Riders and Amendments, describes the Covered Health Services, required Copayments,
and the terms, conditions, limitations and exclusions related to coverage.


Article 3: Premium Rates and Policy Charge

3.1 Premiums
Monthly Premiums payable by or on behalf of Covered Persons are specified in the Schedule of Premium
Rates in Exhibit 2 of this Policy or in any attached Notice of Change.

We reserve the right to change the Schedule of Premium Rates as described in Exhibit 1 of this Policy.
We also reserve the right to change the Schedule of Premium Rates at any time if the Schedule of
Premium Rates was based upon a Material Misrepresentation relating to health status that resulted in the
Premium rates being lower than they would have been if the Material Misrepresentation had not been
made. We reserve the right to change the Schedule of Premium Rates for this reason retroactive to the
effective date of the Schedule of Premium Rates that was based on the Material Misrepresentation.


3.2 Computation of Policy Charge
The Policy Charge will be calculated based on the number of Subscribers in each Coverage Classification
that we show in our records at the time of calculation. The Policy Charge will be calculated using the
Premium rates in effect at that time. Exhibit 1 describes the way in which the Policy Charge is calculated.


3.3 Adjustments to the Policy Charge
We may make retroactive adjustments for any additions or terminations of Subscribers or changes in
Coverage Classification that are not reflected in our records at the time we calculate the Policy Charge.
We will not grant retroactive credit for any change occurring more than 60 days prior to the date we
received notification of the change from the Enrolling Group. We also will not grant retroactive credit for
any calendar month in which a Subscriber has received Benefits.

The Enrolling Group must notify us in writing within 60 days of the effective date of enrollments,
terminations, or other changes. The Enrolling Group must notify us in writing each month of any change
in the Coverage Classification for any Subscriber.




POL.I.11.IL                                           2
 Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 5 of 188




If premium taxes, guarantee or uninsured fund assessments, or other governmental charges relating to or
calculated in regard to Premium are either imposed or increased, those charges will automatically be
added to the Premium. In addition, any change in law or regulation that significantly affects our cost of
operation will result in an increase in Premium in an amount we determine.


3.4 Payment of the Policy Charge
The Policy Charge is payable to us in advance by the Enrolling Group as described under "Payment of
the Policy Charge" in Exhibit 1. The first Policy Charge is due and payable on or before the effective date
of this Policy. Subsequent Policy Charges are due and payable no later than the first day of each
payment period specified in item 6 of Exhibit 1, while this Policy is in force.

All payments shall be made in United States dollars, in immediately available funds, and shall be remitted
to us at the address set forth in the Enrolling Group's application, or at such other address as we may
from time to time designate in writing. The Enrolling Group agrees not to send us payments marked "paid
in full", "without recourse", or similar language. In the event that the Enrolling Group sends such a
payment, we may accept it without losing any of our rights under this Policy and the Enrolling Group will
remain obligated to pay any and all amounts owed to us.

A late payment charge will be assessed for any Policy Charge not received within 10 calendar days
following the due date. A service charge will be assessed for any non-sufficient-fund check received in
payment of the Policy Charge. All Policy Charge payments must be accompanied by supporting
documentation that states the names of the Covered Persons for whom payment is being made.

The Enrolling Group must reimburse us for attorney's fees and any other costs related to collecting
delinquent Policy Charges.


3.5 Grace Period
A grace period of 31 days will be granted for the payment of any Policy Charge not paid when due.
During the grace period, this Policy will continue in force. The grace period will not extend beyond the
date this Policy terminates.

The Enrolling Group is liable for payment of the Policy Charge during the grace period. If we receive
written notice from the Enrolling Group to terminate this Policy during the grace period, we will adjust the
Policy Charge so that it applies only to the number of days this Policy was in force during the grace
period.

This Policy terminates as described in Article 5.1 if the grace period expires and the past due Policy
Charge remains unpaid.


Article 4: Eligibility and Enrollment

4.1 Eligibility Conditions or Rules
Eligibility conditions or rules for each class are stated in the corresponding Exhibit 2. The eligibility
conditions stated in Exhibit 2 are in addition to those specified in Section 3: When Coverage Begins of the
Certificate of Coverage.


4.2 Initial Enrollment Period
Eligible Persons and their Dependents may enroll for coverage under this Policy during the Initial
Enrollment Period. The Initial Enrollment Period is determined by the Enrolling Group.




POL.I.11.IL                                           3
 Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 6 of 188




4.3 Open Enrollment Period
An Open Enrollment Period will be provided periodically for each class, as specified in the corresponding
Exhibit 2, During an Open Enrollment Period, Eligible Persons may enroll for coverage under this Policy.


4.4 Effective Date of Coverage
The effective date of coverage for properly enrolled Eligible Persons and their Dependents is stated in
Exhibit 2.


Article 5: Policy Termination

5.1 Conditions for Termination of the Entire Policy
This Policy and all Benefits for Covered Health Services under this Policy will automatically terminate on
the earliest of the dates specified below:

A.    On the last day of the grace period if the Policy Charge remains unpaid. The Enrolling Group
      remains liable for payment of the Policy Charge for the period of time this Policy remained in force
      during the grace period.

B.    On the date specified by the Enrolling Group, after at least 31 days prior written notice to us that
      this Policy is to be terminated.

C.    On the date we specify, after at least 31 days prior written notice to the Enrolling Group, that this
      Policy is to be terminated due to the Enrolling Group's violation of the participation and contribution
      rules as shown in Exhibit 1.

D.    On the date we specify, after at least 31 days prior written notice to the Enrolling Group, that this
      Policy is to be terminated because the Enrolling Group performed an act, practice or omission that
      constituted fraud or made an intentional misrepresentation of a fact that was material to the
      execution of this Policy or to the provision of coverage under this Policy. In this case, we have the
      right to rescind this Policy back to either:

      ■       The effective date of this Policy.

      ■       The date of the act, practice or omission, if later.

      Any unearned Premium will be refunded.

E.    On the date we specify, after at least 90 days prior written notice to the Enrolling Group, that this
      Policy is to be terminated because we will no longer issue this particular type of group health
      benefit plan within the applicable market. If this occurs the Enrolling Group will be offered the
      option to purchase any other large employer group health plan that we have available.

F.    On the date we specify, after at least 180 days prior written notice to the applicable state authority
      and to the Enrolling Group, that this Policy is to be terminated because we will no longer issue any
      employer health benefit plan within the applicable market.


5.5 Payment and Reimbursement Upon Termination
Upon any termination of this Policy, the Enrolling Group is and will remain liable to us for the payment of
any and all Premiums which are unpaid at the time of termination, including a pro rata portion of the
Policy Charge for any period this Policy was in force during the grace period preceding the termination.




POL.I.11.IL                                             4
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 7 of 188




Article 6: General Provisions

6.1 Entire Policy
This Policy, including the Certificate(s) of Coverage, the Schedule(s) of Benefits, the application of the
Enrolling Group, and any Amendments, Notices of Change, and Riders, constitute the entire Policy
between the parties. All statements made by the Enrolling Group or by a Subscriber will, in the absence
of fraud, be deemed representations and not warranties.


6.2 Time Limit on Certain Defenses
No statement made by the Enrolling Group, except a fraudulent statement, can be used to void this Policy
after it has been in force for a period of two years.


6.3 Amendments and Alterations
Amendments to this Policy are effective 31 days after we send written notice to the Enrolling Group.
Riders are effective on the date we specify. Other than changes to Exhibit 2 stated in a Notice of Change
to Exhibit 2, no change will be made to this Policy unless made by an Amendment or a Rider which is
signed by one of our authorized executive officers. No agent has authority to change this Policy or to
waive any of its provisions.


6.4 Relationship between Parties
The relationships between us and Network providers, and relationships between us and Enrolling Groups,
are solely contractual relationships between independent contractors. Network providers and Enrolling
Groups are not our agents or employees, nor are we or any of our employees an agent or employee of
Network providers or Enrolling Groups.

The relationship between a Network provider and any Covered Person is that of provider and patient. The
Network provider is solely responsible for the services provided by it to any Covered Person. The
relationship between any Enrolling Group and any Covered Person is that of employer and employee,
Dependent, or any other category of Covered Person described in the Coverage Classifications specified
in this Policy.

The Enrolling Group is solely responsible for enrollment and Coverage Classification changes (including
termination of a Covered Person's coverage) and for the timely payment of the Policy Charges.


6.5 Records
The Enrolling Group must furnish us with all information and proofs which we may reasonably require with
regard to any matters pertaining to this Policy. We may at any reasonable time inspect:

•     All documents furnished to the Enrolling Group by an individual in connection with coverage.

•     The Enrolling Group's payroll.

•     Any other records pertinent to the coverage under this Policy.

By accepting Benefits under this Policy, each Covered Person authorizes and directs any person or
institution that has provided services to him or her, to furnish us or our designees any and all information
and records or copies of records relating to the health care services provided to the Covered Person. We
have the right to request this information at any reasonable time. This applies to all Covered Persons,
including Enrolled Dependents whether or not they have signed the Subscriber's enrollment form.

We agree that such information and records will be considered confidential. We have the right to release
any and all records concerning health care services which are necessary to implement and administer the

POL.I.11.IL                                           5
 Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 8 of 188




terms of this Policy including records necessary for appropriate medical review and quality assessment or
as we are required by law or regulation.

During and after the term of this Policy, we and our related entities may use and transfer the information
gathered under this Policy for research and analytic purposes.


6.6 Administrative Services
The services necessary to administer this Policy and the Benefits provided under it will be provided in
accordance with our standard administrative procedures or those standard administrative procedures of
our designee. If the Enrolling Group requests that administrative services be provided in a manner other
than in accordance with these standard procedures, including requests for non-standard reports, the
Enrolling Group must pay for such services or reports at the then current charges for such services or
reports.

We may offer to provide administrative services to the Enrolling Group for certain wellness programs
including, but not limited to, fitness programs, biometric screening programs and wellness coaching
programs.


6.7 Employee Retirement Income Security Act (ERISA)
When this Policy is purchased by the Enrolling Group to provide benefits under a welfare plan governed
by the federal Employee Retirement Income Security Act 29 U.S.C., 1001 et seq., we will not be named
as, and will not be, the plan administrator or the named fiduciary of the welfare plan, as those terms are
used in ERISA.


6.8 Examination of Covered Persons
In the event of a question or dispute concerning Benefits for Covered Health Services, we may
reasonably require that a Network Physician, acceptable to us, examine the Covered Person at our
expense.


6.9 Clerical Error
Clerical error will not deprive any individual of Benefits under this Policy or create a right to Benefits.
Failure to report enrollments will not be considered a clerical error and will not result in retroactive
coverage for Eligible Persons. Failure to report the termination of coverage will not continue the coverage
for a Covered Person beyond the date it is scheduled to terminate according to the terms of this Policy.
Upon discovery of a clerical error, any necessary appropriate adjustment in Premiums will be made.
However, we will not grant any such adjustment in Premiums or coverage to the Enrolling Group for more
than 60 days of coverage prior to the date we received notification of the clerical error.


6.10 Workers' Compensation Not Affected
Benefits provided under this Policy do not substitute for and do not affect any requirements for coverage
by workers' compensation insurance.


6.11 Conformity with Law
Any provision of this Policy which, on its effective date, is in conflict with the requirements of state or
federal statutes or regulations (of the jurisdiction in which this Policy is delivered) is deemed to be
amended to conform to the minimum requirements of those statutes and regulations.




POLI.11.IL                                             6
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 9 of 188




6.12 Notice
When we provide written notice regarding administration of this Policy to an authorized representative of
the Enrolling Group, that notice is deemed notice to all affected Subscribers and their Enrolled
Dependents. The Enrolling Group is responsible for giving notice to Covered Persons on a timely basis.

Any notice sent to us under this Policy and any notice sent to the Enrolling Group must be addressed as
described in Exhibit 1.


6.13 Continuation Coverage
We agree to provide Benefits under this Policy for those Covered Persons who are eligible to continue
coverage under federal or state law, as described in Section 4: When Coverage Ends of the Certificate of
Coverage.

We will not provide any administrative duties with respect to the Enrolling Group's compliance with federal
or state law. All duties of the plan sponsor or plan administrator remain the sole responsibility of the
Enrolling Group, including but not limited to notification of COBRA and/or state law continuation rights and
billing and collection of Premium.


6.14 Certification of Coverage Forms
As required by the federal Health Insurance Portability and Accountability Act of 1996 (HIPAA), we will
produce certification of coverage forms for Covered Persons who lose coverage under this Policy. The
Enrolling Group agrees to provide us with all necessary eligibility and termination data. Certification of
coverage forms will be based on eligibility and termination data that the Enrolling Group provides to our
eligibility systems in accordance with our data specifications, and which is available in our eligibility
systems as of the date the form is generated. The certification of coverage forms will only include periods
of coverage that we administer under this Policy.


6.15 Subscriber's Individual Certificate
We will issue Certificate(s) of Coverage, Schedule(s) of Benefits, and any attachments to the Enrolling
Group for delivery to each covered Subscriber. The Certificate(s) of Coverage, Schedule(s) of Benefits,
and any attachments will show the Benefits and other provisions of this Policy. In addition, you may have
access to your Certificate(s) of Coverage and Schedule(s) of Benefits online at www.myuhc.com.


6.16 System Access
The term "systems" as used in this provision means our systems that we make available to the Enrolling
Group to facilitate the transfer of information in connection with this Policy.


System Access
We grant the Enrolling Group the nonexclusive, nontransferable right to access and use the functionalities
contained within the systems, under the terms set forth in this Policy. The Enrolling Group agrees that all
rights, title and interest in the systems and all rights in patents, copyrights, trademarks and trade secrets
encompassed in the systems will remain ours. In order to obtain access to the systems, the Enrolling
Group will obtain, and be responsible for maintaining, at no expense to us, the hardware, software and
Internet browser requirements we provide to the Enrolling Group, including any amendments to those
requirements. The Enrolling Group is responsible for obtaining an internet service provider or other
access to the Internet.

The Enrolling Group will not:




P0L.I.11.IL                                          7
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 10 of 188




•     Access systems or use, copy, reproduce, modify, or excerpt any of the systems documentation
      provided by us in order to access or utilize systems, for purposes other than as expressly permitted
      under this Policy.

•     Share, transfer or lease its right to access and use systems, to any other person or entity which is
      not a party to this Policy.

The Enrolling Group may designate any third party to access systems on its behalf, provided the third
party agrees to these terms and conditions of systems access and the Enrolling Group assumes joint
responsibility for such access.


Security Procedures
The Enrolling Group will use commercially reasonable physical and software-based measures, and
comply with our security procedures, as may be amended from time to time, to protect the system, its
functionalities, and data accessed through systems from any unauthorized access or damage (including
damage caused by computer viruses). The Enrolling Group will notify us immediately if any breach of the
security procedures, such as unauthorized use, is suspected.


System Access Termination
We reserve the right to terminate the Enrolling Group's system access:

•     On the date the Enrolling Group fails to accept the hardware, software and browser requirements
      provided by us, including any amendments to the requirements.

•     Immediately on the date we reasonably determine that the Enrolling Group has breached, or
      allowed a breach of, any applicable provision of this Policy. Upon termination of this Policy, the
      Enrolling Group agrees to cease all use of systems, and we will deactivate the Enrolling Group's
      identification numbers and passwords and access to the system.




POL.I.11.IL                                         8
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 11 of 188




                                             Exhibit 1
1.    Parties. The parties to this Policy are UnitedHealthcare Insurance Company of Illinois and Planet
      Equity Group LLC, the Enrolling Group.

2.    Effective Date of this Policy. The effective date of this Policy is 12:01 a.m. on July 1, 2015 in the
      time zone of the Enrolling Group's location.

3.    Place of Issuance. We are delivering this Policy in the State of Illinois. This Policy is governed by
      ERISA. To the extent that state law applies, the laws of the State of Illinois are the laws that govern
      this Policy.

4.    Premiums. We reserve the right to change the Schedule of Premium Rates specified in each
      Exhibit 2, after a 45-day prior written notice at any time.

5.    Computation of Policy Charge. A full calendar month's Premiums will be charged for Covered
      Persons whose effective date of coverage falls on or before the 15th of that calendar month. No
      Premiums will be charged for Covered Persons whose effective date of coverage falls after the
      15th of that calendar month. A full calendar month's Premiums will be charged for Covered
      Persons whose coverage is terminated after the 15th of that calendar month. No Premiums will be
      charged for Covered Persons whose coverage is terminated on or before the 15th of that calendar
      month.

6.    Payment of the Policy Charge. The Policy Charge is payable to us in advance by the Enrolling
      Group on a monthly basis.

7.    Minimum Participation Requirement. The minimum participation requirement for the Enrolling
      Group is 75% of Eligible Persons excluding spousal waivers but no less than 50% of all Eligible
      Persons must be enrolled for coverage under this Policy.

8.    Minimum Contribution Requirement. The Enrolling Group must maintain a minimum contribution
      requirement of 50% of the Premium for each Eligible Person.

9.    Notice. Any notice sent to us under this Policy must be addressed to:

      UnitedHealthcare Insurance Company of Illinois

      200 East Randolph Street, Suite 5300

      Chicago, Illinois 60601



      Any notice sent to the Enrolling Group under this Policy must be addressed to:

      Planet Equity Group LLC

      800 Hillgrove Road

      Suite 200

      Western Springs, Illinois 60558

10.   905309: Enrolling Group Number




POL.I.11.IL                                          9
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 12 of 188




                                      Exhibit 2 Class 1
The provisions included in this Exhibit are applicable only to the class of Eligible Persons described
below.

1.    Class Description.

      All Employees enrolled in UnitedHealthcare Choice Plus (HSA) Plan ABJY.

2.    Eligibility. The eligibility rules are established by the Enrolling Group. The following eligibility rules
      are in addition to the eligibility rules specified in the Employer Application and/or in Section 3:
      When Coverage Begins of the Certificate of Coverage applicable to this class:

      A.      The waiting or probationary period for newly Eligible Persons is as follows:

              None

      B.      Other:

              None

3.    Open Enrollment Period. An Open Enrollment Period of at least 30 days will be provided by the
      Enrolling Group during which Eligible Persons may enroll for coverage. The Open Enrollment
      Period will be provided on an annual basis.

4.    Effective Date for Eligible Persons. The effective date of coverage for Eligible Persons who are
      eligible on the effective date of this Policy is July 1,2015.

      For an Eligible Person who becomes eligible after the effective date of this Policy, his or her
      effective date of coverage is the first day of the month following the date the Eligible Person joins
      the Enrolling Group. Any required waiting period will not exceed 90 days.

5.    Schedule of Premium Rates.

      The Schedule of Premium Rates payable by or on behalf of this class of Covered Persons as of
      July 1,2015 is shown below:

      Coverage Classification                                Monthly Premium

      Employee Only                                         $331.91

      Employee plus Spouse                                  $732.21

      Employee plus Child(ren)                              $593.93

      Employee plus Family                                 $1,067.01

      Changes to this Schedule of Premium Rates and/or subsequent Schedules of Premium Rates will
      be attached to this Policy by means of a Notice of Change to Exhibit 2.




POL.I.11.IL                                           10
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 13 of 188




                                      Exhibit 2 Class 2
The provisions included in this Exhibit are applicable only to the class of Eligible Persons described
below.

1.    Class Description.

      All Employees enrolled in UnitedHealthcare Choice Plus Plan #551.

2.    Eligibility. The eligibility rules are established by the Enrolling Group. The following eligibility rules
      are in addition to the eligibility rules specified in the Employer Application and/or in Section 3:
      When Coverage Begins of the Certificate of Coverage applicable to this class:

      A.      The waiting or probationary period for newly Eligible Persons is as follows:

              None

      B.      Other:

              None

3.    Open Enrollment Period. An Open Enrollment Period of at least 30 days will be provided by the
      Enrolling Group during which Eligible Persons may enroll for coverage. The Open Enrollment
      Period will be provided on an annual basis.

4.    Effective Date for Eligible Persons. The effective date of coverage for Eligible Persons who are
      eligible on the effective date of this Policy is July 1,2015.

      For an Eligible Person who becomes eligible after the effective date of this Policy, his or her
      effective date of coverage is the first day of the month following the date the Eligible Person joins
      the Enrolling Group. Any required waiting period will not exceed 90 days.

5.    Schedule of Premium Rates.

      The Schedule of Premium Rates payable by or on behalf of this class of Covered Persons as of
      July 1,2015 is shown below:

      Coverage Classification                               Monthly Premium

      Employee Only                                        $295.57

      Employee plus Spouse                                 $655.90

      Employee plus Child(ren)                             $531.42

      Employee plus Family                                 $957.26

      Changes to this Schedule of Premium Rates and/or subsequent Schedules of Premium Rates will
      be attached to this Policy by means of a Notice of Change to Exhibit 2.




POL.I.11.IL                                           11
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 14 of 188




                                      Exhibit 2 Class 3
The provisions included in this Exhibit are applicable only to the class of Eligible Persons described
below.

1.    Class Description.

      All Employees enrolled in UnitedHealthcare Choice Plus Plan #555.

2.    Eligibility. The eligibility rules are established by the Enrolling Group. The following eligibility rules
      are in addition to the eligibility rules specified in the Employer Application and/or in Section 3:
      When Coverage Begins of the Certificate of Coverage applicable to this class:

      A.      The waiting or probationary period for newly Eligible Persons is as follows:

              None
      B.      Other:

              None

3.    Open Enrollment Period. An Open Enrollment Period of at least 30 days will be provided by the
      Enrolling Group during which Eligible Persons may enroll for coverage. The Open Enrollment
      Period will be provided on an annual basis.

4.    Effective Date for Eligible Persons. The effective date of coverage for Eligible Persons who are
      eligible on the effective date of this Policy is July 1,2015.

      For an Eligible Person who becomes eligible after the effective date of this Policy, his or her
      effective date of coverage is the first day of the month following the date the Eligible Person joins
      the Enrolling Group. Any required waiting period will not exceed 90 days.

5.    Schedule of Premium Rates.

      The Schedule of Premium Rates payable by or on behalf of this class of Covered Persons as of
      July 1, 2015 is shown below:

      Coverage Classification                                Monthly Premium

      Employee Only                                         $354.15

      Employee plus Spouse                                  $778.92

      Employee plus Child(ren)                              $632.18

      Employee plus Family                                 $1,134.17

      Changes to this Schedule of Premium Rates and/or subsequent Schedules of Premium Rates will
      be attached to this Policy by means of a Notice of Change to Exhibit 2.




POL.I.11.IL                                           12
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 15 of 188




                                      Exhibit 2 Class 4
The provisions included in this Exhibit are applicable only to the class of Eligible Persons described
below.

1.    Class Description.

      All Employees enrolled in UnitedHealthcare Choice Plus (HSA) (Core) Plan #529.

2.    Eligibility. The eligibility rules are established by the Enrolling Group. The following eligibility rules
      are in addition to the eligibility rules specified in the Employer Application and/or in Section 3:
      When Coverage Begins of the Certificate of Coverage applicable to this class:

      A.      The waiting or probationary period for newly Eligible Persons is as follows:

              None

      B.      Other:

              None

3.    Open Enrollment Period. An Open Enrollment Period of at least 30 days will be provided by the
      Enrolling Group during which Eligible Persons may enroll for coverage. The Open Enrollment
      Period will be provided on an annual basis.

4.    Effective Date for Eligible Persons. The effective date of coverage for Eligible Persons who are
      eligible on the effective date of this Policy is July 1,2015.

      For an Eligible Person who becomes eligible after the effective date of this Policy, his or her
      effective date of coverage is the first day of the month following the date the Eligible Person joins
      the Enrolling Group. Any required waiting period will not exceed 90 days.

5.    Schedule of Premium Rates.

      The Schedule of Premium Rates payable by or on behalf of this class of Covered Persons as of
      July 1,2015 is shown below:

      Coverage Classification                               Monthly Premium

      Employee Only                                        $251.36

      Employee plus Spouse                                 $563.06

      Employee plus Child(ren)                             $455.38

      Employee plus Family                                 $823.74

      Changes to this Schedule of Premium Rates and/or subsequent Schedules of Premium Rates will
      be attached to this Policy by means of a Notice of Change to Exhibit 2.




POL.I.11.IL                                           13
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 16 of 188




    NOTICE OF PROTECTION PROVIDED BY ILLINOIS
      LIFE AND HEALTH INSURANCE GUARANTY
                  ASSOCIATION
This notice provides a brief summary description of the Illinois Life and Health Insurance Guaranty
Association ("the Association") and the protection it provides for policyholders. This safety net was
created under Illinois law, which determines who and what is covered and the amounts of coverage.

The Association was established to provide protection in the unlikely event that your member life, annuity
or health insurance company becomes financially unable to meet its obligations and is placed into
Receivership by the Insurance Department of the state in which the company is domiciled. If this should
happen, the Association will typically arrange to continue coverage and pay claims, in accordance with
Illinois law, with funding from assessments paid by other insurance companies.

The basic protections provided by the Association per insolvency are:

•     Life Insurance

      ■      $300,000 in death benefits

      ■      $100,000 in cash surrender or withdrawal values

•     Health Insurance

      ■      $500,000 in hospital, medical and surgical insurance benefits*

      ■      $300,000 in disability insurance benefits

      ■      $300,000 in long-term care insurance benefits

      ■      $100,000 in other types of health insurance benefits

•     Annuities

      ■      $250,000 in withdrawal and cash values

*The maximum amount of protection for each individual, regardless of the number of policies or contracts,
is $300,000, except special rules apply with regard to hospital, medical and surgical insurance benefits for
which the maximum amount of protection is $500,000.

Note: Certain policies and contracts may not be covered or fully covered. For example, coverage
does not extend to any portion of a policy or contract that the insurer does not guarantee, such as certain
investment additions to the account value of a variable life insurance policy or a variable annuity contract.
There are also residency requirements and other limitations under Illinois law.

To learn more about these protections, as well as protection relating to group contracts or retirement
plans, please visit the Association's website at www.ilhiga.org or contact:

                        Illinois Life and Health Insurance Guaranty Association

                                     1520 Kensington Road, Suite 112

                                       Oak Brook, Illinois 60523-2140

                                               (773)714-8050

                                     Illinois Department of Insurance

                                                  4th Floor


                                                      1
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 17 of 188




                                   320 West Washington Street

                                    Springfield, Illinois 62767

                                         (217) 782-4515

Insurance companies and agents are not allowed by Illinois law to use the existence of the
Association or its coverage to encourage you to purchase any form of insurance. When selecting
an insurance company, you should not rely on Association coverage. If there is any inconsistency
between this notice and Illinois law, then Illinois law will control.




                                                2
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 18 of 188




                UnitedHealthcare Choice Plus


                     Certificate of Coverage

                                        For

                                   the Plan #555

                                         of

                             Planet Equity Group LLC
                         Enrolling Group Number: 905309

                            Effective Date: July 1, 2015



                           Offered and Underwritten by

                  UnitedHealthcare Insurance Company of Illinois




                                                                   EXHIBIT B
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 19 of 188




                                                       Table of Contents
Schedule of Benefits...................................................................................1
  Accessing Benefits..........................................................................................................................................1
  Prior Authorization......................................................................................................................................... 2
  Covered Health Services which Require Prior Authorization..................................................................... 2
  Care Management......................................................................................................................................... 4
  Special Note Regarding Medicare................................................................................................................ 4
  Benefits...........................................................................................................................................................4
  Additional Benefits Required By Illinois Law.............................................................................................. 25
  Eligible Expenses.........................................................................................................................................29
  Provider Network..........................................................................................................................................31
  Designated Facilities and Other Providers..................................................................................................31
  Health Services from Non-Network Providers Paid as Network Benefits................................................32
  Limitations on Selection of Providers.......................................................................................................... 32
Certificate of Coverage............................................................................... 1
  Certificate of Coverage is Part of Policy....................................................................................................... 1
  Changes to the Document..............................................................................................................................1
  Other Information You Should Have............................................................................................................. 1
Introduction to Your Certificate.................................................................2
  How to Use this Document.............................................................................................................................2
  Information about Defined Terms..................................................................................................................2
  Don't Hesitate to Contact Us......................................................................................................................... 2
Your Responsibilities..................................................................................3
  Be Enrolled and Pay Required Contributions............................................................................................... 3
  Be Aware this Benefit Plan Does Not Pay for All Health Services.............................................................3
  Decide What Services You Should Receive................................................................................................ 3
  Choose Your Physician.................................................................................................................................. 3
  Obtain Prior Authorization..............................................................................................................................3
  Pay Your Share.............................................................................................................................................. 3
  Pay the Cost of Excluded Services............................................................................................................... 4
  Show Your ID Card........................................................................................................................................ 4
  File Claims with Complete and Accurate Information.................................................................................. 4
  Use Your Prior Health Care Coverage.......................................................................................................... 4
Our Responsibilities....................................................................................5
  Pay for Our Portion of the Cost of Covered Health Services...................................................................... 5
  Pay Network Providers................................................................................................................................... 5
  Pay for Covered Health Services Provided by Non-Network Providers..................................................... 5
  Review and Determine Benefits in Accordance with our Reimbursement Policies....................................5
  Offer Health Education Services to You.......................................................................................................5
Certificate of Coverage Table of Contents...............................................6
Section 1: Covered Health Services..........................................................7
  Benefits for Covered Health Services........................................................................................................... 7
  1. Ambulance Services..................................................................................................................................7
  2. Clinical Trials..............................................................................................................................................8
  3. Dental Services - Accident Only..............................................................................................................11
  4. Diabetes Services.................................................................................................................................... 11
  5. Durable Medical Equipment.................................................................................................................... 12
  6. Emergency Health Services - Outpatient............................................................................................... 13
  7. Hearing Aids............................................................................................................................................. 13
  8. Home Health Care................................................................................................................................... 13
  9. Hospice Care............................................................................................................................................ 14


                                                                                  i
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 20 of 188




 10.  Hospital - Inpatient Stay........................................................................................................................ 14
 11.  Infertility Services................................................................................................................................... 14
 12.  Lab, X-Ray and Diagnostics - Outpatient............................................................................................. 15
 13.  Lab, X-Ray and Major Diagnostics - CT, PET Scans, MRI, MRA and Nuclear Medicine - Outpatient
                                                                                                                                                              15
 14. Mental Health Services..........................................................................................................................16
 15. Neurobiological Disorders - Autism SpectrumDisorder Services........................................................17
 16. Ostomy Supplies.................................................................................................................................... 18
 17. Pharmaceutical Products - Outpatient..................................................................................................19
 18. Physician Fees for Surgical and Medical Services.............................................................................. 19
 19. Physician's Office Services - Sickness and Injury............................................................................... 19
 20. Pregnancy - Maternity Services............................................................................................................ 20
 21. Preventive Care Services...................................................................................................................... 20
 Preventive Health Services for Adults......................................................................................................... 21
 Preventive health services for women........................................................................................................22
 Preventive health services for children....................................................................................................... 23
 Illinois Mandated preventive health services.............................................................................................. 25
 22. Prosthetic Devices.................................................................................................................................26
 23. Reconstructive Procedures...................................................................................................................26
 24. Rehabilitation Services - Outpatient Therapy and Manipulative Treatment......................................27
 25. Scopic Procedures - Outpatient Diagnostic and Therapeutic............................................................ 27
 26. Skilled Nursing Facility/Inpatient Rehabilitation Facility Services...................................................... 28
 27. Substance Use Disorder Services........................................................................................................ 28
 28. Surgery - Outpatient...............................................................................................................................29
 29. Temporomandibular Joint Services and Craniomandibular Disorder................................................29
 30. Therapeutic Treatments - Outpatient....................................................................................................30
 31. Transplantation Services....................................................................................................................... 30
 32. Urgent Care Center Services.................................................................................................................30
 Additional Benefits Required By Illinois Law.............................................................................................. 31
 33. Amino Acid-Based Elemental Formulas............................................................................................... 31
 34. Autism Spectrum Disorders...................................................................................................................31
 35. Customized Orthotic Devices................................................................................................................31
 36. Dental - Anesthesia and Facility........................................................................................................... 32
 37. Examination and Treatment for Sexual Assault.................................................................................. 32
 38. Habilitative Services for Enrolled Dependents.....................................................................................32
 39. Preventative Physical Therapy for Multiple Sclerosis..........................................................................33
Section 2: Exclusions and Limitations....................................................34
 How We Use Headings in this Section....................................................................................................... 34
 We do not Pay Benefits for Exclusions.......................................................................................................34
 Benefit Limitations........................................................................................................................................ 34
 A. Alternative Treatments.............................................................................................................................34
 B. Dental....................................................................................................................................................... 34
 C. Devices, Appliances and Prosthetics.....................................................................................................35
 D. Drugs....................................................................................................................................................... 36
 E. Experimental or Investigational or Unproven Services..........................................................................36
 F. Foot Care................................................................................................................................................. 36
 G. Medical Supplies..................................................................................................................................... 37
 H. Mental Health...........................................................................................................................................37
 I. Neurobiological Disorders - Autism Spectrum Disorder......................................................................... 38
 J. Nutrition.................................................................................................................................................... 39
 K. Personal Care, Comfort or Convenience............................................................................................... 39
 L. Physical Appearance...............................................................................................................................40
 M. Procedures and Treatments...................................................................................................................41
 N. Providers.................................................................................................................................................. 41
 O. Reproduction............................................................................................................................................42


                                                                                ii
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 21 of 188




 P. Services Provided under another Plan.................................................................................................. 42
 Q. Substance Use Disorders....................................................................................................................... 42
 R. Transplants.............................................................................................................................................. 43
 S. Travel....................................................................................................................................................... 43
 T. Types of Care...........................................................................................................................................43
 U. Vision and Hearing..................................................................................................................................44
 V. All Other Exclusions.................................................................................................................................44
Section 3: When Coverage Begins......................................................... 46
 How to Enroll................................................................................................................................................ 46
 If You Are Hospitalized When Your Coverage Begins..............................................................................46
 If You Are Eligible for Medicare..................................................................................................................46
 Who is Eligible for Coverage....................................................................................................................... 46
 Eligible Person..............................................................................................................................................46
 Dependent.................................................................................................................................................... 46
 When to Enroll and When Coverage Begins............................................................................................. 47
 Initial Enrollment Period...............................................................................................................................47
 Open Enrollment Period...............................................................................................................................47
 New Eligible Persons................................................................................................................................... 47
 Adding New Dependents............................................................................................................................ 47
 Special Enrollment Period........................................................................................................................... 48
Section 4: When Coverage Ends............................................................ 50
  General Information about When Coverage Ends......................................................................................50
  Events Ending Your Coverage.................................................................................................................... 50
  Other Events Ending Your Coverage.......................................................................................................... 51
  Coverage for a Disabled Dependent Child..................................................................................................51
  Extended Coverage for Total Disability....................................................................................................... 52
  Continuation of Coverage and Conversion................................................................................................ 52
  General - Continuation of Coverage under State Law................................................................................ 52
  Qualifying Events for Continuation Coverage under State Law................................................................ 52
  Notification Requirements and Election Period for Continuation Coverage under State Law............... 53
  Terminating Events for Continuation Coverage under State Law.............................................................53
  General - Continuation Coverage After Dissolution of Marriage/Civil Union, Retirement or Death...... 53
  Qualifying Events for Continuation Coverage After Dissolution of Marriage/Civil Union, Retirement or
  Death............................................................................................................................................................. 53
  Notification Requirements and Election Period for Continuation Coverage After Dissolution of
  Marriage/Civil Union, Retirement or Death.................................................................................................54
  Terminating Events for Continuation Coverage After Dissolution of Marriage/Civil Union, Retirement or
  Death............................................................................................................................................................. 54
  Continuation of Coverage - Dependent Students; Medical Leave of Absence.......................................55
  Conversion................................................................................................................................................... 55
Section 5: How to File a Claim.................................................................57
  If You Receive Covered Health Services froma Network Provider.......................................................... 57
  If You Receive Covered Health Services froma Non-NetworkProvider................................................... 57
  Required Information................................................................................................................................... 57
  Payment of Benefits..................................................................................................................................... 57
  Time of Payment of Claims......................................................................................................................... 58
Section 6: Questions, Complaintsand Appeals.....................................59
  What to Do if You Have a Question............................................................................................................ 59
  What to Do if You Have a Complaint or an Appeal....................................................................................59
  How to Appeal a Claim Decision.................................................................................................................59
  Post-service Claims..................................................................................................................................... 59
  Pre-service Requests for Benefits...............................................................................................................59
  How to Request an Appeal.......................................................................................................................... 59
  First Level Review.........................................................................................................................................60
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 22 of 188




 Urgent Appeals that Require Immediate Action.........................................................................................60
 Administrative Complaints............................................................................................................................60
 Exhaustion of Internal Appeal Process....................................................................................................... 61
 Standard External Review........................................................................................................................... 61
 Expedited External Review......................................................................................................................... 63
 Independent Review Organization...............................................................................................................65
 Appeals to the Department of Insurance.....................................................................................................65
Section 7: Coordination of Benefits........................................................67
  Benefits When You Have Coverage under More than One Plan..............................................................67
  When Coordination of Benefits Applies...................................................................................................... 67
  Definitions..................................................................................................................................................... 67
  Order of Benefit Determination Rules......................................................................................................... 68
  Effect on the Benefits of This Plan...............................................................................................................70
  Right to Receive and Release Needed Information.................................................................................. 71
  Payments Made............................................................................................................................................72
  Right of Recovery.........................................................................................................................................72
  When Medicare is Secondary...................................................................................................................... 72
Section 8: General Legal Provisions.......................................................73
  Your Relationship with Us............................................................................................................................73
  Our Relationship with Providers and Enrolling Groups.............................................................................. 73
  Your Relationship with Providers and Enrolling Groups............................................................................ 74
  Notice............................................................................................................................................................ 74
  Statements by Enrolling Group or Subscriber............................................................................................ 74
  Incentives to Providers................................................................................................................................. 74
  Rebates and Other Payments..................................................................................................................... 75
  Administrative Services................................................................................................................................75
  Amendments to the Policy............................................................................................................................75
  Information and Records..............................................................................................................................75
  Examination of Covered Persons................................................................................................................76
  Workers' Compensation not Affected......................................................................................................... 76
  Medicare Eligibility....................................................................................................................................... 76
  Subrogation and Reimbursement................................................................................................................76
  Right to Subrogation.................................................................................................................................... 76
  Right of Reimbursement..............................................................................................................................77
  Refund of Overpayments.............................................................................................................................77
  Limitation of Action....................................................................................................................................... 77
  Entire Policy.................................................................................................................................................. 77
Section 9: Defined Terms.........................................................................78


      Amendments, Riders and Notices (As Applicable)
Outpatient Prescription Drug Rider
Important Notices under the Patient Protection and Affordable Care
Act (PPACA)
Changes in Federal Law that Impact Benefits
Women's Health and Cancer Rights Act of 1998
Statement of Rights under the Newborns' and Mothers' Health
Protection Act
Claims and Appeal Notice
Health Plan Notices of Privacy Practices

                                                                                 IV
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 23 of 188




Financial Information Privacy Notice
Health Plan Notice of Privacy Practices: Federal and State
Amendments
Statement of Employee Retirement Income Security Act of 1974
(ERISA) Rights
ERISA Statement
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 24 of 188




                        UnitedHealthcare Choice Plus


       UnitedHealthcare Insurance Company of Illinois

                                 Schedule of Benefits
Accessing Benefits
You can choose to receive Designated Network Benefits, Network Benefits or Non-Network Benefits.

Designated Network Benefits apply to Covered Health Services that are provided by a Network
Physician or other provider that we have identified as a Designated Facility or Physician. Designated
Network Benefits are available only for specific Covered Health Services as identified in the Schedule of
Benefits table below.

Network Benefits apply to Covered Health Services that are provided by a Network Physician or other
Network provider.

Emergency Health Services are always paid as Network Benefits.

Covered Health Services that are provided at a Network Hospital or ambulatory surgical treatment center
by a Non-Network Emergency Physician or other Emergency department provider, radiologist,
anesthesiologist, pathologist, or neonatologist, when not Emergency Health Services, will be reimbursed
as set forth under Eligible Expenses as described at the end of this Schedule of Benefits. You will not
incur any greater out-of-pocket costs than you would have incurred with a Network Physician or provider
for Eligible Expenses. State law prohibits such provider from balance billing you if you have assigned
benefits to such provider and have not specifically rejected assignment of benefits in writing in
accordance with 215 ILCS 5/356z.3a.

However, Covered Health Services that are provided at a Network facility by other facility based Non-
Network providers, when not Emergency Health Services, will be reimbursed as set forth under Eligible
Expenses as described at the end of this Schedule of Benefits. As a result, you will be responsible for the
difference between the amount billed by the provider and the amount that is determined to be an Eligible
Expense for reimbursement. The payments you make to facility based Non-Network providers for charges
above the Eligible Expense do not apply towards any applicable Out-of-Pocket Maximum.

Non-Network Benefits apply to Covered Health Services that are provided by a non-Network Physician
or other non-Network provider, or Covered Health Services that are provided at a non-Network facility.

Depending on the geographic area and the service you receive, you may have access to non-Network
providers who have agreed to discount their charges for Covered Health Services. If you receive Covered
Health Services from these providers, the Coinsurance will remain the same as it is when you receive
Covered Health Services from non-Network providers who have not agreed to discount their charges;
however, the total that you owe may be less because the Eligible Expense may be a lesser amount.

You must show your identification card (ID card) every time you request health care services from a
Network provider. If you do not show your ID card, Network providers have no way of knowing that you
are enrolled under a UnitedHealthcare Policy. As a result, they may bill you for the entire cost of the
services you receive.

Additional information about the network of providers and how your Benefits may be affected
appears at the end of this Schedule of Benefits.



SBN.ACA15.CHPCOR.I.11 .IL.LG Rev. 1                  1
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 25 of 188




If there is a conflict between documents created by us and documents created by a source other than us,
the documents created by us will control.

WARNING, LIMITED BENEFITS WILL BE PAID WHEN NON-NETWORK PROVIDERS ARE USED. You
should be aware that when you elect to utilize the services of a non-Network provider for a covered
service in non-emergency situations, benefit payments to such non-Network providers are not based
upon the amount billed. The basis of your benefit payment will be determined according to your
Certificate's fee schedule, usual and customary charge (which is determined by comparing charges for
similar services adjusted to the geographical area where the services are performed), or other method as
defined by the Certificate. YOU CAN EXPECT TO PAY MORE THAN THE COINSURANCE AMOUNT
DEFINED IN THE CERTIFICATE AFTER THE PLAN HAS PAID ITS REQUIRED PORTION. Non-
Network providers may bill members for any amount up to the billed charge after the plan has paid its
portion of the bill as provided in Section 356z.3a of the Insurance Code. Network providers have agreed
to accept discounted payments for services with no additional billing to the member other than
coinsurance and deductible amounts. You may obtain further information about the participating status of
professional providers and information on out-of-pocket expenses by calling the toll free number on your
identification card.


Prior Authorization
We require prior authorization for certain Covered Health Services. In general, Network providers are
responsible for obtaining prior authorization before they provide these services to you. There are some
Network Benefits, however, for which you are responsible for obtaining prior authorization. Services for
which prior authorization is required are identified below and in the Schedule of Benefits table within each
Covered Health Service category.

We recommend that you confirm with us that all Covered Health Services listed below have been prior
authorized as required. Before receiving these services from a Network provider, you may want to contact
us to verify that the Hospital, Physician and other providers are Network providers and that they have
obtained the required prior authorization. Network facilities and Network providers cannot bill you for
services they fail to prior authorize as required. You can contact us by calling the telephone number for
Customer Care on your ID card.

When you choose to receive certain Covered Health Services from non-Network providers, you
are responsible for obtaining prior authorization before you receive these services. Note that your
obligation to obtain prior authorization is also applicable when a non-Network provider intends to
admit you to a Network facility or refers you to other Network providers. Once you have obtained
the authorization, please review it carefully so that you understand what services have been
authorized and what providers are authorized to deliver the services that are subject to the
authorization.

To obtain prior authorization, call the telephone number for Customer Care on your ID card. This
call starts the utilization review process.

The utilization review process is a set of formal techniques designed to monitor the use of, or evaluate the
clinical necessity, appropriateness, efficacy, or efficiency of, health care services, procedures or settings.
Such techniques may include ambulatory review, prospective review, second opinion, certification,
concurrent review, case management, discharge planning, retrospective review or similar programs.


Covered Health Services which Require Prior Authorization
Please note that prior authorization timelines apply. Refer to the applicable Benefit description in
the Schedule of Benefits table to determine how far in advance you must obtain prior
authorization.

•     Ambulance - non-emergent air and ground.



SBN.ACA15.CHPCOR.I.11.IL.LG Rev. 1                    2
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 26 of 188




     Amino Acid-Based Elemental Formulas.

•    Autism Spectrum Disorders - Rehabilitation services physical therapy, occupational therapy and
     speech therapy.

•    Clinical trials.

•    Customized orthotic devices.

•    Dental services - accidental.

•    Dental anesthesia and facility services.

•    Durable Medical Equipment over $1,000 in cost (either retail purchase cost or cumulative retail
     rental cost of a single item).

•    Formulas/specialized foods.

•    Genetic Testing - BRCA.

•    Habilitative services for enrolled dependents.

•    Home health care.

•    Hospice care - inpatient.

•    Hospital inpatient care - all scheduled admissions and maternity stays exceeding 48 hours for
     normal vaginal delivery or 96 hours for a cesarean section delivery.

•    Infertility services.

•    Lab, X-ray and diagnostics - sleep studies.

•    Lab, X-ray and major diagnostics - CT, PET Scans, MRI, MRA, Nuclear Medicine and Capsule
     Endoscopy.

•    Mental Health Services - inpatient services (including Partial Hospitalization/Day Treatment and
     services at a Residential Treatment Facility); Intensive Outpatient Treatment programs; outpatient
     electro-convulsive treatment; psychological testing; extended outpatient treatment visits beyond 45
     - 50 minutes in duration, with or without medication management.

•    Neurobiological disorders - Autism Spectrum Disorder services - inpatient services (including
     Partial Hospitalization/Day Treatment and services at a Residential Treatment Facility), Intensive
     Outpatient Treatment programs; psychological testing; extended outpatient treatment visits beyond
     45 - 50 minutes in duration, with or without medication management; Applied Behavioral Analysis
     (ABA).

•    Prosthetic devices over $1,000 in cost per device.

•    Reconstructive procedures, including breast reconstruction surgery following mastectomy.

•    Rehabilitation services and Manipulative Treatment - physical therapy, occupational therapy,
     Manipulative Treatment and speech therapy.

•    Skilled Nursing Facility and Inpatient Rehabilitation Facility services.

•    Substance Use Disorder Services - inpatient services (including Partial Hospitalization/Day
     Treatment and services at a Residential Treatment Facility); Intensive Outpatient Treatment
     programs; psychological testing; extended outpatient treatment visits beyond 45 - 50 minutes in
     duration, with or without medication management.



SBN.ACA15.CHPCOR.L11.ILLG Rev. 1                      3
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 27 of 188




•     Surgery - only for the following outpatient surgeries: cardiac catheterization, pacemaker insertion,
      pain management procedures, implantable cardioverter defibrillators, diagnostic catheterization
      and electrophysiology implant and sleep apnea surgeries.

•     Temporomandibular joint and craniomandibular disorder services.

•     Therapeutics - only for the following services: dialysis, intensity modulated radiation therapy and
      MR-guided focused ultrasound.

•     Transplants.

For all other services, when you choose to receive services from non-Network providers, we urge you to
confirm with us that the services you plan to receive are Covered Health Services. That's because in
some instances, certain procedures may not be Medically Necessary or may not otherwise meet the
definition of a Covered Health Service, and therefore are excluded. In other instances, the same
procedure may meet the definition of Covered Health Services. By calling before you receive treatment,
you can check to see if the service is subject to limitations or exclusions.

If you request a coverage determination at the time prior authorization is provided, the determination will
be made based on the services you report you will be receiving. If the reported services differ from those
actually received, our final coverage determination will be modified to account for those differences, and
we will only pay Benefits based on the services actually delivered to you.

If you choose to receive a service that has been determined not to be a Medically Necessary Covered
Health Service, you will be responsible for paying all charges and no Benefits will be paid.


Care Management
When you seek prior authorization as required, we will work with you to implement the care management
process and to provide you with information about additional services that are available to you, such as
disease management programs, health education, and patient advocacy.


Special Note Regarding Medicare
If you are enrolled in Medicare on a primary basis (Medicare pays before we pay Benefits under the
Policy), the prior authorization requirements do not apply to you. Since Medicare is the primary payer, we
will pay as secondary payer as described in Section 7: Coordination of Benefits. You are not required to
obtain authorization before receiving Covered Health Services.


Benefits
Annual Deductibles are calculated on a calendar year basis.

Out-of-Pocket Maximums are calculated on a calendar year basis.

When Benefit limits apply, the limit stated refers to any combination of Designated Network Benefits,
Network Benefits and Non-Network Benefits unless otherwise specifically stated.

Benefit limits are calculated on a calendar year basis unless otherwise specifically stated.

Payment Term And Description                                       Amounts

Annual Deductible

The amount of Eligible Expenses you pay for Covered Health         Designated Network and Network
Services per year before you are eligible to receive Benefits.
                                                                   $1,000 per Covered Person, not to
Amounts paid toward the Annual Deductible for Covered              exceed $2,000 for all Covered


SBN.ACA15.CHPCOR.I.11.IL.LG Rev. 1                   4
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 28 of 188




Payment Term And Description                                         Amounts
Health Services that are subject to a visit or day limit will also   Persons in a family.
be calculated against that maximum Benefit limit. As a result,
the limited Benefit will be reduced by the number of days/visits     Non-Network
used toward meeting the Annual Deductible.
                                                                     $5,000 per Covered Person, not to
When a Covered Person was previously covered under a                 exceed $10,000 for all Covered
group policy that was replaced by the group Policy, any              Persons in a family.
amount already applied to that annual deductible provision of
the prior policy will apply to the Annual Deductible provision
under the Policy.

The amount that is applied to the Annual Deductible is
calculated on the basis of Eligible Expenses. The Annual
Deductible does not include any amount that exceeds Eligible
Expenses. Details about the way in which Eligible Expenses
are determined appear at the end of the Schedule of Benefits
table.

Out-of-Pocket Maximum

The maximum you pay per year for the Annual Deductible,              Designated Network and Network
Copayments or Coinsurance. Once you reach the Out-of-
Pocket Maximum, Benefits are payable at 100% of Eligible             $4,000 per Covered Person, not to
Expenses during the rest of that year. The Out-of-Pocket             exceed $8,000 for all Covered
Maximum applies to Covered Health Services under the Policy          Persons in a family.
as indicated in this Schedule of Benefits, including Covered
                                                                     The Out-of-Pocket Maximum includes
Health Services provided under the Outpatient Prescription
                                                                     the Annual Deductible.
Drug Rider. The Out-of-Pocket Maximum for Designated
Network and Network Benefits includes the amount you pay             Non-Network
for both Network and Non-Network Benefits for outpatient
prescription drug products provided under the Outpatient             $10,000 per Covered Person, not to
Prescription Drug Rider.                                             exceed $20,000 for all Covered
                                                                     Persons in a family.
Details about the way in which Eligible Expenses are
determined appear at the end of the Schedule of Benefits             The Out-of-Pocket Maximum includes
table.                                                               the Annual Deductible.

The Out-of-Pocket Maximum does not include any of the
following and, once the Out-of-Pocket Maximum has been
reached, you still will be required to pay the following:

•     Any charges for non-Covered Health Services.

•     The amount Benefits are reduced if you do not obtain
      prior authorization as required.

•     Charges that exceed Eligible Expenses.

•     Copayments or Coinsurance for any Covered Health
      Service identified in the Schedule of Benefits table that
      does not apply to the Out-of-Pocket Maximum.

Copayment

Copayment is the amount you pay (calculated as a set dollar amount) each time you receive certain
Covered Health Services. When Copayments apply, the amount is listed on the following pages next to



SBN.ACA15.CHPC0R.I.11 .IL.LG Rev. 1                    5
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 29 of 188




Payment Term And Description                                     Amounts
the description for each Covered Health Service.

Please note that for Covered Health Services, you are responsible for paying the lesser of:

•     The applicable Copayment.

•     The Eligible Expense.

Details about the way in which Eligible Expenses are determined appear at the end of the Schedule of
Benefits table.

Coinsurance

Coinsurance is the amount you pay (calculated as a percentage of Eligible Expenses) each time you
receive certain Covered Health Services.

Details about the way in which Eligible Expenses are determined appear at the end of the Schedule of
Benefits table.




SBN.ACA15.CHPCOR.I.11 .IL.LG Rev. 1                 6
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 30 of 188




When Benefit limits apply, the limit refers to any combination of Designated Network Benefits,
Network Benefits and Non-Network Benefits unless otherwise specifically stated.

Covered Health Service                      Benefit                   Apply to the          Must You Meet
                                            (The Amount We            Out-of-Pocket         Annual
                                            Pay, based on             Maximum?              Deductible?
                                            Eligible Expenses)

1. Ambulance Services

                                     Prior Authorization Requirement

     In most cases, we will initiate and direct non-Emergency ambulance transportation. If you are
  requesting non-Emergency ambulance services, you must obtain authorization as soon as possible
  prior to transport. If you fail to obtain prior authorization as required, Benefits will be reduced to the
                                lesser of 50% of Eligible Expenses or $1,000.

Emergency Ambulance                         Network

                                            Ground Ambulance:

                                           80%                        Yes                   Yes

                                           Air Ambulance:

                                            80%                       Yes                   Yes

                                           Non-Network

                                           Same as Network            Same as Network       Same as Network
Non-Emergency Ambulance                    Network

Ground or air ambulance                     Ground Ambulance:

                                           80%                        Yes                   Yes

                                           Air Ambulance:

                                           80%                        Yes                  Yes
                                           Non-Network

                                           Same as Network            Same as Network       Same as Network

2. Clinical Trials

                                    Prior Authorization Requirement

 You must obtain prior authorization as soon as the possibility of participation in a clinical trial arises. If
you fail to obtain prior authorization as required, Benefits will be reduced to the lesser of 50% of Eligible
  Expenses or $1,000. This requirement does not apply to routine patient care costs associated with
                                             cancer clinical trials.

Depending upon the Covered Health          Network
Service, Benefit limits are the same
as those stated under the specific         Depending upon where the Covered Health Service is
Benefit category in this Schedule of       provided, Benefits will be the same as those stated under
Benefits.                                  each Covered Health Service category in this Schedule of
                                           Benefits.

                                           Non-Network


SBN.ACA15.CHPC0R.I.11.IL.LG Rev, 1                      7
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 31 of 188




When Benefit limits apply, the limit refers to any combination of Designated Network Benefits,
Network Benefits and Non-Network Benefits unless otherwise specifically stated.

Covered Health Service                     Benefit                   Apply to the          Must You Meet
                                           (The Amount We            Out-of-Pocket         Annual
                                           Pay, based on             Maximum?              Deductible?
                                           Eligible Expenses)

                                           Depending upon where the Covered Health Service is
                                           provided, Benefits will be the same as those stated under
                                           each Covered Health Service category in this Schedule of
                                           Benefits.

3. Dental Services - Accident Only

                                    Prior Authorization Requirement

 For Network and Non-Network Benefits you must obtain prior authorization five business days before
follow-up (post-Emergency) treatment begins. (You do not have to obtain prior authorization before the
     initial Emergency treatment.) If you fail to obtain prior authorization as required, Benefits will be
                      reduced to the lesser of 50% of Eligible Expenses or $1,000.

                                           Network

                                           80%                       Yes                   Yes

                                           Non-Network

                                           Same as Network           Same as Network       Same as Network

4. Diabetes Services

                                    Prior Authorization Requirement

 For Non-Network Benefits you must obtain prior authorization before obtaining any Durable Medical
  Equipment for the management and treatment of diabetes that exceeds $1,000 in cost (either retail
purchase cost or cumulative retail rental cost of a single item), if you fail to obtain prior authorization as
       required, Benefits will be reduced to the lesser of 50% of Eligible Expenses or $1,000.

Diabetes Self-Management and               Network
Training/Diabetic Eye
Examinations/Foot Care                     Depending upon where the Covered Health Service is
                                           provided, Benefits for diabetes self-management and
                                           training/diabetic eye examinations/foot care will be the same
                                           as those stated under each Covered Health Service category
                                           in this Schedule of Benefits.

                                           Non-Network

                                           Depending upon where the Covered Health Service is
                                           provided, Benefits for diabetes self-management and
                                           training/diabetic eye examinations/foot care will be the same
                                           as those stated under each Covered Health Service category
                                           in this Schedule of Benefits.

Diabetes Self-Management Items             Network

Benefits for diabetes equipment that       Depending upon where the Covered Health Service is
meets the definition of Durable            provided, Benefits for diabetes self-management items will be
Medical Equipment are not subject to       the same as those stated under Durable Medical Equipment


SBN.ACA15.CHPC0R.1.11.IL.LG Rev. 1                     8
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 32 of 188




When Benefit limits apply, the limit refers to any combination of Designated Network Benefits,
Network Benefits and Non-Network Benefits unless otherwise specifically stated.

Covered Health Service                     Benefit                   Apply to the          Must You Meet
                                           (The Amount We            Out-of-Pocket         Annual
                                           Pay, based on             Maximum?              Deductible?
                                           Eligible Expenses)
the limit stated under Durable Medical     and in the Outpatient Prescription Drug Rider.
Equipment.



                                           Non-Network

                                           Depending upon where the Covered Health Service is
                                           provided, Benefits for diabetes self-management items will be
                                           the same as those stated under Durable Medical Equipment
                                           and in the Outpatient Prescription Drug Rider.

5. Durable Medical Equipment

                                      Prior Authorization Requirement

  For Non-Network Benefits you must obtain prior authorization before obtaining any Durable Medical
 Equipment that exceeds $1,000 in cost (either retail purchase cost or cumulative retail rental cost of a
single item). If you fail to obtain prior authorization as required, Benefits will be reduced to the lesser of
                                     50% of Eligible Expenses or $1,000.

Benefits are limited to a single           Network
purchase of a type of DME (including
repair/replacement) every three            80%                       Yes                   Yes
years. This limit does not apply to
wound vacuums, which are limited to
a single purchase (including
repair/replacement) every three
years.

The per year limit shown above does
not apply to Durable Medical
Equipment classified as diabetic
supplies or equipment and covered
under Diabetes Services above.

To receive Network Benefits, you
must purchase or rent the Durable
Medical Equipment from the vendor
we identify or purchase it directly from
the prescribing Network Physician.

                                           Non-Network

                                           60%                       Yes                   Yes

6. Emergency Health Services -
Outpatient

Note: If you are confined in a non-        Network
Network Hospital after you receive
outpatient Emergency Health                80% after you pay a


SBN.ACA15.CHPC0R.I.11 .IL.LG Rev. 1                    9
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 33 of 188




When Benefit limits apply, the limit refers to any combination of Designated Network Benefits,
Network Benefits and Non-Network Benefits unless otherwise specifically stated.

Covered Health Service                     Benefit                  Apply to the      Must You Meet
                                           (The Amount We           Out-of-Pocket     Annual
                                           Pay, based on            Maximum?          Deductible?
                                           Eligible Expenses)
Services, you must notify us within        Copayment of $250        Yes               No
one business day. If your medical          per visit. If you are
condition prevents you from notifying      admitted as an
us within one business day, you must       inpatient to a Network
notify us as soon as reasonably            Hospital directly from
possible. Once the attending               the Emergency room,
Physician determines that your             you will not have to
condition is stable and there is no        pay this Copayment.
medical reason why you cannot be           The Benefits for an
transferred to a Network Hospital, we      Inpatient Stay in a
will notify you that for Network           Network Hospital will
Benefits to continue, you must             apply instead.
transfer to a Network Hospital. If you
choose to stay in the non-Network
Hospital after receiving the notice, the
Benefit level will convert to the lower
Non-Network Benefit for the
remainder of the stay.



                                           Non-Network

                                           Same as Network          Same as Network   Same as Network

7. Hearing Aids

For Covered Persons under age 19:          Network

Benefits are limited to a single           80%                      Yes               Yes
purchase (including
repair/replacement) per hearing
impaired ear every three years.

For Covered Persons age 19 and
older:

Limited to $2,500 in Eligible Expenses
per year.

Benefits are further limited to a single
purchase (including
repair/replacement) per hearing
impaired ear every three years.



                                           Non-Network

                                           60%                      Yes               Yes




SBN.ACA15.CHPC0R.I.11 .IL.LG Rev. 1                   10
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 34 of 188




When Benefit limits apply, the limit refers to any combination of Designated Network Benefits,
Network Benefits and Non-Network Benefits unless otherwise specifically stated.

Covered Health Service                     Benefit                 Apply to the          Must You Meet
                                           (The Amount We          Out-of-Pocket         Annual
                                           Pay, based on           Maximum?              Deductible?
                                           Eligible Expenses)

8. Home Health Care

                                    Prior Authorization Requirement

   For Non-Network Benefits you must obtain prior authorization five business days before receiving
   services or as soon as is reasonably possible. If you fail to obtain prior authorization as required,
             Benefits will be reduced to the lesser of 50% of Eligible Expenses or $1,000.

Limited to 60 visits per year. One visit   Network
equals up to four hours of skilled care
services.                                  80%                     Yes                   Yes

This visit limit does not include any
service which is billed only for the
administration of intravenous infusion.

                                           Non-Network

                                           60%                     Yes                   Yes

9. Hospice Care

                                    Prior Authorization Requirement

For Non-Network Benefits you must obtain prior authorization five business days before admission for
  an Inpatient Stay in a hospice facility or as soon as is reasonably possible. If you fail to obtain prior
authorization as required, Benefits will be reduced to the lesser of 50% of Eligible Expenses or $1,000.

In addition, for Non-Network Benefits, you must contact us within 24 hours of admission for an Inpatient
                                        Stay in a hospice facility.

                                           Network

                                           80%                     Yes                  Yes

                                           Non-Network

                                           60%                     Yes                  Yes

10. Hospital - Inpatient Stay

                                    Prior Authorization Requirement

For Non-Network Benefits for a scheduled admission, you must obtain prior authorization five business
days before admission, or as soon as is reasonably possible for non-scheduled admissions (including
Emergency admissions). If you fail to obtain prior authorization as required, Benefits will be reduced to
                         the lesser of 50% of Eligible Expenses or $1,000.

 In addition, for Non-Network Benefits you must contact us 24 hours before admission for scheduled
admissions or as soon as is reasonably possible for non-scheduled admissions (including Emergency
                                            admissions).

                                           Network


SBN.ACA15.CHPCOR.I.11 .IL.LG Rev. 1                  11
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 35 of 188




When Benefit limits apply, the limit refers to any combination of Designated Network Benefits,
Network Benefits and Non-Network Benefits unless otherwise specifically stated.

Covered Health Service                    Benefit                   Apply to the         Must You Meet
                                          (The Amount We            Out-of-Pocket        Annual
                                          Pay, based on             Maximum?             Deductible?
                                          Eligible Expenses)

                                          80%                       Yes                  Yes

                                          Non-Network

                                          60%                       Yes                  Yes

11. Infertility Services

                                   Prior Authorization Requirement

   You must obtain prior authorization as soon as possible. If you fail to obtain prior authorization as
       required, Benefits will be reduced to the lesser of 50% of Eligible Expenses or $1,000.

                                          Designated Network

                                          Depending upon where the Covered Health Service is
                                          provided, Benefits will be the same as those stated under
                                          each Covered Health Service category in this Schedule of
                                          Benefits.

                                          Network

                                          Depending upon where the Covered Health Service is
                                          provided, Benefits will be the same as those stated under
                                          each Covered Health Service category in this Schedule of
                                          Benefits.

                                          Non-Network

                                          Depending upon where the Covered Health Service is
                                          provided, Benefits will be the same as those stated under
                                          each Covered Health Service category in this Schedule of
                                          Benefits.

12. Lab, X-Ray and Diagnostics -
Outpatient

                                   Prior Authorization Requirement

  For Non-Network Benefits for sleep studies, you must obtain prior authorization five business days
before scheduled services are received. If you fail to obtain prior authorization as required, Benefits will
                  be reduced to the lesser of 50% of Eligible Expenses or $1,000.

Lab Testing - Outpatient:                 Network

                                          100%                      No                   No

                                          Non-Network

                                          60%                       Yes                  Yes




SBN.ACA15.CHPCOR.I.11.IL.LG Rev. 1                    12
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 36 of 188




When Benefit limits apply, the limit refers to any combination of Designated Network Benefits,
Network Benefits and Non-Network Benefits unless otherwise specifically stated.

Covered Health Service                    Benefit                   Apply to the          Must You Meet
                                          (The Amount We            Out-of-Pocket         Annual
                                          Pay, based on             Maximum?              Deductible?
                                          Eligible Expenses)

X-Ray and Other Diagnostic                Network
Testing - Outpatient:

                                           100%                     No                    No

                                          Non-Network

                                          60%                       Yes                   Yes

13. Lab, X-Ray and Major
Diagnostics - CT, PET, MRI, MRA
and Nuclear Medicine - Outpatient

                                    Prior Authorization Requirement

  For Non-Network Benefits you must obtain prior authorization five business days before scheduled
    services are received or, for non-scheduled services, within one business day or as soon as is
reasonably possible. If you fail to obtain prior authorization as required, Benefits will be reduced to the
                             lesser of 50% of Eligible Expenses or $1,000.

                                          Network

                                          80%                       Yes                   Yes

                                          Non-Network

                                          60%                       Yes                   Yes

14. Mental Health Services

                                    Prior Authorization Requirement

    For Non-Network Benefits for a scheduled admission for Mental Health Services (including an
 admission for Partial Hospitalization/Day Treatment and services at a Residential Treatment Facility)
  you must obtain authorization prior to the admission or as soon as is reasonably possible for non-
                       scheduled admissions (including Emergency admissions).

 In addition, for Non-Network Benefits you must obtain prior authorization before the following services
     are received. Services requiring prior authorization: Intensive Outpatient Treatment programs;
   outpatient electro-convulsive treatment; psychological testing; extended outpatient treatment visits
               beyond 45 - 50 minutes in duration, with or without medication management.

   If you fail to obtain prior authorization as required, Benefits will be reduced to the lesser of 50% of
                                          Eligible Expenses or $1,000.

                                          Network

                                          Inpatient

                                          80%                       Yes                   Yes

                                          Outpatient

                                          100% after you pay a

SBN.ACA15.CHPC0R.I.11 .IL.LG Rev. 1                    13
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 37 of 188




When Benefit limits apply, the limit refers to any combination of Designated Network Benefits,
Network Benefits and Non-Network Benefits unless otherwise specifically stated.

Covered Health Service                   Benefit                   Apply to the          Must You Meet
                                         (The Amount We            Out-of-Pocket         Annual
                                         Pay, based on             Maximum?              Deductible?
                                         Eligible Expenses)
                                         Copayment of $40          Yes                   No
                                         per visit

                                         Non-Network

                                         Inpatient

                                         60%                       Yes                   Yes

                                         Outpatient

                                         60%                       Yes                   Yes

15. Neurobiological Disorders
Autism Spectrum Disorder
Services

                                   Prior Authorization Requirement

For Non-Network Benefits for a scheduled admission for Neurobiological Disorders - Autism Spectrum
Disorder Services (including an admission for Partial Hospitalization/Day Treatment and services at a
 Residential Treatment Facility) you must obtain authorization prior to the admission or as soon as is
       reasonably possible for non-scheduled admissions (including Emergency admissions).

In addition, for Non-Network Benefits you must obtain prior authorization before the following services
    are received. Services requiring prior authorization: Intensive Outpatient Treatment programs;
psychological testing; extended outpatient treatment visits beyond 45 - 50 minutes in duration, with or
                    without medication management; Applied Behavioral Analysis.

  If you fail to obtain prior authorization as required, Benefits will be reduced to the lesser of 50% of
                                         Eligible Expenses or $1,000.

                                         Network

                                         Inpatient

                                         80%                       Yes                   Yes

                                         Outpatient

                                         100% after you pay a      Yes                   No
                                         Copayment of $40
                                         per visit

                                         Non-Network

                                         Inpatient

                                         60%                       Yes                   Yes

                                         Outpatient

                                         60%                       Yes                   Yes



SBN.ACA15.CHPCOR.I.11 .IL.LG Rev. 1                   14
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 38 of 188




When Benefit limits apply, the limit refers to any combination of Designated Network Benefits,
Network Benefits and Non-Network Benefits unless otherwise specifically stated.

Covered Health Service                    Benefit                  Apply to the    Must You Meet
                                          (The Amount We           Out-of-Pocket   Annual
                                          Pay, based on            Maximum?        Deductible?
                                          Eligible Expenses)

16. Ostomy Supplies

Limited to $2,500 per year.               Network

                                          80%                      Yes             Yes

                                          Non-Network

                                          60%                      Yes             Yes

17. Pharmaceutical Products -
Outpatient

                                          Network

                                          80%                      Yes             Yes



                                          Non-Network

                                          60%                      Yes             Yes



18. Physician Fees for Surgical and
Medical Services

Covered Health Services provided by       Designated Network
a non-Network facility based
Physician in a Network facility will be   80% for Covered          Yes             Yes
paid at the Network Benefits level,       Health Services from
however Eligible Expenses will be         a Primary Physician
determined as described below under                                Yes
                                          80% for Covered                          Yes
Eligible Expenses in this Schedule of
                                          Health Services from
Benefits. As a result, you will be
                                          a Specialist Physician
responsible to the non-Network
facility based Physician for any
amount billed that is greater than
the amount that is determined to
be an Eligible Expense. In order to
obtain the highest level of Benefits,
you should confirm the Network
status of these providers prior to
obtaining Covered Health Services.



                                          Network

                                          80% for Covered          Yes             Yes
                                          Health Services from


SBN.ACA15.CHPC0R.I.11 .IL.LG Rev. 1                  15
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 39 of 188




When Benefit limits apply, the limit refers to any combination of Designated Network Benefits,
Network Benefits and Non-Network Benefits unless otherwise specifically stated.

Covered Health Service                   Benefit                  Apply to the         Must You Meet
                                         (The Amount We           Out-of-Pocket        Annual
                                         Pay, based on            Maximum?             Deductible?
                                         Eligible Expenses)
                                         a Primary Physician
                                                                  Yes
                                         80% for Covered                               Yes
                                         Health Services from
                                         a Specialist Physician

                                         Non-Network

                                         60%                      Yes                  Yes

19. Physician's Office Services -
Sickness and Injury

                                   Prior Authorization Requirement

For Non-Network Benefits you must obtain prior authorization as soon as is reasonably possible before
 Genetic Testing - BRCA is performed. If you fail to obtain prior authorization as required, Benefits will
                   be reduced to the lesser of 50% of Eligible Expenses or $1,000.

                                         Designated Network

                                         For Covered
                                         Persons under the
                                         age of 19:

                                         100% after you pay a     Yes                   No
                                         Copayment of $0 per
                                         visit



                                         For Covered
                                         Persons age 19 and
                                         older:

                                         100% after you pay a     Yes                  No
                                         Copayment of $20
                                         per visit



In addition to the office visit          Network
Copayment stated in this section, the
Copayments/Coinsurance and any           For Covered
deductible for the following services    Persons under the
apply when the Covered Health            age of 19:
Service is performed in a Physician's    100% after you pay a     Yes                  No
office:                                  Copayment of $0 per
•     Major diagnostic and nuclear       visit
      medicine described under Lab,
      X-Ray and Major Diagnostics -


SBN.ACA15.CHPC0R.I.11.IL.LG Rev. 1                   16
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 40 of 188




When Benefit limits apply, the limit refers to any combination of Designated Network Benefits,
Network Benefits and Non-Network Benefits unless otherwise specifically stated.

Covered Health Service                 Benefit                   Apply to the    Must You Meet
                                       (The Amount We            Out-of-Pocket   Annual
                                       Pay, based on             Maximum?        Deductible?
                                       Eligible Expenses)
      CT, PET, MRI, MRA and
      Nuclear Medicine - Outpatient.

•     Outpatient Pharmaceutical
      Products described under
      Pharmaceutical Products -
      Outpatient.

•     Diagnostic and therapeutic
      scopic procedures described
      under Scopic Procedures -
      Outpatient Diagnostic and
      Therapeutic.

•     Outpatient surgery procedures
      described under Surgery -
      Outpatient.

•     Outpatient therapeutic
      procedures described under
      Therapeutic Treatments -
      Outpatient.



                                       For Covered
                                       Persons age 19 and
                                       older:

                                       100% after you pay a      Yes             No
                                       Copayment of $20
                                       per visit for a Primary
                                       Physician office visit
                                       or $40 per visit for a
                                       Specialist Physician
                                       office visit



                                       Non-Network

                                       For Covered
                                       Persons under the
                                       age of 19:

                                       60%                       Yes             Yes



                                       For Covered
                                       Persons age 19 and



SBN.ACA15.CHPC0R.I.11 .IL.LG Rev. 1               17
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 41 of 188




When Benefit limits apply, the limit refers to any combination of Designated Network Benefits,
Network Benefits and Non-Network Benefits unless otherwise specifically stated.

Covered Health Service                    Benefit                   Apply to the         Must You Meet
                                          (The Amount We            Out-of-Pocket        Annual
                                          Pay, based on             Maximum?             Deductible?
                                          Eligible Expenses)
                                          older:
                                                                    Yes
                                          60%                                            Yes



20. Pregnancy - Maternity Services

                                   Prior Authorization Requirement

  For Non-Network Benefits you must obtain prior authorization as soon as reasonably possible if the
    Inpatient Stay for the mother and/or the newborn will be more than 48 hours for the mother and
 newborn child following a normal vaginal delivery, or more than 96 hours for the mother and newborn
child following a cesarean section delivery. If you fail to obtain prior authorization as required, Benefits
                  will be reduced to the lesser of 50% of Eligible Expenses or $1,000.

  It is important that you notify us regarding your Pregnancy. Your notification will open the
  opportunity to become enrolled in prenatal programs that are designed to achieve the best
                                 outcomes for you and your baby.

                                          Network

                                          Benefits will be the same as those stated under each Covered
                                          Health Service category in this Schedule of Benefits except
                                          that an Annual Deductible will not apply for a newborn child
                                          whose length of stay in the Hospital is the same as the
                                          mother's length of stay. For Covered Health Services provided
                                          in the Physician's Office, a Copayment will apply only to the
                                          initial office visit.

                                          Non-Network

                                          Benefits will be the same as those stated under each Covered
                                          Health Service category in this Schedule of Benefits except
                                          that an Annual Deductible will not apply for a newborn child
                                          whose length of stay in the Hospital is the same as the
                                          mother's length of stay.

21. Preventive Care Services

Physician office services                 Network

                                          100%                      No                    No

                                          Non-Network

                                          60%                       Yes                  Yes



Lab, X-ray or other preventive tests      Network

                                          100%                      No                   No


SBN.ACA15.CHPCOR.I.11.IL.LG Rev. 1                    18
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 42 of 188




When Benefit limits apply, the limit refers to any combination of Designated Network Benefits,
Network Benefits and Non-Network Benefits unless otherwise specifically stated.

Covered Health Service                    Benefit                   Apply to the         Must You Meet
                                          (The Amount We            Out-of-Pocket        Annual
                                          Pay, based on             Maximum?             Deductible?
                                          Eligible Expenses)

                                          Non-Network

                                          60%                      Yes                   Yes
Breast pumps                              Network

                                          100%                      No                   No

                                          Non-Network

                                          60%                      Yes                   Yes

22. Prosthetic Devices

                                   Prior Authorization Requirement

 For Non-Network Benefits you must obtain prior authorization before obtaining prosthetic devices that
  exceed $1,000 in cost per device. If you fail to obtain prior authorization as required, Benefits will be
                    reduced to the lesser of 50% of Eligible Expenses or $1,000.

                                          Network

                                          80%                       Yes                  Yes
                                          Non-Network

                                          60%                      Yes                   Yes

23. Reconstructive Procedures

                                   Prior Authorization Requirement

 For Non-Network Benefits you must obtain prior authorization five business days before a scheduled
reconstructive procedure is performed or, for non-scheduled procedures, within one business day or as
   soon as is reasonably possible. If you fail to obtain prior authorization as required, Benefits will be
                     reduced to the lesser of 50% of Eligible Expenses or $1,000.

  In addition, for Non-Network Benefits you must contact us 24 hours before admission for scheduled
   inpatient admissions or as soon as is reasonably possible for non-scheduled inpatient admissions
                                  (including Emergency admissions).

                                          Network

                                          Depending upon where the Covered Health Service is
                                          provided, Benefits will be the same as those stated under
                                          each Covered Health Service category in this Schedule of
                                          Benefits.

                                          Non-Network

                                          Depending upon where the Covered Health Service is
                                          provided, Benefits will be the same as those stated under
                                          each Covered Health Service category in this Schedule of



SBN.ACA15.CHPCOR.I.11.IL.LG Rev. 1                   19
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 43 of 188




When Benefit limits apply, the limit refers to any combination of Designated Network Benefits,
Network Benefits and Non-Network Benefits unless otherwise specifically stated.

Covered Health Service                       Benefit                   Apply to the          Must You Meet
                                             (The Amount We            Out-of-Pocket         Annual
                                             Pay, based on             Maximum?              Deductible?
                                             Eligible Expenses)
                                             Benefits.

24. Rehabilitation Services -
Outpatient Therapy and
Manipulative Treatment

                                        Prior Authorization Requirement

      For Non-Network Benefits you must obtain prior authorization five business days before receiving
     physical therapy, occupational therapy, Manipulative Treatment and speech therapy or as soon as is
    reasonably possible. If you fail to obtain prior authorization as required, Benefits will be reduced to the
                                 lesser of 50% of Eligible Expenses or $1,000.

Limited per year as follows:                 Network

•        20 visits of physical therapy.      100% after you pay a      Yes                   No
                                             Copayment of $20
•        20 visits of occupational           per visit
         therapy.

•        20 Manipulative Treatments.

•        20 visits of speech therapy.

•        20 visits of pulmonary
         rehabilitation therapy.

•        36 visits of cardiac
         rehabilitation therapy.

•        30 visits of post-cochlear
         implant aural therapy.

•        20 visits of cognitive
         rehabilitation therapy.



                                             Non-Network

                                             60%                       Yes                  Yes



25. Scopic Procedures - Outpatient
Diagnostic and Therapeutic

                                             Network

                                             80%                       Yes                  Yes




SBN.ACA15.CHPC0R.I.11 .IL.LG Rev. 1                      20
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 44 of 188




When Benefit limits apply, the limit refers to any combination of Designated Network Benefits,
Network Benefits and Non-Network Benefits unless otherwise specifically stated.

Covered Health Service                    Benefit                   Apply to the          Must You Meet
                                          (The Amount We            Out-of-Pocket         Annual
                                          Pay, based on             Maximum?              Deductible?
                                          Eligible Expenses)

                                          Non-Network

                                          60%                       Yes                   Yes

26. Skilled Nursing
Facility/Inpatient Rehabilitation
Facility Services

                                    Prior Authorization Requirement

For Non-Network Benefits for a scheduled admission, you must obtain prior authorization five business
days before admission, or as soon as is reasonably possible for non-scheduled admissions. If you fail
   to obtain prior authorization as required, Benefits will be reduced to the lesser of 50% of Eligible
                                           Expenses or $1,000.

 In addition, for Non-Network Benefits you must contact us 24 hours before admission for scheduled
admissions or as soon as is reasonably possible for non-scheduled admissions (including Emergency
                                            admissions).

Limited to 60 days per year.              Network

                                          80%                       Yes                   Yes

                                          Non-Network

                                          60%                       Yes                   Yes

27. Substance Use Disorder
Services

                                    Prior Authorization Requirement

 For Non-Network Benefits for a scheduled admission for Substance Use Disorder Services (including
   an admission for Partial Hospitalization/Day Treatment and services at a Residential Treatment
 Facility) you must obtain authorization prior to the admission or as soon as is reasonably possible for
                     non-scheduled admissions (including Emergency admissions).

In addition, for Non-Network Benefits you must obtain prior authorization before the following services
    are received. Services requiring prior authorization: Intensive Outpatient Treatment programs;
psychological testing; extended outpatient treatment visits beyond 45 - 50 minutes in duration, with or
                                   without medication management.

   If you fail to obtain prior authorization as required, Benefits will be reduced to the lesser of 50% of
                                          Eligible Expenses or $1,000.

                                          Network

                                          Inpatient

                                          80%                       Yes                   Yes

                                          Outpatient



SBN.ACA15.CHPC0R.I.11.IL.LG Rev. 1                     21
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 45 of 188




When Benefit limits apply, the limit refers to any combination of Designated Network Benefits,
Network Benefits and Non-Network Benefits unless otherwise specifically stated.

Covered Health Service                    Benefit                  Apply to the         Must You Meet
                                          (The Amount We           Out-of-Pocket        Annual
                                          Pay, based on            Maximum?             Deductible?
                                          Eligible Expenses)

                                          100% after you pay a     Yes                  No
                                          Copayment of $40
                                          per visit

                                          Non-Network

                                          Inpatient

                                          60%                      Yes                  Yes

                                          Outpatient

                                          60%                      Yes                  Yes

28. Surgery - Outpatient

                                   Prior Authorization Requirement

      For Non-Network Benefits for cardiac catheterization, pacemaker insertion, pain management
  procedures, implantable cardioverter defibrillators, diagnostic catheterization and electrophysiology
     implant and sleep apnea surgery you must obtain prior authorization five business days before
scheduled services are received or, for non-scheduled services, within one business day or as soon as
 is reasonably possible. If you fail to obtain prior authorization as required, Benefits will be reduced to
                            the lesser of 50% of Eligible Expenses or $1,000.

                                          Network

                                          80%                      Yes                  Yes

                                          Non-Network

                                          60%                      Yes                  Yes

29. Temporomandibular Joint
Services and Craniomandibular
Disorder

                                   Prior Authorization Requirement

       For Non-Network Benefits you must obtain prior authorization five business days before
  temporomandibular joint services are performed during an Inpatient Stay in a Hospital. If you fail to
    obtain prior authorization as required, Benefits will be reduced to the lesser of 50% of Eligible
                                          Expenses or $1,000.

  In addition, for Non-Network Benefits you must contact us 24 hours before admission for scheduled
                                         inpatient admissions.

                                          Network

                                          Depending upon where the Covered Health Service is
                                          provided, Benefits will be the same as those stated under
                                          each Covered Health Service category in this Schedule of



SBN.ACA15.CHPCOR.I.11.IL.LG Rev. 1                     22
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 46 of 188




When Benefit limits apply, the limit refers to any combination of Designated Network Benefits,
Network Benefits and Non-Network Benefits unless otherwise specifically stated.

Covered Health Service                   Benefit                  Apply to the          Must You Meet
                                         (The Amount We           Out-of-Pocket         Annual
                                         Pay, based on            Maximum?              Deductible?
                                         Eligible Expenses)
                                         Benefits.

                                         Non-Network

                                         Depending upon where the Covered Health Service is
                                         provided, Benefits will be the same as those stated under
                                         each Covered Health Service category in this Schedule of
                                         Benefits.

30. Therapeutic Treatments -
Outpatient

                                  Prior Authorization Requirement

 For Non-Network Benefits you must obtain prior authorization for the following outpatient therapeutic
  services five business days before scheduled services are received or, for non-scheduled services,
within one business day or as soon as is reasonably possible. Services that require prior authorization:
 dialysis, intensity modulated radiation therapy and MR-guided focused ultrasound. If you fail to obtain
  prior authorization as required, Benefits will be reduced to the lesser of 50% of Eligible Expenses or
                                                   $1,000.

                                         Network

                                         80%                      Yes                   Yes

                                         Non-Network

                                         60%                      Yes                   Yes

31. Transplantation Services

                                  Prior Authorization Requirement

   For Network Benefits you must obtain prior authorization as soon as the possibility of a transplant
arises (and before the time a pre-transplantation evaluation is performed at a transplant center). If you
   don't obtain prior authorization and if, as a result, the services are not performed at a Designated
 Facility, Network Benefits will be reduced to the lesser of 50% of Eligible Expenses or $1,000. Non-
                                       Network Benefits will apply.

For Non-Network Benefits you must obtain prior authorization as soon as the possibility of a transplant
arises (and before the time a pre-transplantation evaluation is performed at a transplant center). If you
 fail to obtain prior authorization as required, Benefits will be reduced to the lesser of 50% of Eligible
                                           Expenses or $1,000.

 In addition, for Non-Network Benefits you must contact us 24 hours before admission for scheduled
admissions or as soon as is reasonably possible for non-scheduled admissions (including Emergency
                                            admissions).

For Network Benefits, transplantation    Network
services must be received at a
Designated Facility. We do not           Depending upon where the Covered Health Service is
require that cornea transplants be       provided, Benefits will be the same as those stated under



SBN.ACA15.CHPC0R.I.11.IL.LG Rev. 1                   23
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 47 of 188




When Benefit limits apply, the limit refers to any combination of Designated Network Benefits,
Network Benefits and Non-Network Benefits unless otherwise specifically stated.

Covered Health Service                   Benefit                Apply to the        Must You Meet
                                         (The Amount We         Out-of-Pocket       Annual
                                         Pay, based on          Maximum?            Deductible?
                                         Eligible Expenses)
performed at a Designated Facility in    each Covered Health Service category in this Schedule of
order for you to receive Network         Benefits.
Benefits.

                                         Non-Network

                                         Depending upon where the Covered Health Service is
                                         provided, Benefits will be the same as those stated under
                                         each Covered Health Service category in this Schedule of
                                         Benefits.

32. Urgent Care Center Services

In addition to the Copayment stated in   Network
this section, the
Copayments/Coinsurance and any           100% after you pay a   Yes                 No
deductible for the following services    Copayment of $75
apply when the Covered Health            per visit
Service is performed at an Urgent
Care Center:

®     Major diagnostic and nuclear
      medicine described under Lab,
      X-Ray and Major Diagnostics -
      CT, PET, MRI, MRA and
      Nuclear Medicine - Outpatient.

•     Outpatient Pharmaceutical
      Products described under
      Pharmaceutical Products -
      Outpatient.

•     Diagnostic and therapeutic
      scopic procedures described
      under Scopic Procedures -
      Outpatient Diagnostic and
      Therapeutic.

•     Outpatient surgery procedures
      described under Surgery -
      Outpatient.

•     Outpatient therapeutic
      procedures described under
      Therapeutic Treatments -
      Outpatient.



                                         Non-Network



SBN.ACA15.CHPC0R.I.11 .IL.LG Rev. 1                24
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 48 of 188




When Benefit limits apply, the limit refers to any combination of Designated Network Benefits,
Network Benefits and Non-Network Benefits unless otherwise specifically stated.

Covered Health Service                   Benefit                  Apply to the         Must You Meet
                                         (The Amount We           Out-of-Pocket        Annual
                                         Pay, based on            Maximum?             Deductible?
                                         Eligible Expenses)

                                         60%                      Yes                  Yes




Additional Benefits Required By Illinois Law
33. Amino Acid-Based Elemental
Formulas

                                  Prior Authorization Requirement

 For Non-Network Benefits you must obtain prior authorization before obtaining any amino acid-based
formula for the treatment of eosinophilic disorders and short bowel syndrome. If you fail to obtain prior
authorization as required, Benefits will be reduced to the lesser of 50% of Eligible Expenses or $1,000.
 For all other Non-Network Benefits, depending upon where the Covered Health Service is provided,
prior authorization requirements will be the same as those stated under the applicable Covered Health
  Service category in the Schedule of Benefits. If you fail to obtain prior authorization when required,
       Benefits will be reduced as stated under the applicable Covered Health Service category.

Diagnosis and treatment                  Designated Network

                                         Depending upon where the Covered Health Service is
                                         provided, Benefits will be the same as those stated under
                                         each Covered Health Service category in this Schedule of
                                         Benefits.

                                         Network

                                         Depending upon where the Covered Health Service is
                                         provided, Benefits will be the same as those stated under
                                         each Covered Health Service category in this Schedule of
                                         Benefits.

                                         Non-Network

                                         Depending upon where the Covered Health Service is
                                         provided, Benefits will be the same as those stated under
                                         each Covered Health Service category in this Schedule of
                                         Benefits.

Amino acid-based formulas for the        Designated Network
treatment of eosinopholic
disorders and short bowel                80% or as stated         Yes                  Yes
syndrome                                 under the Outpatient
                                         Prescription Drug
                                         Schedule of Benefits.

                                         Network

                                         80% or as stated         Yes                  Yes
                                         under the Outpatient


SBN.ACA15.CHPC0R.I.11 .IL.LG Rev. 1                 25
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 49 of 188




When Benefit limits apply, the limit refers to any combination of Designated Network Benefits,
Network Benefits and Non-Network Benefits unless otherwise specifically stated.

Covered Health Service                    Benefit                  Apply to the         Must You Meet
                                          (The Amount We           Out-of-Pocket        Annual
                                          Pay, based on            Maximum?             Deductible?
                                          Eligible Expenses)
                                          Prescription Drug
                                          Schedule of Benefits.

                                          Non-Network

                                          60% or as stated         Yes                  Yes
                                          under the Outpatient
                                          Prescription Drug
                                          Schedule of Benefits.

34. Autism Spectrum Disorders

                                   Prior Authorization Requirement

Depending upon where the Covered Health Service is provided, prior authorization requirements will be
 the same as those stated under the applicable Covered Health Service category in the Schedule of
Benefits. If you fail to obtain prior authorization when required, Benefits will be reduced as stated under
                               the applicable Covered Health Service category.

                                          Designated Network

                                          Depending upon where the Covered Health Service is
                                          provided, Benefits will be the same as those stated under
                                          each Covered Health Service category in the Schedule of
                                          Benefits.

                                          Network

                                          Depending upon where the Covered Health Service is
                                          provided, Benefits will be the same as those stated under
                                          each Covered Health Service category in the Schedule of
                                          Benefits.

                                          Non-Network

                                          Depending upon where the Covered Health Service is
                                          provided, Benefits will be the same as those stated under
                                          each Covered Health Service category in the Schedule of
                                          Benefits.

35. Customized Orthotic Devices

                                   Prior Authorization Requirement

    For Non-Network Benefits you must obtain prior authorization before obtaining orthotic devices.

                                          Designated Network

                                          80%                      Yes                  Yes
                                          Network

                                          80%                      Yes                  Yes


SBN.ACA15.CHPCOR.I.11 .IL.LG Rev. 1                  26
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 50 of 188




When Benefit limits apply, the limit refers to any combination of Designated Network Benefits,
Network Benefits and Non-Network Benefits unless otherwise specifically stated.

Covered Health Service                Benefit                 Apply to the        Must You Meet
                                      (The Amount We          Out-of-Pocket       Annual
                                      Pay, based on           Maximum?            Deductible?
                                      Eligible Expenses)

                                      Non-Network

                                      60%                     Yes                 Yes

36. Dental Services - Anesthesia
and Facility

                                Prior Authorization Requirement

    Depending upon where the Covered Health Service is provided, any applicable notification or
   authorization requirements will be the same as those stated under each Covered Health Service
                                category in this Schedule of Benefits.

                                      Designated Network

                                      Depending upon where the Covered Health Service is
                                      provided, Benefits will be the same as those stated under
                                      each Covered Health Service category in this Schedule of
                                      Benefits.

                                      Network

                                      Depending upon where the Covered Health Service is
                                      provided, Benefits will be the same as those stated under
                                      each Covered Health Service category in this Schedule of
                                      Benefits.

                                      Non-Network

                                      Depending upon where the Covered Health Service is
                                      provided, Benefits will be the same as those stated under
                                      each Covered Health Service category in this Schedule of
                                      Benefits.

37. Examination and Treatment for
Sexual Assault

                                      Designated Network

                                      Depending upon where the Covered Health Service is
                                      provided, Benefits will be the same as those stated under
                                      each Covered Health Service category in this Schedule of
                                      Benefits.

                                      Network

                                      Depending upon where the Covered Health Service is
                                      provided, Benefits will be the same as those stated under
                                      each Covered Health Service category in this Schedule of
                                      Benefits.

                                      Non-Network


SBN.ACA15.CHPC0R.I.11.IL.LG Rev. 1               27
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 51 of 188




When Benefit limits apply, the limit refers to any combination of Designated Network Benefits,
Network Benefits and Non-Network Benefits unless otherwise specifically stated.

Covered Health Service                    Benefit                   Apply to the         Must You Meet
                                          (The Amount We            Out-of-Pocket        Annual
                                          Pay, based on             Maximum?             Deductible?
                                          Eligible Expenses)

                                          Depending upon where the Covered Health Service is
                                          provided, Benefits will be the same as those stated under
                                          each Covered Health Service category in this Schedule of
                                          Benefits.

38. Habilitative Services for
Enrolled Dependents

                                     Prior Authorization Requirement

   For Non-Network Benefits you must obtain prior authorization five business days before receiving
   services or as soon as is reasonably possible. If you fail to obtain prior authorization as required,
             Benefits will be reduced to the lesser of 50% of Eligible Expenses or $1,000.

No limits for other habilitative          Designated Network
services.
                                          100% after you pay a      Yes                  No
                                          Copayment of $20
                                          per visit

                                          Network

                                          100% after you pay a      Yes                  No
                                          Copayment of $20
                                          per visit

                                          Non-Network

                                          60%                       Yes                  Yes

39. Preventative Physical Therapy
for Multiple Sclerosis

Limited per year as follows:              Designated Network

60 visits of preventative physical        Depending upon where the Covered Health Service is
therapy for multiple sclerosis.           provided, Benefits, including limits, will be the same as those
                                          stated under each Covered Health Service category in this
                                           Schedule of Benefits.

                                          Network

                                          Depending upon where the Covered Health Service is
                                          provided, Benefits, including limits, will be the same as those
                                          stated under each Covered Health Service category in this
                                          Schedule of Benefits.

                                          Non-Network

                                          Depending upon where the Covered Health Service is
                                          provided, Benefits, including limits, will be the same as those
                                          stated under each Covered Health Service category in this


SBN.ACA15.CHPCOR.I.11.IL.LG Rev. 1                   28
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 52 of 188




When Benefit limits apply, the limit refers to any combination of Designated Network Benefits,
Network Benefits and Non-Network Benefits unless otherwise specifically stated.

Covered Health Service                  Benefit                  Apply to the        Must You Meet
                                        (The Amount We           Out-of-Pocket       Annual
                                        Pay, based on            Maximum?            Deductible?
                                        Eligible Expenses)
                                        Schedule of Benefits.


Eligible Expenses
Eligible Expenses are the amount that are determined that we will pay for Benefits. For Designated
Network Benefits and Network Benefits for Covered Health Services provided by a Network provider or
Emergency Health Services provided at a Network Hospital or Network ambulatory surgical treatment
center by a Non-Network Emergency Physician or other emergency department provider, or Covered
Health Services that are provided at a Network Hospital or Network ambulatory surgical treatment center
by a Non-Network radiologist, anesthesiologist, pathologist, or neonatologist, you are not responsible for
any difference between Eligible Expenses and the amount the provider bills. For Covered Health Services
provided by a non-Network facility based Physician (other than Emergency Health Services or services
otherwise arranged by us), you will be responsible to the non-Network facility based Physician for any
amount billed that is greater than the amount that is determined to be an Eligible Expense as described
below. For Non-Network Benefits, you are responsible for paying, directly to the non-Network provider,
any difference between the amount the provider bills you and the amount we will pay for Eligible
Expenses. Eligible Expenses are determined solely in accordance with our reimbursement policy
guidelines, as described in the Certificate. However, if we are required to pay a higher amount to Non-
Network Emergency Physician or other Emergency department provider, radiologist, anesthesiologist,
pathologist, or neonatologist in accordance with Illinois law, then that higher amount is the Eligible
Expense.

For Designated Network Benefits and Network Benefits, Eligible Expenses are based on the
following:

•     When Covered Health Services are received from a Designated Network and Network provider,
      Eligible Expenses are our contracted fee(s) with that provider.

•     When Covered Health Services are received from a non-Network provider as a result of an
      Emergency or as arranged by us, Eligible Expenses are billed charges unless a lower amount is
      negotiated or authorized by law.

For Non-Network Benefits, Eligible Expenses are based on either of the following:

•     When Covered Health Services are received from a non-Network provider, Eligible Expenses are
      determined, based on:

      ■      Negotiated rates agreed to by the non-Network provider and either us or one of our vendors,
             affiliates or subcontractors.

      *      If rates have not been negotiated, then one of the following amounts:

             ♦     Except for services provided at a Network facility by a non-Network facility-based
                   Physician, as described further below, Eligible Expenses are determined based on
                   110% of the published rates allowed by the Centers for Medicare and Medicaid
                   Services (CMS) for Medicare for the same or similar service within the geographic
                   market, with the exception of the following:

                   ►      % of CMS for the same or similar laboratory service.



SBN.ACA15.CHPCOR.I.11.IL.LG Rev. 1                 29
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 53 of 188




                    ►      % of CMS for the same or similar durable medical equipment, or CMS
                           competitive bid rates.

             ♦      When a rate is not published by CMS for the service, we use an available gap
                    methodology to determine a rate for the service as follows:

                    ►      For services other than Pharmaceutical Products, we use a gap methodology
                           established by Optuminsight and/or a third party vendor that uses a relative
                           value scale. The relative value scale is usually based on the difficulty, time,
                           work, risk and resources of the service. If the relative value scale(s) currently in
                           use become no longer available, we will use a comparable scale(s). We and
                           Optuminsight are related companies through common ownership by
                           UnitedHealth Group. Refer to our website at www.myuhc.com for information
                           regarding the vendor that provides the applicable gap fill relative value scale
                           information.

                    ►      For Pharmaceutical Products, we use gap methodologies that are similar to the
                           pricing methodology used by CMS, and produce fees based on published
                           acquisition costs or average wholesale price for the pharmaceuticals. These
                           methodologies are currently created by RJ Health Systems, Thomson Reuters
                           (published in its Red Book), or UnitedHealthcare based on an internally
                           developed pharmaceutical pricing resource.

             ♦      For Mental Health Services and Substance Use Disorder Services the Eligible
                    Expense will be reduced by % for Covered Health Services provided by a
                    psychologist and by % for Covered Health Services provided by a masters level
                    counselor.

             We update the CMS published rate data on a regular basis when updated data from CMS
             becomes available. These updates are typically implemented within 30 to 90 days after CMS
             updates its data.

             IMPORTANT NOTICE: Non-Network providers may bill you for any difference between the
             provider's billed charges and the Eligible Expense described here.

For Covered Health Services received at a Network Hospital or Network ambulatory surgical
treatment center on a non-Emergency basis from a non-Network facility based Physician, the
Eligible Expense is based on 110% of the published rates allowed by the Centers for Medicare and
Medicaid Services (CMS) for the same or similar service within the geographic market with the exception
of the following:

•     % of CMS for the same or similar laboratory service.

•     % of CMS for the same or similar durable medical equipment, or CMS competitive bid rates.

•     If we are required to pay a higher amount to a Non-Network Emergency Physician or other
      Emergency department provider, radiologist, anesthesiologist, pathologist, or neonatologist in
      accordance with Illinois law, then that higher amount is the Eligible Expense.

When a rate is not published by CMS for the service, we use a gap methodology established by
Optuminsight and/or a third party vendor that uses a relative value scale. The relative value scale is
usually based on the difficulty, time, work, risk and resources of the service. If the relative value scale
currently in use becomes no longer available, we will use a comparable scale(s). We and Optuminsight
are related companies through common ownership by UnitedHealth Group. Refer to our website at
www.myuhc.com for information regarding the vendor that provides the applicable gap fill relative value
scale information.

For Pharmaceutical Products, we use gap methodologies that are similar to the pricing methodology used
by CMS, and produce fees based on published acquisition costs or average wholesale price for the


SBN.ACA15.CHPCOR.I.11.IL.LG Rev. 1                    30
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 54 of 188




pharmaceuticals. These methodologies are currently created by RJ Health Systems, Thomson Reuters
(published in its Red Book), or UnitedHealthcare based on an internally developed pharmaceutical pricing
resource.

When a rate is not published by CMS for the service and a gap methodology does not apply to the
service, or the provider does not submit sufficient information on the claim to pay it under CMS published
rates or a gap methodology, the Eligible Expense is based on % of the provider's billed charge.

For Mental Health Services and Substance Use Disorder Services the Eligible Expense will be reduced
by % for Covered Health Services provided by a psychologist and by % for Covered Health Services
provided by a masters level counselor.

IMPORTANT NOTICE: Non-Network facility based Physicians may bill you for any difference between the
Physician's billed charges and the Eligible Expense described here, unless such services are provided at
a Network Hospital or Network ambulatory surgical treatment center by a Non-Network Emergency
Physician or other emergency department provider, radiologist, anesthesiologist, pathologist, or
neonatologist and you have assigned benefits to such provider and have not specifically rejected
assignment of benefits in writing in accordance with 215 ILCS 5/356z.3a.

•     When Covered Health Services are received from a Network provider, Eligible Expenses are our
      contracted fee(s) with that provider.


Provider Network
We arrange for health care providers to participate in a Network. Network providers are independent
practitioners. They are not our employees. It is your responsibility to select your provider.

Our credentialing process confirms public information about the providers' licenses and other credentials,
but does not assure the quality of the services provided.

Before obtaining services you should always verify the Network status of a provider. A provider's status
may change. You can verify the provider's status by calling Customer Care. A directory of providers is
available online at www.myuhc.com or by calling Customer Care at the telephone number on your ID card
to request a copy.

It is possible that you might not be able to obtain services from a particular Network provider. The network
of providers is subject to change. Or you might find that a particular Network provider may not be
accepting new patients. If a provider leaves the Network or is otherwise not available to you, you must
choose another Network provider to get Network Benefits.

If you are currently undergoing a course of treatment utilizing a non-Network Physician or health care
facility, you may be eligible to receive transition of care Benefits. This transition period is available for
specific medical services and for limited periods of time. If you have questions regarding this transition of
care reimbursement policy or would like help determining whether you are eligible for transition of care
Benefits, please contact Customer Care at the telephone number on your ID card.


Designated Facilities and Other Providers
If you have a medical condition that we believe needs special services, we may direct you to a
Designated Facility or Designated Physician recommended by us. If you require certain complex Covered
Health Services for which expertise is limited, we may direct you to a Network facility or provider that is
outside your local geographic area. If you are required to travel to obtain such Covered Health Services
from a Designated Facility or Designated Physician, we may reimburse certain travel expenses.

In both cases, Network Benefits will only be paid if your Covered Health Services for that condition are
provided by or arranged by the Designated Facility, Designated Physician or other provider chosen by us.
You are not required to select a Designated Facility or Designated Physician to receive Non-Network
Benefits.


SBN.ACA15.CHPC0R.I.11.IL.LG Rev. 1                   31
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 55 of 188




You or your Network Physician must notify us of special service needs (such as transplants or cancer
treatment) that might warrant referral to a Designated Facility or Designated Physician. If you do not notify
us in advance, and if you receive services from a non-Network facility (regardless of whether it is a
Designated Facility) or other non-Network provider, Network Benefits will not be paid. Non-Network
Benefits may be available if the special needs services you receive are Covered Health Services for
which Benefits are provided under the Policy.


Health Services from Non-Network Providers Paid as Network
Benefits
If specific Covered Health Services are not available from a Network provider, you will still be eligible to
receive Network Benefits even though you will be required to see a non-Network provider for those
services. In this situation, your Network Physician will notify us of the situation and, after we confirm that a
Network provider is not available, we will work with you and your Network Physician to coordinate care
through a non-Network provider.


Limitations on Selection of Providers
If you are using health care services in a harmful or abusive manner, or with harmful frequency, your
selection of Network providers may be limited. If this happens, we may require you to select a single
Network Physician to provide and coordinate all future Covered Health Services.

If you don't make a selection within 31 days of the date we notify you, we will select a single Network
Physician for you.

If you fail to use the selected Network Physician, Covered Health Services will be paid as Non-Network
Benefits.




SBN.ACA15.CHPCOR.I.11.IL.LG Rev. 1                    32
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 56 of 188




                                 Certificate of Coverage

       UnitedHealthcare Insurance Company of Illinois
Certificate of Coverage is Part of Policy
This Certificate of Coverage (Certificate) is part of the Policy that is a legal document between
UnitedHealthcare Insurance Company of Illinois and the Enrolling Group to provide Benefits to Covered
Persons, subject to the terms, conditions, exclusions and limitations of the Policy. We issue the Policy
based on the Enrolling Group's application and payment of the required Policy Charges.

In addition to this Certificate the Policy includes:

•     The Group Policy.

•     The Schedule of Benefits.

•     The Enrolling Group's application.

•      Riders, including the Outpatient Prescription Drug Rider.

•     Amendments.

You can review the Policy at the office of the Enrolling Group during regular business hours.


Changes to the Document
We may from time to time modify this Certificate by attaching legal documents called Riders and/or
Amendments that may change certain provisions of this Certificate. When that happens we will send you
a new Certificate, Rider or Amendment pages.

No one can make any changes to the Policy unless those changes are in writing.


Other Information You Should Have
We have the right to change, interpret, modify, withdraw or add Benefits, or to terminate the Policy, as
permitted by law, without your approval.
On its effective date, this Certificate replaces and overrules any Certificate that we may have previously
issued to you. This Certificate will in turn be overruled by any Certificate we issue to you in the future.

The Policy will take effect on the date specified in the Policy. Coverage under the Policy will begin at
12:01 a.m. and end at 12:00 midnight in the time zone of the Enrolling Group's location. The Policy will
remain in effect as long as the Policy Charges are paid when they are due, subject to termination of the
Policy.

We are delivering the Policy in the State of Illinois. The Policy is governed by ERISA unless the Enrolling
Group is not an employee welfare benefit plan as defined by ERISA. To the extent that state law applies,
the laws of the State of Illinois are the laws that govern the Policy.




COC.ACA15.CER.I.11.ILLG Rev. 1                         1
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 57 of 188




                       Introduction to Your Certificate
We are pleased to provide you with this Certificate. This Certificate and the other Policy documents
describe your Benefits, as well as your rights and responsibilities, under the Policy.


How to Use this Document
We encourage you to read your Certificate and any attached Riders and/or Amendments carefully.

We especially encourage you to review the Benefit limitations of this Certificate by reading the attached
Schedule of Benefits along with Section 1: Covered Health Services and Section 2: Exclusions and
Limitations. You should also carefully read Section 8: General Legal Provisions to better understand how
this Certificate and your Benefits work. You should call us if you have questions about the limits of the
coverage available to you.

Many of the sections of this Certificate are related to other sections of the document. You may not have
all of the information you need by reading just one section. We also encourage you to keep your
Certificate and Schedule of Benefits and any attachments in a safe place for your future reference.

If there is a conflict between this Certificate and any summaries provided to you by the Enrolling Group,
this Certificate will control.

Please be aware that your Physician is not responsible for knowing or communicating your Benefits.


Information about Defined Terms
Because this Certificate is part of a legal document, we want to give you information about the document
that will help you understand it. Certain capitalized words have special meanings. We have defined these
words in Section 9: Defined Terms. You can refer to Section 9: Defined Terms as you read this document
to have a clearer understanding of your Certificate.

When we use the words "we," "us," and "our" in this document, we are referring to UnitedHealthcare
Insurance Company of Illinois. When we use the words "you" and "your," we are referring to people who
are Covered Persons, as that term is defined in Section 9: Defined Terms.


Don't Hesitate to Contact Us
Throughout the document you will find statements that encourage you to contact us for further
information. Whenever you have a question or concern regarding your Benefits, please call us using the
telephone number for Customer Care listed on your ID card. It will be our pleasure to assist you.




COC.ACA15.CER.I.11 .ILLG Rev. 1                      2
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 58 of 188




                                 Your Responsibilities
Be Enrolled and Pay Required Contributions
Benefits are available to you only if you are enrolled for coverage under the Policy. Your enrollment
options, and the corresponding dates that coverage begins, are listed in Section 3: When Coverage
Begins. To be enrolled with us and receive Benefits, both of the following apply:

•     Your enrollment must be in accordance with the Policy issued to your Enrolling Group, including
      the eligibility requirements.

•     You must qualify as a Subscriber or his or her Dependent as those terms are defined in Section 9:
      Defined Terms.

Your Enrolling Group may require you to make certain payments to them, in order for you to remain
enrolled under the Policy and receive Benefits. If you have questions about this, contact your Enrolling
Group.


Be Aware this Benefit Plan Does Not Pay for All Health Services
Your right to Benefits is limited to Covered Health Services. The extent of this Benefit plan's payments for
Covered Health Services and any obligation that you may have to pay for a portion of the cost of those
Covered Health Services is set forth in the Schedule of Benefits.


Decide What Services You Should Receive
Care decisions are between you and your Physicians. We do not make decisions about the kind of care
you should or should not receive.


Choose Your Physician
It is your responsibility to select the health care professionals who will deliver care to you. We arrange for
Physicians and other health care professionals and facilities to participate in a Network. Our credentialing
process confirms public information about the professionals' and facilities' licenses and other credentials,
but does not assure the quality of their services. These professionals and facilities are independent
practitioners and entities that are solely responsible for the care they deliver.


Obtain Prior Authorization
Some Covered Health Services require prior authorization. In general, Physicians and other health care
professionals who participate in a Network are responsible for obtaining prior authorization. However, if
you choose to receive Covered Health Services from a non-Network provider, you are responsible for
obtaining prior authorization before you receive the services. For detailed information on the Covered
Health Services that require prior authorization, please refer to the Schedule of Benefits.


Pay Your Share
You must meet any applicable deductible and pay a Copayment and/or Coinsurance for most Covered
Health Services. These payments are due at the time of service or when billed by the Physician, provider
or facility. Any applicable deductible, Copayment and Coinsurance amounts are listed in the Schedule of
Benefits. You must also pay any amount that exceeds Eligible Expenses.




COC.ACA15.CER.I.11 .ILLG Rev. 1                       3
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 59 of 188




Pay the Cost of Excluded Services
You must pay the cost of all excluded services and items. Review Section 2: Exclusions and Limitations
to become familiar with this Benefit plan's exclusions.


Show Your ID Card
You should show your identification (ID) card every time you request health services. If you do not show
your ID card, the provider may fail to bill the correct entity for the services delivered, and any resulting
delay may mean that you will be unable to collect any Benefits otherwise owed to you.


File Claims with Complete and Accurate Information
When you receive Covered Health Services from a non-Network provider, you are responsible for
requesting payment from us. You must file the claim in a format that contains all of the information we
require, as described in Section 5: How to File a Claim.


Use Your Prior Health Care Coverage
If you have prior coverage that, as required by state law, extends benefits for a particular condition or a
disability, we will not pay Benefits for health services for that condition or disability until the prior coverage
ends. We will pay Benefits as of the day your coverage begins under this Benefit plan for all other
Covered Health Services that are not related to the condition or disability for which you have other
coverage.




COC.ACA15.CER.I.11 ,ILLG Rev. 1                         4
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 60 of 188




                                  Our Responsibilities
Pay for Our Portion of the Cost of Covered Health Services
We pay Benefits for Covered Health Services as described in Section 1: Covered Health Services and in
the Schedule of Benefits, unless the service is excluded in Section 2: Exclusions and Limitations. This
means we only pay our portion of the cost of Covered Health Services. It also means that not all of the
health care services you receive may be paid for (in full or in part) by this Benefit plan.


Pay Network Providers
It is the responsibility of Network Physicians and facilities to file for payment from us. When you receive
Covered Health Services from Network providers, you do not have to submit a claim to us.


Pay for Covered Health Services Provided by Non-Network Providers
In accordance with any state prompt pay requirements, we will pay Benefits after we receive your request
for payment that includes all required information. See Section 5: How to File a Claim.


Review and Determine Benefits in Accordance with our
Reimbursement Policies
We develop our reimbursement policy guidelines in accordance with one or more of the following
methodologies:

•     As indicated in the most recent edition of the Current Procedural Terminology (CPT), a publication
      of the American Medical Association, and/or the Centers for Medicare and Medicaid Services
      (CMS).

•     As reported by generally recognized professionals or publications.

•     As used for Medicare.

•     As determined by medical staff and outside medical consultants pursuant to other appropriate
      sources or determinations that we accept.

You may obtain copies of our reimbursement policies for yourself or to share with your non-Network
Physician or provider by going to www.myuhc.com or by calling Customer Care at the telephone number
on your ID card.


Offer Health Education Services to You
From time to time, we may provide you with access to information about additional services that are
available to you, such as disease management programs, health education and patient advocacy. It is
solely your decision whether to participate in the programs, but we recommend that you discuss them
with your Physician.




COC.ACA15.CER.I.11 .ILLG Rev. 1                       5
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 61 of 188




           Certificate of Coverage Table of Contents

Section   1:   Covered Health Services.......................................................7
Section   2:   Exclusions and Limitations............................... ....................34
Section   3:   When Coverage Begins..........................................................46
Section   4:   When Coverage Ends.............................................................50
Section   5:   How to File a Claim................................................................ 57
Section   6:   Questions, Complaints and Appeals................................... 59
Section   7:   Coordination of Benefits....................................................... 67
Section   8:   General Legal Provisions.......................................................73
Section   9:   Defined Terms.........................................................................78




COC.ACA15.CER.I.11 .ILLG Rev. 1                   6
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 62 of 188




                    Section 1: Covered Health Services
Benefits for Covered Health Services
Benefits are available only if all of the following are true:

•      The health care service, supply or Pharmaceutical Product is only a Covered Health Service if it is
       Medically Necessary. (See definitions of Medically Necessary and Covered Health Service in
       Section 9: Defined Terms.) The fact that a Physician or other provider has performed or prescribed
       a procedure or treatment, or the fact that it may be the only available treatment for a Sickness,
       Injury, Mental Illness, substance related and addictive disorders, disease or its symptoms does not
       mean that the procedure or treatment is a Covered Health Service under the Policy.

•      Covered Health Services are received while the Policy is in effect.

•      Covered Health Services are received prior to the date that any of the individual termination
       conditions listed in Section 4: When Coverage Ends occurs.

•     The person who receives Covered Health Services is a Covered Person and meets all eligibility
      requirements specified in the Policy.

This section describes Covered Health Services for which Benefits are available. Please refer to the
attached Schedule of Benefits for details about:

•     The amount you must pay for these Covered Health Services (including any Annual Deductible,
      Copayment and/or Coinsurance).

•     Any limit that applies to these Covered Health Services (including visit, day and dollar limits on
      services).

«     Any limit that applies to the amount you are required to pay in a year (Out-of-Pocket Maximum).

•     Any responsibility you have for obtaining prior authorization or notifying us.

Please note that in listing services or examples, when we say "this includes," it is not our intent to
limit the description to that specific list. When we do intend to limit a list of services or examples,
we state specifically that the list "is limited to."


1. Ambulance Services
Emergency ambulance transportation by a licensed ambulance service (either ground or air ambulance)
to the nearest Hospital where Emergency Health Services can be performed.

Non-Emergency ambulance transportation by a licensed ambulance service (either ground or air
ambulance) between facilities when the transport is any of the following:

•     From a non-Network Hospital to a Network Hospital.

•     To a Hospital that provides a higher level of care that was not available at the original Hospital.

•     To a more cost-effective acute care facility.

•     From an acute facility to a sub-acute setting.




COC.ACA15.CER.I.11.ILLG Rev. 1                           7
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 63 of 188




2. Clinical Trials
Benefits under this section include routine patient care costs incurred during participation in both
qualifying clinical trials other than cancer clinical trials and cancer clinical trials. Covered Health Services
for qualifying clinical trials other than cancer clinical trials are described immediately below under Clinical
Trials Other Than Cancer Clinical Trials. Covered Health Services for cancer clinical trials are described
at the end of this section under Cancer Clinical Trials.

Clinical Trials Other Than Cancer Clinical Trials

Routine patient care costs incurred during participation in a qualifying clinical trial for the treatment of:

•      A life-threatening disease or condition. For purposes of this benefit, a life-threatening disease or
       condition is one from which the likelihood of death is probable unless the course of the disease or
       condition is interrupted.

•      Cardiovascular disease (cardiac/stroke) which is not life threatening, for which a clinical trial meets
       the qualifying clinical trial criteria stated below.

•      Surgical musculoskeletal disorders of the spine, hip and knees, which are not life threatening, for
       which a clinical trial meets the qualifying clinical trial criteria stated below.

•      Other diseases or disorders which are not life threatening for which a clinical trial meets the
       qualifying clinical trial criteria stated below.

Benefits include the reasonable and necessary items and services used to prevent, diagnose and treat
complications arising from participation in a qualifying clinical trial.

Benefits are available only when the Covered Person is clinically eligible for participation in the qualifying
clinical trial as defined by the researcher.

Routine patient care costs for qualifying clinical trials include:

•      Covered Health Services for which Benefits are typically provided absent a clinical trial.

•      Covered Health Services required solely for the provision of the Investigational item or service, the
       clinically appropriate monitoring of the effects of the item or service, or the prevention of
       complications.

•      Covered Health Services needed for reasonable and necessary care arising from the provision of
       an Investigational item or service.

Routine costs for clinical trials do not include:

•     The Experimental or Investigational Service or item. The only exceptions to this are:

       ■      Certain Category B devices (these are non-experimental devices where the underlying
              questions of safety and effectiveness of the device type have been resolved or it is known
              that the device type can be safe and effective because other manufacturers of similar
              devices have obtained Food and Drug Administration (FDA) approval for that device type).

       ■      Certain promising interventions for patients with terminal illnesses.

       ■      Other items and services that meet specified criteria in accordance with our medical and
              drug policies.

•      Items and services provided solely to satisfy data collection and analysis needs and that are not
       used in the direct clinical management of the patient.

•     A service that is clearly inconsistent with widely accepted and established standards of care for a
      particular diagnosis.


COC.ACA15.CER.I.11 .ILLG Rev. 1                         8
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 64 of 188




•      Items and services provided by the research sponsors free of charge for any person enrolled in the
       trial.

With respect to life-threatening diseases or conditions, a qualifying clinical trial is a Phase I, Phase II,
Phase III, or Phase IV clinical trial that is conducted in relation to the prevention, detection or treatment of
life-threatening disease or condition and which meets any of the following criteria in the bulleted list
below.

Wth respect to cardiovascular disease or musculoskeletal disorders of the spine, hip and knees and
other diseases or disorders which are not life-threatening, a qualifying clinical trial is a Phase I, Phase II,
or Phase III clinical trial that is conducted in relation to the detection or treatment of such non-life-
threatening disease or disorder and which meets any of the following criteria in the bulleted list below.

•      Federally funded trials. The study or investigation is approved or funded (which may include
       funding through in-kind contributions) by one or more of the following:

       ■      National Institutes of Health (NIH).

       ■      Centers for Disease Control and Prevention (CDC).

       ■      Agency for Healthcare Research and Quality (AHRQ).

       1      Centers for Medicare and Medicaid Services (CMS).

       ■     A cooperative group or center of any of the entities described above or the Department of
             Defense (DOD) or the Veterans Administration (VA).

       •     A qualified non-governmental research entity identified in the guidelines issued by the
             National Institutes of Health for center support grants.

       ■     The Department of Veterans Affairs, the Department of Defense or the Department of
             Energy as long as the study or investigation has been reviewed and approved through a
             system of peer review that is determined by the Secretary of Health and Human Services to
             meet both of the following criteria:

              ♦     Comparable to the system of peer review of studies and investigations used by the
                    National Institutes of Health.

              ♦     Ensures unbiased review of the highest scientific standards by qualified individuals
                    who have no interest in the outcome of the review.

•     The study or investigation is conducted under an investigational new drug application reviewed by
      the U.S. Food and Drug Administration.

•      The study or investigation is a drug trial that is exempt from having such an investigational new
       drug application.

•     The clinical trial must have a written protocol that describes a scientifically sound study and have
      been approved by all relevant institutional review boards (IRBs) before participants are enrolled in
      the trial. We may, at any time, request documentation about the trial.

•     The subject or purpose of the trial must be the evaluation of an item or service that meets the
      definition of a Covered Health Service and is not otherwise excluded under the Policy.

Cancer Clinical Trials

Benefits under this section include routine patient care costs incurred in the course of a clinical trial as
required under Illinois law.

Routine patient care includes all health care services provided in the qualified clinical cancer trial that are
otherwise generally covered under the Policy if those items or services were not provided in connection


COC.ACA15.CER.I.11 .ILLG Rev. 1                        9
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 65 of 188




with a qualified clinical cancer trial consistent with the standard of care for the treatment of cancer,
including the type and frequency of any diagnostic modality, that a provider typically provides to a cancer
patient who is not enrolled in a qualified clinical cancer trial.

Routine patient care does not include:

•      A health care service, item or drug that is the subject of the cancer clinical trial.

•      A health care service, item or drug provided solely to satisfy data collection and analysis needs for
       the qualified clinical cancer trial that is not used in the direct clinical management of the patient.

•      An investigational drug or device that has not been approved for market by the Food and Drug
       Administration.

•      Transportation, lodging, food or other expenses for the patient, family member or companion of the
       patient that are associated with the travel to or from the facility providing the cancer clinical trial,
       unless the policy covers these expenses for a cancer patient who is not enrolled in a qualified
       clinical cancer trial.

•      A health care service, item or drug customarily provided by the qualified clinical cancer trial
       sponsors free of charge for any patient.

•      A health care service or item, which except for the fact that it is being provided in a qualified clinical
       cancer trial, is otherwise specifically excluded from coverage under the your Policy, including:

       ■       Costs of extra treatments, services, procedures, tests, or drugs that would not be performed
               or administered except for the fact that you are participating in the cancer clinical trial; and

       ■       Costs of nonhealth care services that the patient is required to receive as the result of
               participation in the approved cancer clinical trial.

•      Costs for services, items or drugs that are eligible for reimbursement from a source other than a
       patient's contract or policy providing for third-party payment or prepayment of health or medical
       expenses, including the sponsor of the approved cancer clinical trial.

•      Costs associated with approved cancer clinical trials designed exclusively to test toxicity or disease
       pathophysiology, unless the Policy covers these expenses for a cancer patient who is not enrolled
       in a qualified clinical cancer trial.

•      A health care service or item that is eligible for reimbursement by a source other than your Policy,
       including the sponsor of the qualified clinical cancer trial.

A "Qualified clinical cancer trial" must meet the following criteria:

•      The effectiveness of the treatment has not been determined relative to established therapies;

•      The trial is under clinical investigation as part of an approved cancer research trial in Phase II,
       Phase III, or Phase IV of investigation;

•      The trial is:

       ■      Approved by the FDA; or

       ■      Approved and funded by:

              ♦        National Institutes of Health (NIH);

              ♦        The Centers for Disease Control and Prevention (CDC);

              ♦        The Agency for Healthcare Research and Quality (AHRQ);

              ♦        The United States Department of Defense (DOD);


COC.ACA15.CER.I.11.ILLG Rev. 1                          10
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 66 of 188




              ♦      The United States Department of Veterans Affairs (VA);

             ♦       The United States Department of Energy in the form of an investigational new drug
                     application; or

             ♦       A cooperative group or center of any entity described in this listing.

•     The patient's Primary Physician, if any, is involved in the coordination of care.


3. Dental Services - Accident Only
Dental services when all of the following are true:

•     Treatment is necessary because of accidental damage.

•      Dental services are received from a Doctor of Dental Surgery or Doctor of Medical Dentistry.

•     The dental damage is severe enough that initial contact with a Physician or dentist occurred within
      72 hours of the accident. (You may request an extension of this time period provided that you do so
      within 60 days of the Injury and if extenuating circumstances exist due to the severity of the Injury.)

Please note that dental damage that occurs as a result of normal activities of daily living or extraordinary
use of the teeth is not considered having occurred as an accident. Benefits are not available for repairs to
teeth that are damaged as a result of such activities.

Dental services to repair damage caused by accidental Injury must conform to the following time-frames:

•     Treatment is started within three months of the accident, unless extenuating circumstances exist
      (such as prolonged hospitalization or the presence of fixation wires from fracture care).

•     Treatment must be completed within 12 months of the accident.

Benefits for treatment of accidental Injury are limited to the following:

•     Emergency examination.

•     Necessary diagnostic X-rays.

•     Endodontic (root canal) treatment.

•     Temporary splinting of teeth.

•     Prefabricated post and core.

•     Simple minimal restorative procedures (fillings).

•     Extractions.

®     Post-traumatic crowns if such are the only clinically acceptable treatment.

•     Replacement of lost teeth due to the Injury by implant, dentures or bridges.


4. Diabetes Services
Diabetes Self-Management and Training/Diabetic Eye Examinations/Foot Care

Outpatient self-management training for the treatment of diabetes, medical nutrition therapy services and
education programs that allow the patient to maintain an A1c level within the range identified in nationally
recognized standards of care. Diabetes outpatient self-management training, education and medical
nutrition therapy services must be ordered by a Physician and provided by appropriately licensed or
registered healthcare professionals. If authorized by a Physician, the services may be provided as part of


COC.ACA15.CER.I.11 .ILLG Rev. 1                        11
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 67 of 188




an office visit, group setting or home visit provided the services are prescribed by a Physician and are
listed in the National Standards for Diabetes Self-Management Education as published by the American
Diabetes Association.

Benefits under this section also include medical eye examinations (dilated retinal examinations) and
preventive foot care for Covered Persons with diabetes.

Diabetic Self-Management Items

Insulin pumps and supplies for the management and treatment of diabetes, services for foot care
examinations, based upon the medical needs of the Covered Person. Benefits for insulin, blood glucose
monitors, blood glucose monitors for the legally blind, cartridges for the legally blind, insulin syringes with
needles, blood glucose and urine test strips, ketone test strips and tablets and lancets and lancet devices,
glucagon emergency kits, and FDA approved oral agents used to control blood sugar are described under
the Outpatient Prescription Drug Rider.


5. Durable Medical Equipment
Durable Medical Equipment that meets each of the following criteria:

•     Ordered or provided by a Physician for outpatient use primarily in a home setting.

®     Used for medical purposes.

•     Not consumable or disposable except as needed for the effective use of covered Durable Medical
      Equipment.

•     Not of use to a person in the absence of a disease or disability.

Benefits under this section include Durable Medical Equipment provided to you by a Physician.

If more than one piece of Durable Medical Equipment can meet your functional needs, Benefits are
available only for the equipment that meets the minimum specifications for your needs.

Examples of Durable Medical Equipment include:

•     Equipment to assist mobility, such as a standard wheelchair.

•     A standard Hospital-type bed.

•     Oxygen and the rental of equipment toadminister oxygen (including tubing, connectors and
      masks).

•     Delivery pumps for tube feedings (including tubing and connectors).

•     Negative pressure wound therapy pumps (wound vacuums).

•     Braces, including necessary adjustments to shoes to accommodate braces. Braces that stabilize
      an injured body part and braces to treat curvature of the spine are considered Durable Medical
      Equipment and are a Covered Health Service. Dental braces are also excluded from coverage.

•     Mechanical equipment necessary for the treatment of chronic or acute respiratory failure (except
      that air-conditioners, humidifiers, dehumidifiers, air purifiers and filters and personal comfort items
      are excluded from coverage).

•     Burn garments.

•     Insulin pumps and all related necessary supplies as described under Diabetes Services.

•     External cochlear devices and systems. Benefits for cochlear implantation are provided under the
      applicable medical/surgical Benefit categories in this Certificate.


COC.ACA15.CER.I.11 .ILLG Rev. 1                       12
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 68 of 188




Benefits under this section do not include any device, appliance, pump, machine, stimulator, or monitor
that is fully implanted into the body.

We will decide if the equipment should be purchased or rented.

Benefits are available for repairs and replacement, except that:

•      Benefits for repair and replacement do not apply to damage due to misuse, malicious breakage or
       gross neglect.

•      Benefits are not available to replace lost or stolen items.


6. Emergency Health Services - Outpatient
Services that are required to stabilize or initiate treatment in an Emergency. Emergency Health Services
must be received on an outpatient basis at a Hospital or Alternate Facility.

Benefits under this section include the facility charge, supplies and all professional services required to
stabilize your condition and/or initiate treatment. This includes placement in an observation bed for the
purpose of monitoring your condition (rather than being admitted to a Hospital for an Inpatient Stay).


7. Hearing Aids
Hearing aids required for the correction of a hearing impairment (a reduction in the ability to perceive
sound which may range from slight to complete deafness). Hearing aids are electronic amplifying devices
designed to bring sound more effectively into the ear. A hearing aid consists of a microphone, amplifier
and receiver.

Benefits are available for a hearing aid that is purchased as a result of a written recommendation by a
Physician. Benefits are provided for the hearing aid and for charges for associated fitting and testing.

If more than one type of hearing aid can meet your functional needs, Benefits are available only for the
hearing aid that meets the minimum specifications for your needs.

Benefits under this section do not include bone anchored hearing aids. Bone anchored hearing aids are a
Covered Health Service for which Benefits are available under the applicable medical/surgical Covered
Health Services categories in this Certificate, only for Covered Persons who have either of the following:

•      Craniofacial anomalies whose abnormal or absent ear canals preclude the use of a wearable
       hearing aid.

•      Hearing loss of sufficient severity that it would not be adequately remedied by a wearable hearing
       aid.


8. Home Health Care
Services received from a Home Health Agency that are both of the following:

•      Ordered by a Physician.

•      Provided in your home by a registered nurse, or provided by either a home health aide or licensed
       practical nurse and supervised by a registered nurse.

Benefits are available only when the Home Health Agency services are provided on a part-time,
Intermittent Care schedule and when skilled care is required.

Skilled care is skilled nursing, skilled teaching and skilled rehabilitation services when all of the following
are true:



COC.ACA15.CER.I.11 .ILLG Rev. 1                        13
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 69 of 188




•      It must be delivered or supervised by licensed technical or professional medical personnel in order
       to obtain the specified medical outcome, and provide for the safety of the patient.

•      It is ordered by a Physician.

•      It is not delivered for the purpose of assisting with activities of daily living, including dressing,
       feeding, bathing or transferring from a bed to a chair.

•      It requires clinical training in order to be delivered safely and effectively.

•      It is not Custodial Care.

We will determine if Benefits are available by reviewing both the skilled nature of the service and the need
for Physician-directed medical management. A service will not be determined to be "skilled" simply
because there is not an available caregiver.


9. Hospice Care
Hospice care that is recommended by a Physician. Hospice care is an integrated program that provides
comfort and support services for the terminally ill. Hospice care includes physical, psychological, social,
spiritual and respite care for the terminally ill person and short-term grief counseling for immediate family
members while the Covered Person is receiving hospice care. Benefits are available when hospice care
is received from a licensed hospice agency.

Please contact us for more information regarding our guidelines for hospice care. You can contact us at
the telephone number on your ID card.


10. Hospital - Inpatient Stay
Services and supplies provided during an Inpatient Stay in a Hospital. Benefits are available for:

•      Supplies and non-Physician services received during the Inpatient Stay.

•      Room and board in a Semi-private Room (a room with two or more beds).

•     Physician services for radiologists, anesthesiologists, pathologists and Emergency room
      Physicians. (Benefits for other Physician services are described under Physician Fees for Surgical
      and Medical Services.)

A Hospital Inpatient Stay following a mastectomy shall be for the length of time as determined by the
Physician based upon the evaluation of the Covered Person and the coverage for and availability of a
post-discharge physician office visit or in-home nurse visit to verify the condition of the Covered Person
within the first 48 hours after discharge.


11. Infertility Services
Coverage is provided for the diagnosis and treatment of Infertility, including, but not limited to:

•     In vitro fertilization.

•     Uterine embryo lavage.

•     Embryo transfer.

•     Artificial insemination.

•     Gamete intrafallopian tube transfer.

•     Zygote intrafallopian tube transfer.


COC.ACA15.CER.I.11 .ILLG Rev. 1                         14
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 70 of 188




       Low tubal ovum transfer.

The coverage provided above is subject to the following conditions:

Benefits are provided for procedures for in vitro fertilization, gamete intrafallopian tube transfer, or zygote
intrafallopian tube transfer only if:

•     The Covered Person has been unable to attain or sustain a successful pregnancy through
      reasonable, less costly Infertility treatments covered under this Policy; and

•     The procedures are performed at facilities conforming to The American College of Obstetric and
      Gynecology guidelines for in vitro fertilization clinics or to the American Fertility Society minimal
      standards for programs of in vitro fertilization.

Donor Expenses

The medical expenses of an oocyte or sperm donor for procedures to retrieve oocytes or sperm, and the
subsequent procedure used to transfer the oocytes or sperm to the Covered Person shall be covered.
Associated donor medical expenses, including but not limited to physical examination, laboratory
screening, psychological screening, and prescription drugs, will also be covered if established as
prerequisites to donation by us.

Coverage will not be excluded for a known donor. In the event the Covered Person does not have
arrangements with a known donor, we may require the use of a contracted facility. If the Covered Person
uses a known donor, we may require the use of contracted providers by the donor for all medical
treatment, including, but not limited to, testing, prescription drug therapy and ART procedures, if benefits
are contingent upon the use of such contracted providers.


12. Lab, X-Ray and Diagnostics - Outpatient
Services for Sickness and Injury-related diagnostic purposes, received on an outpatient basis at a
Hospital or Alternate Facility or in a Physician's office include:

•     Lab and radiology/X-ray.

•     Mammography.

Benefits under this section include:

•     The facility charge and the charge for supplies and equipment.

•     Physician services for radiologists, anesthesiologists and pathologists. (Benefits for other Physician
      services are described under Physician Fees for Surgical and Medical Services.)

Lab, X-ray and diagnostic services for preventive care are described under Preventive Care Services.

CT scans, PET scans, MRI, MRA, nuclear medicine and major diagnostic services are described under
Lab, X-Ray and Major Diagnostics - CT, PET Scans, MRI, MRA and Nuclear Medicine - Outpatient.


13. Lab, X-Ray and Major Diagnostics - CT, PET Scans, MRI, MRA and Nuclear
Medicine - Outpatient
Services for CT scans, PET scans, MRI, MRA, nuclear medicine and major diagnostic services received
on an outpatient basis at a Hospital or Alternate Facility.

Benefits under this section include:

•     The facility charge and the charge for supplies and equipment.




COC.ACA15.CER.I.11 .ILLG Rev. 1                       15
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 71 of 188




•     Physician services for radiologists, anesthesiologists and pathologists. (Benefits for other Physician
      services are described under Physician Fees for Surgical and Medical Services.)

When these services are performed in a Physician's office, Benefits are described under Physician's
Office Services - Sickness and Injury.


14. Mental Health Services
Mental Health Services include those received on an inpatient or outpatient basis in a Hospital, an
Alternate Facility or in a provider's office.

Benefits include the following services:

•     Diagnostic evaluations and assessment.

•     Treatment planning.

•     Treatment and/or procedures.

•     Referral services.

®     Medication management.

•     Individual, family, therapeutic group and provider-based case management services.

•     Crisis intervention.

•     Partial Hospitalization/Day Treatment.

•     Services at a Residential Treatment Facility.

•     Intensive Outpatient Treatment.

Benefits under this section include Mental Health Services for the treatment of a Serious Mental Illness
received on an inpatient or Intermediate Care basis in a Hospital or an Alternate Facility, and those
received on an outpatient basis in a provider's office or at an Alternate Facility for the treatment of a
Serious Mental Illness as required under Illinois state law.

A "Serious Mental Illness" means a psychiatric illness as defined in the most current edition of the
Diagnostic and Statistical Manual (DSM) published by the American Psychiatric Association. A Serious
Mental Illness includes:

®     Schizophrenia.

•     Paranoid and other psychotic disorders.

•     Bipolar disorders (hypomanic, manic, depressive and mixed).

•     Major depressive disorders (single episode or recurrent).

•     Schizoaffective disorders (bipolar or depressive).

•     Pervasive developmental disorders.

•     Obsessive-compulsive disorders.

•     Depression in childhood and adolescence.

•     Panic disorder.

•     Post-traumatic stress disorders (acute, chronic, or with delayed onset).



COC.ACA15.CER.I.11 .ILLG Rev. 1                       16
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 72 of 188




      Anorexia nervosa and bulimia nervosa.

If an Inpatient Stay is required, it is covered on a Semi-private Room basis. Two sessions of Intermediate
Care (such as partial hospitalization) may be substituted for one inpatient day.

The Mental Health/Substance Use Disorder Designee determines coverage for all levels of care. If an
Inpatient Stay is required, it is covered on a Semi-private Room basis.

We encourage you to contact the Mental Health/Substance Use Disorder Designee for referrals to
providers and coordination of care.

Special Mental Health Programs and Services

Special programs and services that are contracted under the Mental Health/Substance Use Disorder
Designee may become available to you as a part of your Mental Health Services Benefit. The Mental
Health Services Benefits and financial requirements assigned to these programs or services are based on
the designation of the program or service to inpatient, Partial Hospitalization/Day Treatment, Intensive
Outpatient Treatment, outpatient or a Transitional Care category of Benefit use. Special programs or
services provide access to services that are beneficial for the treatment of your Mental Illness which may
not otherwise be covered under the Policy. You must be referred to such programs through the Mental
Health/Substance Use Disorder Designee, who is responsible for coordinating your care or through other
pathways as described in the program introductions. Any decision to participate in such a program or
service is at the discretion of the Covered Person and is not mandatory. Examples of these programs
include, but are not limited to, parenting classes or supportive telephonic psychoeducational groups for
medically home bound Covered Persons.


15. Neurobiological Disorders - Autism Spectrum Disorder Services
Psychiatric services for Autism Spectrum Disorder (otherwise known as neurodevelopmental disorders)
that are both of the following:

•     Provided by or under the direction of an experienced psychiatrist and/or an experienced licensed
      psychiatric provider.

•     Focused on treating maladaptive/stereotypic behaviors that are posing danger to self, others and
      property, and impairment in daily functioning.

This section describes only the psychiatric component of treatment for Autism Spectrum Disorder for
which Benefits are not subject to any age limit. Medical treatment of Autism Spectrum Disorder for
Enrolled Dependent children under 21 years of age is a Covered Health Service for which Benefits are
available as described under Autism Spectrum Disorders in this Certificate. Medical treatment of Autism
Spectrum Disorders for all other Covered Persons is a Covered Health Service for which Benefits are
available under the applicable medical Covered Health Services categories in this Certificate.

Benefits include the following services provided on either an inpatient or outpatient basis:

•     Diagnosis of autism spectrum disorders.

•     Treatment planning. We may require that a treatment plan be provided to us, but not more
      frequently than every three months.

•     Referral services.

•     Medication management.

•     Individual, family, therapeutic group and provider-based case management services.

•     Crisis intervention.

•     Treatment and/or procedures for autism spectrumdisorders.


COC.ACA15.CER.I.11 .ILLG Rev. 1                      17
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 73 of 188




•      Partial Hospitalization/Day Treatment.

•     Services at a Residential Treatment Facility.

•      Intensive Outpatient Treatment.

Enhanced Autism Spectrum Disorder services that are focused on educational/behavioral intervention
that are habilitative in nature and that are backed by credible research demonstrating that the services or
supplies have a measurable and beneficial effect on health outcomes. Benefits are provided for intensive
behavioral therapies (educational/behavioral services that are focused on primarily building skills and
capabilities in communication, social interaction and learning such as Applied Behavioral Analysis (ABA)).

The Mental Health/Substance Use Disorder Designee determines coverage for all levels of care. If an
Inpatient Stay is required, it is covered on a Semi-private Room basis.

We encourage you to contact the Mental Health/Substance Use Disorder Designee for referrals to
providers and coordination of care.

For purposes of this benefit, the following definitions apply: "Diagnosis of autism spectrum disorders"
means one or more tests, evaluations, or assessments to diagnose whether an eligible Enrolled
Dependent has autism spectrum disorder that is prescribed, performed, or ordered by a licensed clinical
psychologist with expertise in diagnosing autism spectrum disorders.

"Treatment for autism spectrum disorders" shall include the following care prescribed, provided, or
ordered for an eligible Enrolled Dependent diagnosed with an autism spectrum disorder by a Physician or
a certified, registered or licensed health care professional with expertise in treating effects of autism
spectrum disorders when ordered by a Physician:

      ■      Psychiatric care, meaning direct, consultative, or diagnostic services provided by a licensed
             psychiatrist;

      ■      Psychological care, meaning direct or consultative services provided by a licensed
             psychologist;

      ■      Habilitative or rehabilitative care, meaning professional, counseling, and guidance services
             and treatment programs, including applied behavior analysis, that are intended to develop,
             maintain, and restore the functioning of an individual. Applied behavior analysis means the
             design, implementation, and evaluation of environmental modifications using behavioral
             stimuli and consequences to produce socially significant improvement in human behavior,
             including the use of direct observation, measurement, and functional analysis of the relations
             between environment and behavior; and

      *      Therapeutic care, including behavioral therapies addressing the following areas:

             ♦      Cognitive functioning; and

             ♦      Applied behavior analysis, intervention, and modification;

"Treatment plan" may consist of, but is not limited to, diagnosis, proposed treatment by type, frequency,
anticipated duration of treatment, the anticipated outcomes stated as goals and the frequency by which
the treatment plan will be updated. Medical records and clinical notes may also be requested.


16. Ostomy Supplies
Benefits for ostomy supplies are limited to the following:

•     Pouches, face plates and belts.

•     Irrigation sleeves, bags and ostomy irrigation catheters.



COC.ACA15.CER.I.11 .ILLG Rev. 1                       18
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 74 of 188




       Skin barriers.

Benefits are not available for deodorants, filters, lubricants, tape, appliance cleaners, adhesive, adhesive
remover, or other items not listed above.


17. Pharmaceutical Products - Outpatient
Pharmaceutical Products that are administered on an outpatient basis in a Hospital, Alternate Facility,
Physician's office, or in a Covered Person's home.

Benefits under this section are provided only for Pharmaceutical Products which, due to their
characteristics, must typically be administered or directly supervised by a qualified provider or
licensed/certified health professional. Benefits under this section do not include medications that are
typically available by prescription order or refill at a pharmacy. Benefits under this section do not include
medications for the treatment of Infertility.

Certain Pharmaceutical Products are subject to step therapy requirements. This means that in order to
receive Benefits for such Pharmaceutical Products, you are required to use a different Pharmaceutical
Product and/or prescription drug product first. You may determine whether a particular Pharmaceutical
Product is subject to step therapy requirements through the Internet at www.myuhc.com or by calling
Customer Care at the telephone number on your ID card.

We may have certain programs in which you may receive an enhanced or reduced Benefit based on your
actions such as adherence/compliance to medication or treatment regimens and/or participation in health
management programs. You may access information on these programs through the Internet at
www.myuhc.com or by calling Customer Care at the telephone number on your ID card.


18. Physician Fees for Surgical and Medical Services
Physician fees for surgical procedures and other medical care received on an outpatient or inpatient basis
in a Hospital, Skilled Nursing Facility, Inpatient Rehabilitation Facility or Alternate Facility, or for Physician
house calls.


19. Physician's Office Services - Sickness and Injury
Services provided in a Physician's office for the diagnosis and treatment of a Sickness or Injury. Benefits
are provided under this section regardless of whether the Physician's office is free-standing, located in a
clinic or located in a Hospital.

Covered Health Services include medical education services that are provided in a Physician's office by
appropriately licensed or registered healthcare professionals when both of the following are true:

•     Education is required for a disease in which patient self-management is an important component of
      treatment.

•     There exists a knowledge deficit regarding the disease which requires the intervention of a trained
      health professional.

Covered Health Services include genetic counseling. Benefits are available for Genetic Testing which is
ordered by the Physician and authorized in advance by us.

Benefits under this section include allergy injections.

As required under Illinois law, Benefits include:

•     Surveillance tests for ovarian cancer for women who are at risk for ovarian cancer. "At risk" means:

       ■     Having a family history:



C0C.ACA15.CER.I.11 .ILLG Rev. 1                        19
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 75 of 188




              ♦      With one or more first-degree relatives with ovarian cancer.

              ♦      Of clusters of women relatives with breast cancer.

              ♦      Of nonpolyposis colorectal cancer.

       ■      Testing positive for BRCA1 or BRCA2 mutations.

Covered Health Services for preventive care provided in a Physician's office are described under
Preventive Care Services.

When a test is performed or a sample is drawn in the Physician's office and then sent outside the
Physician's office for analysis or testing, Benefits for lab, radiology/X-rays and other diagnostic services
that are performed outside the Physician's office are described in Lab, X-ray and Diagnostics - Outpatient.


20. Pregnancy - Maternity Services
Benefits for Pregnancy include all maternity-related medical services for prenatal care, postnatal care,
delivery and any related complications.

Both before and during a Pregnancy, Benefits include the services of a genetic counselor when provided
or referred by a Physician. These Benefits are available to all Covered Persons in the immediate family.
Covered Health Services include related tests and treatment.

We also have special prenatal programs to help during Pregnancy. They are completely voluntary and
there is no extra cost for participating in the program. To sign up, you should notify us during the first
trimester, but no later than one month prior to the anticipated childbirth. It is important that you notify us
regarding your Pregnancy. Your notification will open the opportunity to become enrolled in prenatal
programs designed to achieve the best outcomes for you and your baby.

Prenatal benefits include prenatal HIV testing when ordered by:

•      An attending Physician,

•      A Physician assistant who has a written agreement with a Physician that authorizes such testing.

•      An advanced practice registered nurse who has a written agreement with a Physician, including,
       but not limited to orders consistent with the recommendations of the American College of
       Obstetricians and Gynecologists or the American Academy of Pediatrics.

We will pay Benefits for an Inpatient Stay of at least:

•      48 hours for the mother and newborn child following a normal vaginal delivery.

•      96 hours for the mother and newborn child following a cesarean section delivery.

If the mother agrees, the attending provider may discharge the mother and/or the newborn child earlier
than these minimum time frames if, based on an evaluation of the mother and/or the newborn child and
the availability of a post-discharge Physician's office visit or in-home nurse visit to verify the condition of
the newborn child in the first 48 hours after discharge, a shorter length of Hospital Inpatient Stay for the
mother and child meet the protocols and guidelines for the length of a Hospital Inpatient Stay as
developed by the American College of Obstetricians and Gynecologists or the American Academy of
Pediatrics.


21. Preventive Care Services
Preventive care services provided on an outpatient basis at a Physician's office, an Alternate Facility or a
Hospital encompass medical services that have been demonstrated by clinical evidence to be safe and
effective in either the early detection of disease or in the prevention of disease, have been proven to have
a beneficial effect on health outcomes and include the following as required under applicable law:


COC.ACA15.CER.I.11 .ILLG Rev. 1                        20
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 76 of 188




•     Evidence-based items or services that have in effect a rating of "A" or "B" in the current
      recommendations of the United States Preventive Services Task Force.

•     Immunizations that have in effect a recommendation from the Advisory Committee on
      Immunization Practices of the Centers for Disease Control and Prevention.

•     With respect to infants, children and adolescents, evidence-informed preventive care and
      screenings provided for in the comprehensive guidelines supported by the Health Resources and
      Services Administration.

•     Wth respect to women, such additional preventive care and screenings as provided for in
      comprehensive guidelines supported by the Health Resources and Services Administration.

      Benefits defined under the Health Resources and Services Administration (HRSA) requirement
      include the cost of renting one breast pump per Pregnancy in conjunction with childbirth. You can
      obtain additional information on how to access Benefits for breast pumps by going to
      www.myuhc.com or by calling Customer Care at the telephone number on your ID card.

      If more than one breast pump can meet your needs, Benefits are available only for the most cost
      effective pump. We will determine the following:

      ■      Which pump is the mostcost effective.

      ■      Whether the pump should be purchased or rented.

      ■      Duration of a rental.

      ■      Timing of an acquisition.

The preventive care services described in this section may change as the United States Preventive
Services Task Force, the Advisory Committee on Immunization Practices of the Centers for Disease
Control and Prevention, and the Health Resources and Services Administration guidelines are modified.
For more information and details about coverage of these preventive care services, you may access the
UnitedHealthcare website at www.myuhc.com or contact Customer Care at the telephone number on
your identification card.


Preventive Health Services for Adults
Benefits under this section include the following as and when required by federal law:

•     Abdominal Aortic Aneurysm one-time screening for men of specified ages who have ever smoked.

•     Alcohol Misuse screening and counseling.

•     Aspirin use counseling to prevent cardiovascular disease for men and women of certain ages

•     Blood Pressure screening for all adults

•     Cholesterol screening for adults of certain ages or at higher risk

•     Colorectal Cancer screening for adults over 50

•     Depression screening for adults

•     Diabetes (Type 2) screening for adults with high blood pressure

•     Diet counseling for adults at higher risk for chronic disease.

®     HIV screening for everyone ages 15 to 65, and other ages at increased risk.




COC.ACA15.CER.I.11.ILLG Rev. 1                       21
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 77 of 188




      Immunization vaccines for adults--doses, recommended ages, and recommended populations
      vary:

      ■      Hepatitis A

      ■      Hepatitis B

      ■      Herpes Zoster

      ■      Human Papillomavirus

      ■      Influenza (Flu Shot)

      ■      Measles, Mumps, Rubella

      ■      Meningococcal

      ■      Pneumococcal

      ■      Tetanus, Diptheria, Pertussis

      B     Varicella

•     Obesity screening and counseling for all adults.

•     Sexually Transmitted Infection (STI) prevention counseling for adults at higher risk

•     Syphilis screening for all adults at higher risk

•     Tobacco Use screening for all adults and cessation interventions for tobacco users


Preventive health services for women
Benefits under this section include the following as and when required by federal law:

•     Anemia screening on a routine basis for pregnant women

•     Breast Cancer Genetic Test Counseling (BRCA) for women at higher risk for breast cancer

•     Breast Cancer Mammography screenings every 1 to 2 years for women over 40

•     Breastfeeding comprehensive support and counseling from trained providers, and access to
      breastfeeding supplies, for pregnant and nursing women.

      Benefits defined under the HRSA requirement include the cost of renting one breast pump per
      Pregnancy in conjunction with childbirth. You can obtain additional information on how to access
      Benefits for breast pumps by going to www.myuhc.com or by calling Customer Care at the
      telephone number on your ID card. If more than one breast pump can meet your needs, Benefits
      are available only for the most cost effective pump. We will determine the following:

      ■      Which pump is the mostcost effective;

      ■     Whether the pump should be purchased or rented;

      ■      Duration of a rental;

      ■     Timing of an acquisition.

•     Cervical Cancer screening for sexually active women

•     Chlamydia Infection screening for all sexually active non-pregnant young women aged 24 and
      younger, for older non-pregnant woman who are at increased risk, for all pregnant women aged 24
      and younger, and for older pregnant women who are at increased risk.

COC.ACA15.CER.I.11 .ILLG Rev. 1                          22
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 78 of 188




•     Contraception: Food and Drug Administration-approved contraceptive methods, sterilization
      procedures, and patient education and counseling, as prescribed by a health care provider for
      women with reproductive capacity (not including over the counter or prescription drugs or
      pharmaceutical products).

•     Domestic and interpersonal violence screening and counseling for all women

•     Folic Acid supplement use counseling for women who may become pregnant

•     Gestational diabetes screening for women 24 to 28 weeks pregnant and those at high risk of
      developing gestational diabetes

•     Gonorrhea screening for all women at higher risk

•     Hepatitis B screening for pregnant women at their first prenatal visit

•     HIV screening and counseling for sexually active women

•     Human Papillomavirus (HPV) DNA Test every 3 years for women with normal cytology results who
      are 30 or older

•     Osteoporosis screening for women over age 60 depending on risk factors

•     Rh (D) blood typing and antibody testing for all pregnant women during their first visit for
      pregnancy-related care and repeated Rh (D) antibody testing for all unsensitized Rh (D)-negative
      women at 24-28 weeks gestation, unless the biological father is known to be Rh (D)-negative

•     Sexually Transmitted Infections counseling for sexually active women

•     Syphilis screening for all pregnant women or other women at increased risk

•     Tobacco Use screening and interventions for all women, and expanded counseling for pregnant
      tobacco users

•     Screening for asymptomatic bacteriuria with urine culture for pregnant women at 12 to 16 weeks
      gestation or at the first prenatal visit, if later

•     Well-woman visits


Preventive health services for children
Benefits under this section include the following as and when required by federal law:

•     Autism screening for children at 18 and 24 months

•     Behavioral assessments for children as provided for in the comprehensive guidelines supported by
      HRSA

•     Blood Pressure screening for children as provided for in the comprehensive guidelines supported
      by HRSA

•     Cervical Dysplasia screening for sexually active females

•     Depression screening for adolescents

•     Developmental screening for children under age 3

•     Dyslipidemia screening for children as provided for in the comprehensive guidelines supported by
      HRSA




COC.ACA15.CER.I.11 .ILLG Rev. 1                     23
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 79 of 188




•     Fluoride Chemoprevention supplements use counseling for children without fluoride in their water
      source

•     Gonorrhea preventive medication for the eyes of all newborns

•     Hearing screening for all newborns

•     Height, Weight and Body Mass Index measurements for children as provided for in the
      comprehensive guidelines supported by HRSA

•     Hematocrit or Hemoglobin screening for children

•     Hemoglobinopathies or sickle cell screening for newborns

•     HIV screening for adolescents at higher risk

•     Hypothyroidism screening for newborns

•     Immunization vaccines for children from birth to age 18 - doses, recommended ages, and
      recommended populations vary:

      ■     Diptheria, Tetanus, Pertussis

      ■     Haemophilus influenzae type b

      ■     Hepatitis A

      ■     Hepatitis B

      ■     Herpes Zoster

      *     Human Papillomavirus

      ■     Inactivated Poliovirus

      ■     Influenza (Flu Shot)

      ■     Measles, Mumps, Rubella

      ■     Meningococcal

     *      Pneumococcal

     *      Rotavirus

     ■      Varicella

•    Iron supplement use counseling for children ages 6 to 12 months at risk for anemia.

•    Lead screening for children at risk of exposure

•    Medical History for all children throughout development as provided for in the comprehensive
     guidelines supported by HRSA

•    Obesity screening and counseling

•    Oral Health risk assessment for young children Ages: 0 to 11 months, 1 to 4 years, 5 to 10 years.

•    Phenylketonuria (PKU) screening for this genetic disorder in newborns

•    Sexually Transmitted Infection (STI) prevention counseling and screening for adolescents at higher
     risk




COC.ACA15.CER.I.11 .ILLG Rev. 1                      24
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 80 of 188




•      Tuberculin testing for children at higher risk of tuberculosis as provided for in the comprehensive
       guidelines supported by HRSA

•     Vision screening for all children as provided for in the comprehensive guidelines supported by
      HRSA


Illinois Mandated preventive health services
As required under Illinois law, Benefits under this section specifically include:

®      Clinical breast exams:

       ■     At a minimum every 3 years for women over 20 years of age but less than 40; and

       ■     annually for women 40 years of age or older.

•      Screening by low-dose mammography which includes, but is not limited to:

       ■     A baseline mammogram for women who are 35-39 years of age.

       ■     An annual mammogram for women age 40 and over.

       ■     A mammogram at the age and intervals considered to be medically necessary by the
             woman's Physician for women under 40 years of age and having a family history of breast
             cancer, prior personal history of breast cancer, positive genetic testing, or other risk factors.

       ■     A comprehensive ultrasound screening of an entire breast or breasts if a mammogram
             demonstrates heterogeneous or dense breast tissue, when medically necessary as
             determined by a Physician licensed to practice medicine in all of its branches.

       "Low-dose mammography" means the x-ray examination of the breast using equipment dedicated
       specifically for mammography, including the x-ray tube, filter, compression device, and image
       receptor, with radiation exposure delivery of less than 1 rad per breast for 2 views of an average
       size breast. The term also includes digital mammography.

•      Cervical cancer screening.

•     An annual cervical smear or pap smear test.

•     An annual digital rectal examination and a prostate specific antigen test upon the recommendation
      of a Physician for any of the following:

       ■     Asymptomatic men age 50 and over.

       ■     African-American men age 40 and over.

       ■     Men age 40 and over with a family history of prostate cancer.

•      Colorectal cancer examinations and laboratory tests for colorectal cancer in accordance with the
       published American Cancer Society guidelines on colorectal cancer screening or other existing
       colorectal cancer screening guidelines issued by the nationally recognized professional medical
       societies or federal government agencies, including the National Cancer Institute, the Centers for
       Disease Control and Prevention, and the American College of Gastroenterology.

•      Bone mineral density tests.

•      Blood pressure testing.

•      Routine physical examinations.




COC.ACA15.CER.I.11 .ILLG Rev. 1                       25
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 81 of 188




•     Human papillomavirus vaccine (HPV) that is approved for marketing by the U.S. Food and Drug
      Administration (FDA).

•     Shingles vaccine that is approved for marketing by the U.S. Food and Drug Administration (FDA) if
      the vaccine is ordered by a Physician and the Covered Person is 60 years of age or older.

•     Hearing screening and vision screening.


22. Prosthetic Devices
External prosthetic devices that replace a limb or a body part, limited to:

•     Artificial arms, legs, feet and hands.

•     Artificial face, eyes, ears and nose.

•     Breast prosthesis as required by the Women's Health and Cancer Rights Act of 1998. Benefits
      include mastectomy bras and lymphedema stockings for the arm.

Benefits under this section are provided only for external prosthetic devices and do not include any device
that is fully implanted into the body.

If more than one prosthetic device can meet your functional needs, Benefits are available only for the
prosthetic device that meets the minimum specifications for your needs. If you purchase a prosthetic
device that exceeds these minimum specifications, we will pay only the amount that we would have paid
for the prosthetic that meets the minimum specifications, and you will be responsible for paying any
difference in cost.

The prosthetic device must be ordered or provided by, or under the direction of a Physician.

Benefits are available for repairs and replacement, except that:

•     There are no Benefits for repairs due to misuse, malicious damage or gross neglect.

•     There are no Benefits for replacement due to misuse, malicious damage, gross neglect or for lost
      or stolen prosthetic devices.


23. Reconstructive Procedures
Reconstructive procedures when the primary purpose of the procedure is either to treat a medical
condition or to improve or restore physiologic function. Reconstructive procedures include surgery or
other procedures which are associated with an Injury, Sickness or Congenital Anomaly. The primary
result of the procedure is not a changed or improved physical appearance.

Cosmetic Procedures are excluded from coverage. Procedures that correct an anatomical Congenital
Anomaly without improving or restoring physiologic function are considered Cosmetic Procedures, except
in the case of newborn children diagnosed with congenital defects or birth abnormalities. The fact that a
Covered Person may suffer psychological consequences or socially avoidant behavior as a result of an
Injury, Sickness or Congenital Anomaly does not classify surgery (or other procedures done to relieve
such consequences or behavior) as a reconstructive procedure.

Please note that Benefits for reconstructive procedures include breast reconstruction following a
mastectomy, and reconstruction of the non-affected breast to achieve symmetry. Other services required
by the Women's Health and Cancer Rights Act of 1998, including breast prostheses and treatment of
complications, are provided in the same manner and at the same level as those for any other Covered
Health Service. You can contact us at the telephone number on your ID card for more information about
Benefits for mastectomy-related services.




COC.ACA15.CER.I.11 .ILLG Rev. 1                       26
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 82 of 188




24. Rehabilitation Services - Outpatient Therapy and Manipulative Treatment
Short-term outpatient rehabilitation services, limited to:

•      Physical therapy. This does not include services as described in this section under;

       ■     Autism Spectrum Disorders;

      ■      Habilitative Services for Enrolled Dependents; or

       *    Preventative Physical Therapy for Multiple Sclerosis.

•     Occupational therapy. This does not include services as described under Autism Spectrum
      Disorders or Habilitative Services for Enrolled Dependents in this section.

•     Manipulative Treatment.

•     Speech therapy. This does not include services as described under Autism Spectrum Disorders or
      Habilitative Services for Enrolled Dependents in this section.

•      Pulmonary rehabilitation therapy.

•     Cardiac rehabilitation therapy.

•      Post-cochlear implant aural therapy.

•     Cognitive rehabilitation therapy.

Rehabilitation services must be performed by a Physician or by a licensed therapy provider. Benefits
under this section include rehabilitation services provided in a Physician's office or on an outpatient basis
at a Hospital or Alternate Facility.

Benefits can be denied or shortened for Covered Persons who are not progressing in goal-directed
rehabilitation services or if rehabilitation goals have previously been met. Benefits can be denied or
shortened for Covered Persons who are not progressing in goal-directed Manipulative Treatment or if
treatment goals have previously been met. Benefits under this section are not available for
maintenance/preventive Manipulative Treatment.

Please note that we will pay Benefits for speech therapy for the treatment of disorders of speech,
language, voice, communication and auditory processing only when the disorder results from Injury,
stroke, cancer, Congenital Anomaly, or Autism Spectrum Disorder. We will pay Benefits for cognitive
rehabilitation therapy only when Medically Necessary following a post-traumatic brain Injury or cerebral
vascular accident.

For speech therapy in relation to Autism Spectrum Disorders, please refer to the services described under
Autism Spectrum Disorders in this section. For speech therapy with relation to Habilitative Services,
please refer to the services described under Habilitative Services for Enrolled Dependents in this section.


25. Scopic Procedures - Outpatient Diagnostic and Therapeutic
Diagnostic and therapeutic scopic procedures and related services received on an outpatient basis at a
Hospital or Alternate Facility or in a Physician's office.

Diagnostic scopic procedures are those for visualization, biopsy and polyp removal. Examples of
diagnostic scopic procedures include colonoscopy, sigmoidoscopy and endoscopy.

Please note that Benefits under this section do not include surgical scopic procedures, which are for the
purpose of performing surgery. Benefits for surgical scopic procedures are described under Surgery -
Outpatient. Examples of surgical scopic procedures include arthroscopy, laparoscopy, bronchoscopy and
hysteroscopy.



COC.ACA15.CER.I.11 .ILLG Rev. 1                        27
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 83 of 188




Benefits under this section include:

•     The facility charge and the charge for supplies and equipment.

•      Physician services for radiologists, anesthesiologists and pathologists. (Benefits for all other
       Physician services are described under Physician Fees for Surgical and Medical Services.)

When these services are performed for preventive screening purposes, Benefits are described under
Preventive Care Services.


26. Skilled Nursing Facility/Inpatient Rehabilitation Facility Services
Services and supplies provided during an Inpatient Stay in a Skilled Nursing Facility or Inpatient
Rehabilitation Facility. Benefits are available for:

•      Supplies and non-Physician services received during the Inpatient Stay.

•      Room and board in a Semi-private Room (a room with two or more beds).

•     Physician services for radiologists, anesthesiologists and pathologists. (Benefits for other Physician
      services are described under Physician Fees for Surgical and Medical Services.)

Please note that Benefits are available only if both of the following are true:

•      If the initial confinement in a Skilled Nursing Facility or Inpatient Rehabilitation Facility was or will
       be a cost effective alternative to an Inpatient Stay in a Hospital.

•     You will receive skilled care services that are not primarily Custodial Care.

Skilled care is skilled nursing, skilled teaching and skilled rehabilitation services when all of the following
are true:

•     It must be delivered or supervised by licensed technical or professional medical personnel in order
      to obtain the specified medical outcome, and provide for the safety of the patient.

•      It is ordered by a Physician.

•     It is not delivered for the purpose of assisting with activities of daily living, including dressing,
      feeding, bathing or transferring from a bed to a chair.

•      It requires clinical training in order to be delivered safely and effectively.

We will determine if Benefits are available by reviewing both the skilled nature of the service and the need
for Physician-directed medical management. A service will not be determined to be "skilled" simply
because there is not an available caregiver.

Benefits can be denied or shortened for Covered Persons who are not progressing in goal-directed
rehabilitation services or if discharge rehabilitation goals have previously been met.


27. Substance Use Disorder Services
Substance Use Disorder Services (also known as substance-related and addictive disorders services)
include those received on an inpatient or outpatient basis in a Hospital, an Alternate Facility or in a
provider's office.

Benefits include the following services:

•      Diagnostic evaluations and assessment.

•     Treatment planning.


COC.ACA15.CER.I.11 .ILLG Rev. 1                         28
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 84 of 188




•     Treatment and/or procedures.

•     Referral services.

•     Medication management.

•     Individual, family, therapeutic group and provider-based case management services.

•     Crisis intervention.

•     Partial Hospitalization/Day Treatment.

•     Services at a Residential Treatment Facility.

•     Intensive Outpatient Treatment.

The Mental Health/Substance Use Disorder Designee determines coverage for all levels of care. If an
Inpatient Stay is required, it is covered on a Semi-private Room basis.

We encourage you to contact the Mental Health/Substance Use Disorder Designee for referrals to
providers and coordination of care.

Special Substance Use Disorder Programs and Services

Special programs and services that are contracted under the Mental Health/Substance Use Disorder
Designee may become available to you as a part of your Substance Use Disorder Services Benefit. The
Substance Use Disorder Services Benefits and financial requirements assigned to these programs or
services are based on the designation of the program or service to inpatient, Partial Hospitalization/Day
Treatment, Intensive Outpatient Treatment, outpatient or a Transitional Care category of Benefit use.
Special programs or services provide access to services that are beneficial for the treatment of your
substance use disorder which may not otherwise be covered under the Policy. You must be referred to
such programs through the Mental Health/Substance Use Disorder Designee, who is responsible for
coordinating your care or through other pathways as described in the program introductions. Any decision
to participate in such a program or service is at the discretion of the Covered Person and is not
mandatory.


28. Surgery - Outpatient
Surgery and related services received on an outpatient basis at a Hospital or Alternate Facility or in a
Physician's office.

Benefits under this section include certain scopic procedures. Examples of surgical scopic procedures
include arthroscopy, laparoscopy, bronchoscopy and hysteroscopy.

Examples of surgical procedures performed in a Physician's office are mole removal and ear wax
removal.

Benefits under this section include:

•     The facility charge and the charge for supplies and equipment.

•     Physician services for radiologists, anesthesiologists and pathologists. (Benefits for other Physician
      services are described under Physician Fees for Surgical and Medical Services.)


29. Temporomandibular Joint Services and Craniomandibular Disorder
Services for the evaluation and treatment of temporomandibular joint syndrome (TMJ) and associated
muscles.

Diagnosis: Examination, radiographs and applicable imaging studies and consultation.


COC.ACA15.CER.I.11 .ILLG Rev. 1                       29
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 85 of 188




Non-surgical treatment including clinical examinations, oral appliances (orthotic splints), arthrocentesis
and trigger-point injections.

Benefits are provided for surgical treatment if the following criteria are met:

•     There is clearly demonstrated radiographic evidence of significant joint abnormality.

•     Non-surgical treatment has failed to adequately resolve the symptoms.

•     Pain or dysfunction is moderate or severe.

Benefits for surgical services include arthrocentesis, arthroscopy, arthroplasty, arthrotomy and open or
closed reduction of dislocations.


30. Therapeutic Treatments - Outpatient
Therapeutic treatments received on an outpatient basis at a Hospital or Alternate Facility or in a
Physician's office, including dialysis (both hemodialysis and peritoneal dialysis), intravenous
chemotherapy or other intravenous infusion therapy and radiation oncology.

Covered Health Services include medical education services that are provided on an outpatient basis at a
Hospital or Alternate Facility by appropriately licensed or registered healthcare professionals when both
of the following are true:

•     Education is required for a disease in which patient self-management is an important component of
      treatment.

•     There exists a knowledge deficit regarding the disease which requires the intervention of a trained
      health professional.

Benefits under this section include:

•     The facility charge and the charge for related supplies and equipment.

•     Physician services for anesthesiologists, pathologists and radiologists. Benefits for other Physician
      services are described under Physician Fees for Surgical and Medical Services.


31. Transplantation Services
Organ and tissue transplants when ordered by a Physician. Benefits are available for transplants when
the transplant meets the definition of a Covered Health Service, and is not an Experimental or
Investigational or Unproven Service.

Examples of transplants for which Benefits are available include bone marrow, heart, heart/lung, lung,
kidney, kidney/pancreas, liver, liver/small bowel, pancreas, small bowel and cornea.

Donor costs that are directly related to organ removal are Covered Health Services for which Benefits are
payable through the organ recipient's coverage under the Policy.

We have specific guidelines regarding Benefits for transplant services. Contact us at the telephone
number on your ID card for information about these guidelines.


32. Urgent Care Center Services
Covered Health Services received at an Urgent Care Center. When services to treat urgent health care
needs are provided in a Physician's office, Benefits are available as described under Physician's Office
Services - Sickness and Injury.




COC.ACA15.CER.I.11 .ILLG Rev. 1                       30
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 86 of 188




Additional Benefits Required By Illinois Law

33. Amino Acid-Based Elemental Formulas
Coverage and reimbursement for the diagnosis and treatment of:

•    Eosinophilic disorders; and

®    Short bowel syndrome

when the prescribing Physician has issued a written order stating that the amino acid-based elemental
formula is medically necessary.

For purposes of this benefit, the following definitions apply:

"Eosinophilic disorders" mean digestive disorders where eosinophils (a type of white blood cell) is found
in above normal amounts in one or more areas of the digestive tract. They can be on the esophagus,
stomach, and both large and small intestines and if left untreated may cause poor growth or malnutrition.

"Acid-based elemental formulas" mean a special liquid type nutritional product made up of amino acids
which are the building block of proteins and typically more tolerable.


34. Autism Spectrum Disorders
Benefits are provided for Covered Health Services for Enrolled Dependents under 21 years of age for the
diagnosis of autism spectrum disorders and for the treatment of autism spectrum disorders to the extent
that the diagnosis and treatment of autism spectrum disorders are not already covered by the Policy. We
may require that a treatment plan be provided to us, but not more frequently than every three months.

For purposes of this benefit, the following definitions apply: "Diagnosis of autism spectrum disorders"
means one or more tests, evaluations, or assessments to diagnose whether an eligible Enrolled
Dependent has autism spectrum disorder that is prescribed, performed, or ordered by a Physician with
expertise in diagnosing autism spectrum disorders.

"Treatment for autism spectrum disorders" shall include the following care prescribed, provided, or
ordered for an eligible Enrolled Dependent diagnosed with an autism spectrum disorder by a Physician or
a certified, registered or licensed health care professional with expertise in treating effects of autism
spectrum disorders when ordered by a Physician:

      ■      Therapeutic care, including speech, occupational, and physical therapies addressing the
             following areas:

             ♦      Self-care and feeding;

             ♦      Pragmatic, receptive, and expressive language;

             ♦      Motor planning; and

             ♦      Sensory processing.

"Treatment plan" may consist of, but is not limited to, diagnosis, proposed treatment by type, frequency,
anticipated duration of treatment, the anticipated outcomes stated as goals and the frequency by which
the treatment plan will be updated. Medical records and clinical notes may also be requested.


35. Customized Orthotic Devices
Benefits are provided for customized orthotic devices, including repairs or replacements with the
exception of misuse or loss.




COC.ACA15.CER.I.11 .ILLG Rev. 1                       31
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 87 of 188




For purposes of this benefit "customized orthotic device" means a supportive device for the body or a part
of the body, the head, neck, or extremities, and includes the replacement or repair of the device based on
your physical condition as medically necessary, excluding foot orthotics defined as an in-shoe device
designed to support the structural components of the foot during weight-bearing activities.


36. Dental - Anesthesia and Facility
Services for general anesthesia and associated Hospital or Alternate Facility charges when the dentist
and Physician determine that the services are necessary for the safe and effective treatment of a dental
condition. Services are limited to Covered Persons who:

•      are 6 years of age and under.

•      are severely or developmental^ disabled.

•      have one or more medical conditions that require hospitalization or general anesthesia for dental
       care.


37. Examination and Treatment for Sexual Assault
Services to treat injuries and trauma resulting from a sexual assault or sexual abuse.


38. Habilitative Services for Enrolled Dependents
Benefits are provided for habilitative services provided on an outpatient basis for Enrolled Dependents
under 19 years of age with a congenital, genetic, or early acquired disorder so long as all of the following
conditions are met:

•      A Physician has diagnosed the Enrolled Dependent's congenital, genetic, or early acquired
       disorder.

•      The treatment is administered by a licensed speech-language pathologist, licensed audiologist,
       licensed occupational therapist, licensed physical therapist, Physician, licensed nutritionist,
       licensed social worker, or licensed psychologist upon referral of a Physician.

•      The initial or continued treatment must be necessary and therapeutic and not experimental or
       investigational.

This benefit does not apply to those services that are solely educational in nature or otherwise paid under
State or federal law for purely educational services.

We may request medical records, clinical notes, or other necessary data to allow us to substantiate that
initial or continued medical treatment is needed and that the Enrolled Dependent's condition is clinically
improving. When the treating provider anticipates that continued treatment is or will be required to permit
the Enrolled Dependent to achieve demonstrable progress, we may request a treatment plan consisting
of diagnosis, proposed treatment by type, frequency, anticipated duration of treatment, the anticipated
goals of treatment, and how frequently the treatment plan will be updated.

For purposes of this benefit, the following definitions apply: "Habilitative services" means occupational
therapy, physical therapy, speech therapy, and other services prescribed by the insured's treating
Physician pursuant to a treatment plan to enhance the ability of an Enrolled Dependent to function with a
congenital, genetic, or early acquired disorder.

A "congenital or genetic disorder" includes, but is not limited to, hereditary disorders.

An "early acquired disorder" refers to a disorder resulting from illness, trauma, injury, or some other event
or condition suffered by an Enrolled Dependent prior to that Enrolled Dependent developing functional life
skills such as, but not limited to, walking, talking, or self-help skills.


COC.ACA15.CER.I.11 ,ILLG Rev. 1                       32
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 88 of 188




Congenital, genetic, and early acquired disorders may include, but are not limited to, autism or autism
spectrum disorder (please refer to Autism Spectrum Disorders in this section for details on how Benefits
will be covered for these services), cerebral palsy, and other disorders resulting from early childhood
illness, trauma, or injury.


39. Preventative Physical Therapy for Multiple Sclerosis
Benefits for preventative physical therapy for Covered Persons diagnosed with multiple sclerosis.

For purposes of this benefit, "preventative physical therapy" means physical therapy that is prescribed by
a Physician for the purpose of treating parts of the body affected by multiple sclerosis, but only where the
physical therapy includes reasonably defined goals, including, but not limited to, sustaining the level of
function the Covered Person has achieved, with periodic evaluation of the efficacy of the physical therapy
against those goals.




COC.ACA15.CER.I.11 .ILLG Rev. 1                     33
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 89 of 188




                 Section 2: Exclusions and Limitations
How We Use Headings in this Section
To help you find specific exclusions more easily, we use headings (for example A. Alternative Treatments
below). The headings group services, treatments, items, or supplies that fall into a similar category. Actual
exclusions appear underneath headings. A heading does not create, define, modify, limit or expand an
exclusion. All exclusions in this section apply to you.


We do not Pay Benefits for Exclusions
We will not pay Benefits for any of the services, treatments, items or supplies described in this section,
even if either of the following is true:

•     It is recommended or prescribed by a Physician.

•     It is the only available treatment for your condition.

The services, treatments, items or supplies listed in this section are not Covered Health Services, except
as may be specifically provided for in Section 1: Covered Health Services or through a Rider to the Policy.


Benefit Limitations
When Benefits are limited within any of the Covered Health Service categories described in Section 1:
Covered Health Services, those limits are stated in the corresponding Covered Health Service category in
the Schedule of Benefits. Limits may also apply to some Covered Health Services that fall under more
than one Covered Health Service category. When this occurs, those limits are also stated in the Schedule
of Benefits under the heading Benefit Limits. Please review all limits carefully, as we will not pay Benefits
for any of the services, treatments, items or supplies that exceed these Benefit limits.

Please note that in listing services or examples, when we say "this includes," it is not our intent to
limit the description to that specific list. When we do intend to limit a list of services or examples,
we state specifically that the list "is limited to."


A. Alternative Treatments
1.    Acupressure and acupuncture.

2.    Aromatherapy.

3.    Hypnotism.

4.    Massage therapy.

5.    Rolfing.

6.    Art therapy, music therapy, dance therapy, horseback therapy and other forms of alternative
      treatment as defined by the National Center for Complementary and Alternative Medicine
      (NCCAM) of the National Institutes of Health. This exclusion does not apply to Manipulative
      Treatment and non-manipulative osteopathic care for which Benefits are provided as described in
      Section 1: Covered Health Services.


B. Dental
1.    Dental care (which includes dental X-rays, supplies and appliances and all associated expenses,
      including hospitalizations and anesthesia).


COC.ACA15.CER.I.11 .ILLG Rev. 1                       34
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 90 of 188




     This exclusion does not apply to accident-related dental services for which Benefits are provided as
     described under Dental Services - Accident Only in Section 1: Covered Health Services. This
     exclusion does not apply to dental care as described under Dental - Anesthesia and Facility in
     Section 1: Covered Health Services.

     This exclusion does not apply to dental care (oral examination, X-rays, extractions and non-surgical
     elimination of oral infection) required for the direct treatment of a medical condition for which
     Benefits are available under the Policy, limited to:

      ■     Transplant preparation.

      ■     Prior to the initiation of immunosuppressive drugs.

      ■     The direct treatment of acute traumatic Injury, cancer or cleft palate.

     Dental care that is required to treat the effects of a medical condition, but that is not necessary to
     directly treat the medical condition, is excluded. Examples include treatment of dental caries
     resulting from dry mouth after radiation treatment or as a result of medication.

      Endodontics, periodontal surgery and restorative treatment are excluded.

2.   Preventive care, diagnosis, treatment of or related to the teeth, jawbones or gums. Examples
     include:

      ■     Extraction, restoration and replacement of teeth.

     ■      Medical or surgical treatments of dental conditions.

     *      Services to improve dental clinical outcomes.

     This exclusion does not apply to accident-related dental services for which Benefits are provided as
     described under Dental Services - Accident Only in Section 1: Covered Health Services.

3.   Dental implants, bone grafts and other implant-related procedures. This exclusion does not apply to
     accident-related dental services for which Benefits are provided as described under Dental
     Services - Accident Only in Section 1: Covered Health Services.

4.   Dental braces (orthodontics).

5.   Treatment of congenitally missing, malpositioned or supernumerary teeth, even if part of a
     Congenital Anomaly.


C. Devices, Appliances and Prosthetics
1.   Devices used specifically as safety items or to affect performance in sports-related activities.

2.   Orthotic appliances that straighten or re-shape a body part. Examples include foot orthotics and
     some types of braces, including over-the-counter orthotic braces. This exclusion does not apply to
     orthotic devices as described under the Customized Orthotic Devices provision in Section 1:
     Covered Health Services.

3.   The following items are excluded, even if prescribed by a Physician:

     ■      Blood pressure cuff/monitor.

     ■      Enuresis alarm.

     ■      Non-wearable external defibrillator.

     ■      Trusses.

     ■      Ultrasonic nebulizers.


COC.ACA15.CER.I.11 .ILLG Rev. 1                     35
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 91 of 188




4.   Devices and computers to assist in communication and speech.

5.   Oral appliances for snoring.

6.   Repairs to prosthetic devices due to misuse, malicious damage or gross neglect.

7.   Replacement of prosthetic devices due to misuse, malicious damage or gross neglect or to replace
     lost or stolen items.


D. Drugs
1.   Prescription drug products for outpatient use that are filled by a prescription order or refill. This also
     does not apply to prescription drugs for Infertility as described under Infertility Services in Section
     1: Covered Health Services.

2.   Self-injectable medications. This exclusion does not apply to medications which, due to their
     characteristics, must typically be administered or directly supervised by a qualified provider or
     licensed/certified health professional in an outpatient setting.

3.   Non-injectable medications given in a Physician's office. This exclusion does not apply to non-
     injectable medications that are required in an Emergency and consumed in the Physician's office.

4.   Over-the-counter drugs and treatments.

5.   Growth hormone therapy.


E. Experimental or Investigational or Unproven Services
     Experimental or Investigational and Unproven Services and all services related to Experimental or
     Investigational and Unproven Services are excluded. The fact that an Experimental or
     Investigational or Unproven Service, treatment, device or pharmacological regimen is the only
     available treatment for a particular condition will not result in Benefits if the procedure is considered
     to be Experimental or Investigational or Unproven in the treatment of that particular condition.

     This exclusion does not apply to Covered Health Services provided during a clinical trial for which
     Benefits are provided as described under Clinical Trials in Section 1: Covered Health Services.


F. Foot Care
1.   Routine foot care. Examples include the cutting or removal of corns and calluses. This exclusion
     does not apply to preventive foot care for Covered Persons with diabetes for which Benefits are
     provided as described under Diabetes Services in Section 1: Covered Health Services.

2.   Nail trimming, cutting, or debriding.

3.   Hygienic and preventive maintenance foot care. Examples include:

     ■      Cleaning and soaking the feet.

     ■      Applying skin creams in order to maintain skin tone.

     This exclusion does not apply to preventive foot care for Covered Persons who are at risk of
     neurological or vascular disease arising from diseases such as diabetes.

4.   Treatment of flat feet.

5.   Treatment of subluxation of the foot.

6.   Shoes.



COC.ACA15.CER.I.11 .ILLG Rev. 1                      36
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 92 of 188




7.    Shoe orthotics.

8.    Shoe inserts.

9.    Arch supports.


G. Medical Supplies
1.     Prescribed or non-prescribed medical supplies and disposable supplies. Examples include:

       ■     Compression stockings.

       ■     Ace bandages.

      ■      Gauze and dressings.

       ■     Urinary catheters.

      This exclusion does not apply to:

       ■     Disposable supplies necessary for the effective use of Durable Medical Equipment for which
             Benefits are provided as described under Durable Medical Equipment in Section 1: Covered
             Health Services.

       ■     Diabetic supplies for which Benefits are provided as described under Diabetes Services in
             Section 1: Covered Health Services.

       ■     Ostomy supplies for which Benefits are provided as described under Ostomy Supplies in
             Section 1: Covered Health Services.

2.    Tubings and masks except when used with Durable Medical Equipment as described under
      Durable Medical Equipment in Section 1: Covered Health Services.


H. Mental Health
In addition to all other exclusions listed in this Section 2: Exclusions and Limitations, the exclusions listed
directly below apply to services described under Mental Health Services in Section 1: Covered Health
Services.

I.     Services performed in connection with conditions not classified in the current edition of the
       Diagnostic and Statistical Manual of the American Psychiatric Association.

2.    Mental Health Services as treatments for R and T code conditions as listed within the current
      edition of the Diagnostic and Statistical Manual of the American Psychiatric Association.

3.    Mental Health Services as treatment for a primary diagnosis of insomnia and other sleep-wake
      disorders, feeding disorders, binge eating disorders, neurological disorders and other disorders
      with a known physical basis.

4.    Treatments for the primary diagnoses of learning disabilities, conduct and impulse control
      disorders, personality disorders and paraphilic disorder.

5.     Educational/behavioral services that are focused on primarily building skills and capabilities in
       communication, social interaction and learning.

6.    Tuition for or services that are school-based for children and adolescents under the Individuals with
      Disabilities Education Act.

7.    Learning, motor disorders and primary communication disorders as defined in the current edition of
      the Diagnostic and Statistical Manual of the American Psychiatric Association.



COC.ACA15.CER.I.11 .ILLG Rev. 1                       37
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 93 of 188




8.    Intellectual disabilities and Autism Spectrum Disorder as a primary diagnosis defined in the current
      edition of the Diagnostic and Statistical Manual of the American Psychiatric Association. Benefits
      for Autism Spectrum Disorder as a primary diagnosis are described under Neurobiological
      Disorders - Autism Spectrum Disorder Services in Section 1: Covered Health Services.

9.    Mental Health Services as a treatment for other conditions that may be a focus of clinical attention
      as listed in the current edition of the Diagnostic and Statistical Manual of the American Psychiatric
      Association.

10.   All unspecified disorders in the current edition of the Diagnostic and Statistical Manual of the
      American Psychiatric Association.

11.   Health services and supplies that do not meet the definition of a Covered Health Service - see the
      definition in Section 9: Defined Terms. Covered Health Services are those health services,
      including services, supplies, or Pharmaceutical Products, which are all of the following:

      ■      Medically Necessary.
      ■      Described as a Covered Health Service in this Policy under Section 1: Covered Health
             Services and in the Schedule of Benefits.

      ■      Not otherwise excluded in this Policy under Section 2: Exclusions and Limitations.


I. Neurobiological Disorders - Autism Spectrum Disorder
In addition to all other exclusions listed in this Section 2: Exclusions and Limitations, the exclusions listed
directly below apply to services described under Neurobiological Disorders - Autism Spectrum Disorder
Services in Section 1: Covered Health Services.

1.    Services as treatments of sexual dysfunction and feeding disorders as listed in the current edition
      of the Diagnostic and Statistical Manual of the American Psychiatric Association.

2.    Any treatments or other specialized services designed for Autism Spectrum Disorder that are not
      backed by credible research demonstrating that the services or supplies have a measurable and
      beneficial health outcome and therefore considered Experimental or Investigational or Unproven
      Services.

3.    Intellectual disability as the primary diagnosis defined in the current edition of the Diagnostic and
      Statistical Manual of the American Psychiatric Association.

4.    Tuition for or services that are school-based for children and adolescents under the Individuals with
      Disabilities Education Act.

5.    Learning, motor disorders and communication disorders as defined in the current edition of the
      Diagnostic and Statistical Manual of the American Psychiatric Association and which are not a part
      of Autism Spectrum Disorder.

6.    Treatments for the primary diagnoses of learning disabilities, conduct and impulse control
      disorders, personality disorders and paraphilic disorder.

7.    All unspecified disorders in the current edition of the Diagnostic and Statistical Manual of the
      American Psychiatric Association.

8.    Health services and supplies that do not meet the definition of a Covered Health Service - see the
      definition in Section 9: Defined Terms. Covered Health Services are those health services,
      including services, supplies, or Pharmaceutical Products, which are all of the following:

      ■      Medically Necessary.

      ■      Described as a Covered Health Service in this Policy under Section 1: Covered Health
             Services and in the Schedule of Benefits.

COC.ACA15.CER.I.11 .ILLG Rev. 1                       38
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 94 of 188




           Not otherwise excluded in this Policy under Section 2: Exclusions and Limitations.


J. Nutrition
1.   Individual and group nutritional counseling. This exclusion does not apply to amino acid-based
     elemental formulas or medical nutritional education services that are provided by appropriately
     licensed or registered health care professionals when both of the following are true:

     ■     Nutritional education is required for a disease in which patient self-management is an
           important component of treatment.

     ■     There exists a knowledge deficit regarding the disease which requires the intervention of a
           trained health professional.

2.   Enteral feedings, even if the sole source of nutrition.

3.   Infant formula and donor breast milk.

4.   Nutritional or cosmetic therapy using high dose or mega quantities of vitamins, minerals or
     elements, and other nutrition-based therapy. Examples include supplements, electrolytes and
     foods of any kind (including high protein foods and low carbohydrate foods).


K. Personal Care, Comfort or Convenience
1.   Television.

2.   Telephone.

3.   Beauty/barber service.

4.   Guest service.

5.   Supplies, equipment and similar incidental services and supplies for personal comfort. Examples
     include:

     ■     Air conditioners, air purifiers and filters and dehumidifiers.

     ■     Batteries and battery chargers.

     ■     Breast pumps. This exclusion does not apply to breast pumps for which Benefits are
           provided under the Health Resources and Services Administration (HRSA) requirement.

     ■     Car seats.

     ■     Chairs, bath chairs, feeding chairs, toddler chairs, chair lifts and recliners.

     ■     Exercise equipment.

     ■     Home modifications such as elevators, handrails and ramps.

     ■     Hot tubs.

     ■     Humidifiers.

     ■     Jacuzzis.

     ■     Mattresses.

     ■     Medical alert systems.

     ■     Motorized beds.



COC.ACA15.CER.I.11 .ILLG Rev. 1                      39
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 95 of 188




     ■     Music devices.

     ■     Personal computers.

     ■     Pillows.

     ■     Power-operated vehicles.

     ■     Radios.

     ■     Saunas.

     ■     Stair lifts and stair glides.

     ■     Strollers.

     ■     Safety equipment.

     ■     Treadmills.

     ■     Vehicle modifications such as van lifts.

     ■     Video players.

     ■     Whirlpools.


L. Physical Appearance
1.   Cosmetic Procedures, except those procedures necessary for newborn children who have been
     diagnosed with congenital defects and/or birth abnormalities. See the definition in Section 9:
     Defined Terms. Examples include:

     ■     Pharmacological regimens, nutritional procedures or treatments.

     ■     Scar or tattoo removal or revision procedures (such as salabrasion, chemosurgery and other
           such skin abrasion procedures).

     ■     Skin abrasion procedures performed as a treatment for acne.

     ■     Liposuction or removal of fat deposits considered undesirable, including fat accumulation
           under the male breast and nipple.

     ■     Treatment for skin wrinkles or any treatment to improve the appearance of the skin.

     ■     Treatment for spider veins.

     ■     Hair removal or replacement by any means.

2.   Replacement of an existing breast implant if the earlier breast implant was performed as a
     Cosmetic Procedure. Note: Replacement of an existing breast implant is considered reconstructive
     if the initial breast implant followed mastectomy. See Reconstructive Procedures in Section 1:
     Covered Health Services.

3.   Treatment of benign gynecomastia (abnormal breast enlargement in males).

4.   Physical conditioning programs such as athletic training, body-building, exercise, fitness, flexibility
     and diversion or general motivation.

5.   Weight loss programs whether or not they are under medical supervision. Weight loss programs for
     medical reasons are also excluded.

6.   Wigs regardless of the reason for the hair loss.



COC.ACA15.CER.I.11.ILLG Rev. 1                        40
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 96 of 188




M. Procedures and Treatments
1.    Excision or elimination of hanging skin on any part of the body. Examples include plastic surgery
      procedures called abdominoplasty or abdominal panniculectomy and brachioplasty.

2.    Medical and surgical treatment of excessive sweating (hyperhidrosis).

3.    Medical and surgical treatment for snoring, except when provided as a part of treatment for
      documented obstructive sleep apnea.

4.    Rehabilitation services and Manipulative Treatment to improve general physical condition that are
      provided to reduce potential risk factors, where significant therapeutic improvement is not
      expected, including routine, long-term or maintenance/preventive treatment.

5.    Speech therapy except as required for treatment of a speech impediment or speech dysfunction
      that results from Injury, stroke, cancer, or Congenital Anomaly. This exclusion does not apply to
      speech therapy for:
      ■     Autism spectrum disorders for Covered Persons for which Benefits are provided as
            described under Autism Spectrum Disorder s Section 1: Covered Health Services -
            Additional Benefits Required By Illinois Law; and

      ■      Habilitative services for Covered Persons for which Benefits are provided as described
             under Habilitative Services for Enrolled Dependents in Section 1: Covered Health Services -
             Additional Benefits Required By Illinois Law.

6.    Outpatient cognitive rehabilitation therapy except as Medically Necessary following a post-
      traumatic brain Injury or cerebral vascular accident.

7.    Psychosurgery.

8.    Physiological modalities and procedures that result in similar or redundant therapeutic effects when
      performed on the same body region during the same visit or office encounter.

9.    Biofeedback.

10.   The following services for the diagnosis and treatment of TMJ: surface electromyography; Doppler
      analysis; vibration analysis; computerized mandibular scan or jaw tracking; craniosacral therapy;
      orthodontics; occlusal adjustment; and dental restorations.

11.   Upper and lower jawbone surgery, orthognathic surgery, and jaw alignment. This exclusion does
      not apply to reconstructive jaw surgery required for Covered Persons because of a Congenital
      Anomaly, acute traumatic Injury, dislocation, tumors, cancer or obstructive sleep apnea.

12.   Surgical and non-surgical treatment of obesity.


N. Providers
1.    Services performed by a provider who is a family member by birth or marriage or Civil Union.
      Examples include a spouse, brother, sister, parent or child. This includes any service the provider
      may perform on himself or herself.

2.    Services performed by a provider with your same legal residence.

3.    Services provided at a free-standing or Hospital-based diagnostic facility without an order written
      by a Physician or other provider. Services which are self-directed to a free-standing or Hospital-
      based diagnostic facility. Services ordered by a Physician or other provider who is an employee or
      representative of a free-standing or Hospital-based diagnostic facility, when that Physician or other
      provider:

      ■      Has not been actively involved in your medical care prior to ordering the service, or


COC.ACA15.CER.I.11 .ILLG Rev. 1                     41
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 97 of 188




      «      Is not actively involved in your medical care after the service is received.

      This exclusion does not apply to mammography.


O. Reproduction
1.    The reversal of voluntary sterilization; however, in the event a voluntary sterilization is successfully
      reversed, Infertility benefits shall be available if the Covered Person's diagnosis meets the
      definition of Infertility.

2.    Payment for services rendered to a surrogate (however, costs for procedures to obtain eggs,
      sperm or embryos from a Covered Person will be covered if the individual chooses to use a
      surrogate);

3.    Costs associated with cryo preservation and storage of sperm, eggs, and embryos; provided,
      however, subsequent procedures of a medical nature necessary to make use of the cryo preserved
      substance shall not be similarly excluded if deemed non-experimental and non-investigational;

4.    Selected termination of an embryo; provided, however, that where the life of the mother would be in
      danger were all embryos to be carried to full term, the termination would be covered;

5.    Non-medical costs of an egg or sperm donor;

6.    Travel costs for travel within 100 miles of the Covered Person's home address, travel costs not
      necessary, not mandated or required by us;

7.    Infertility treatments deemed experimental in nature. However, where Infertility treatment includes
      elements which are not experimental in nature along with those which are, to the extent services
      may be delineated and separately charged, those services which are not experimental in nature
      shall be covered;

8.    Infertility treatments rendered to dependents under the age of 18.

9.    Maternity related medical services for prenatal care, postnatal care and delivery (other than a non­
      elective cesarean delivery).


P. Services Provided under another Plan
1.    Health services for which other coverage is required by federal, state or local law to be purchased
      or provided through other arrangements. Examples include coverage required by workers'
      compensation, no-fault auto insurance, or similar legislation.

      If coverage under workers' compensation or similar legislation is optional for you because you
      could elect it, or could have it elected for you, Benefits will not be paid for any Injury, Sickness or
      Mental Illness that would have been covered under workers' compensation or similar legislation
      had that coverage been elected.

2.    Health services for treatment of military service-related disabilities, when you are legally entitled to
      other coverage and facilities are reasonably available to you.

3.    Health services while on active military duty.


Q. Substance Use Disorders
In addition to all other exclusions listed in this Section 2: Exclusions and Limitations, the exclusions listed
directly below apply to services described under Substance Use Disorder Services in Section 1: Covered
Health Services.




COC.ACA15.CER.1.11.ILLG Rev. 1                         42
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 98 of 188




1.   Services performed in connection with conditions not classified in the current edition of the
     Diagnostic and Statistical Manual of the American Psychiatric Association.

2.   Methadone treatment as maintenance, L.A.A.M. (1-Alpha-Acetyl-Methadol), Cyclazocine, or their
     equivalents.

3.   Educational/behavioral services that are focused on primarily building skills and capabilities in
     communication, social interaction and learning.

4.   Substance-induced sexual dysfunction disorders and substance-induced sleep disorders.

5.   Gambling disorders.

6.   All unspecified disorders in the current edition of the Diagnostic and Statistical Manual of the
     American Psychiatric Association.

7.   Health services and supplies that do not meet the definition of a Covered Health Service - see the
     definition in Section 9: Defined Terms. Covered Health Services are those health services,
     including services, supplies, or Pharmaceutical Products, which are all of the following:

     ■      Medically Necessary.

     ■      Described as a Covered Health Service in this Policy under Section 1: Covered Health
            Services and in the Schedule of Benefits.

     ■      Not otherwise excluded in this Policy under Section 2: Exclusions and Limitations.


R. Transplants
1.   Health services for organ and tissue transplants, except those described under Transplantation
     Services in Section 1: Covered Health Services.

2.   Health services connected with the removal of an organ or tissue from you for purposes of a
     transplant to another person. (Donor costs that are directly related to organ removal are payable for
     a transplant through the organ recipient's Benefits under the Policy.)

3.   Health services for transplants involving permanent mechanical or animal organs.


S. Travel
1.   Health services provided in a foreign country, unless required as Emergency Health Services.

2.   Travel or transportation expenses, even though prescribed by a Physician. Some travel expenses
     related to Covered Health Services received from a Designated Facility or Designated Physician
     may be reimbursed. This exclusion does not apply to ambulance transportation for which Benefits
     are provided as described under Ambulance Services in Section 1: Covered Health Services.


T. Types of Care
1.   Multi-disciplinary pain management programs provided on an inpatient basis for acute pain or for
     exacerbation of chronic pain.

2.   Custodial Care or maintenance care.

3.   Domiciliary care.

4.   Private Duty Nursing.

5.   Respite care. This exclusion does not apply to respite care that is part of an integrated hospice
     care program of services provided to a terminally ill person by a licensed hospice care agency for


COC.ACA15.CER.I.11 .ILLG Rev. 1                     43
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 99 of 188




     which Benefits are provided as described under Hospice Care in Section 1: Covered Health
     Services.

6.   Rest cures.

7.   Services of personal care attendants.

8.   Work hardening (individualized treatment programs designed to return a person to work or to
     prepare a person for specific work).


U. Vision and Hearing
1.   Purchase cost and fitting charge for eyeglasses and contact lenses.

2.   Routine vision examinations, including refractive examinations to determine the need for vision
     correction.

3.   Implantable lenses used only to correct a refractive error (such as Intacs corneal implants).

4.   Eye exercise or vision therapy.

5.   Surgery that is intended to allow you to see better without glasses or other vision correction.
     Examples include radial keratotomy, laser and other refractive eye surgery.

6.   Bone anchored hearing aids except when either of the following applies:

     *      For Covered Persons with craniofacial anomalies whose abnormal or absent ear canals
            preclude the use of a wearable hearing aid.

     *      For Covered Persons with hearing loss of sufficient severity that it would not be adequately
            remedied by a wearable hearing aid.

     More than one bone anchored hearing aid per Covered Person who meets the above coverage
     criteria during the entire period of time the Covered Person is enrolled under the Policy.

     Repairs and/or replacement for a bone anchored hearing aid for Covered Persons who meet the
     above coverage criteria, other than for malfunctions.


V. All Other Exclusions
1.   Health services and supplies that do not meet the definition of a Covered Health Service - see the
     definition in Section 9: Defined Terms. Covered Health Services are those health services,
     including services, supplies, or Pharmaceutical Products, which are all of the following:

     ■      Medically Necessary.

     ■      Described as a Covered Health Service in this Certificate under Section 1: Covered Health
            Services and in the Schedule of Benefits.

     ■      Not otherwise excluded in this Certificate under Section 2: Exclusions and Limitations.

2.   Physical, psychiatric or psychological exams, testing, vaccinations, immunizations or treatments
     that are otherwise covered under the Policy when:

     ■      Required solely for purposes of school, sports or camp, travel, career or employment,
            insurance, marriage, Civil Union or adoption.

     ■      Related to judicial or administrative proceedings or orders.




COC.ACA15.CER.I.11 .ILLG Rev. 1                    44
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 100 of 188




      ■     Conducted for purposes of medical research. This exclusion does not apply to Covered
            Health Services provided during a clinical trial for which Benefits are provided as described
            under Clinical Trials in Section 1: Covered Health Services.

      ■     Required to obtain or maintain a license of any type.

3.    Health services received as a result of war or any act of war, whether declared or undeclared or
      caused during service in the armed forces of any country. This exclusion does not apply to
      Covered Persons who are civilians Injured or otherwise affected by war, any act of war, or terrorism
      in non-war zones.

4.    Health services received after the date your coverage under the Policy ends. This applies to all
      health services, even if the health service is required to treat a medical condition that arose before
      the date your coverage under the Policy ended.

5.    Health services for which you have no legal responsibility to pay, or for which a charge would not
      ordinarily be made in the absence of coverage under the Policy.

6.    In the event a non-Network provider waives Copayments, Coinsurance and/or any deductible for a
      particular health service, no Benefits are provided for the health service for which the Copayments,
      Coinsurance and/or deductible are waived.

7.    Charges in excess of Eligible Expenses or in excess of any specified limitation.

8.    Long term (more than 30 days) storage. Examples include cryopreservation of tissue, blood and
      blood products.

9.    Autopsy.

10.   Foreign language and sign language services.

11.   Health services related to a non-Covered Health Service: When a service is not a Covered Health
      Service, all services related to that non-Covered Health Service are also excluded. This exclusion
      does not apply to services we would otherwise determine to be Covered Health Services if they are
      to treat complications that arise from the non-Covered Health Service.

      For the purpose of this exclusion, a "complication" is an unexpected or unanticipated condition that
      is superimposed on an existing disease and that affects or modifies the prognosis of the original
      disease or condition. Examples of a "complication" are bleeding or infections, following a Cosmetic
      Procedure, that require hospitalization.

12.   Services for the treatment of autism spectrum disorders as defined under Autism Spectrum
      Disorders in Section 1: Covered Health Services provided by or required by law to be provided by a
      school, municipality or other state or federal agency.




COC.ACA15.CER.I.11 .ILLG Rev. 1                      45
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 101 of 188




                     Section 3: When Coverage Begins
How to Enroll
Eligible Persons must complete an enrollment form. The Enrolling Group will give the necessary forms to
you. The Enrolling Group will then submit the completed forms to us, along with any required Premium.
We will not provide Benefits for health services that you receive before your effective date of coverage.


If You Are Hospitalized When Your Coverage Begins
If you are an inpatient in a Hospital, Skilled Nursing Facility or Inpatient Rehabilitation Facility on the day
your coverage begins, we will pay Benefits for Covered Health Services that you receive on or after your
first day of coverage related to that Inpatient Stay as long as you receive Covered Health Services in
accordance with the terms of the Policy. These Benefits are subject to any prior carrier's obligations under
state law or contract.

You should notify us of your hospitalization within 48 hours of the day your coverage begins, or as soon
as is reasonably possible. For Benefit plans that have a Network Benefit level, Network Benefits are
available only if you receive Covered Health Services from Network providers.


If You Are Eligible for Medicare
Your Benefits under the Policy may be reduced if you are eligible for Medicare but do not enroll in and
maintain coverage under both Medicare Part A and Part B.

Your Benefits under the Policy may also be reduced if you are enrolled in a Medicare Advantage
(Medicare Part C) plan but fail to follow the rules of that plan. Please see Medicare Eligibility in Section 8:
General Legal Provisions for more information about how Medicare may affect your Benefits.


Who is Eligible for Coverage
The Enrolling Group determines who is eligible to enroll under the Policy and who qualifies as a
Dependent.


Eligible Person
Eligible Person usually refers to an employee or member of the Enrolling Group who meets the eligibility
rules. When an Eligible Person actually enrolls, we refer to that person as a Subscriber. For a complete
definition of Eligible Person, Enrolling Group and Subscriber, see Section 9: Defined Terms.

Eligible Persons must reside within the United States.

If both spouses are Eligible Persons of the Enrolling Group, each may enroll as a Subscriber or be
covered as an Enrolled Dependent of the other, but not both.


Dependent
Dependent generally refers to the Subscriber's spouse and children. When a Dependent actually enrolls,
we refer to that person as an Enrolled Dependent. For a complete definition of Dependent and Enrolled
Dependent, see Section 9: Defined Terms.

Dependents of an Eligible Person may not enroll unless the Eligible Person is also covered under the
Policy.



COC.ACA15.CER.I.11.ILLG Rev. 1                        46
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 102 of 188




If both parents of a Dependent child are enrolled as a Subscriber, only one parent may enroll the child as
a Dependent.


When to Enroll and When Coverage Begins
Except as described below, Eligible Persons may not enroll themselves or their Dependents.


Initial Enrollment Period
When the Enrolling Group purchases coverage under the Policy from us, the Initial Enrollment Period is
the first period of time when Eligible Persons can enroll themselves and their Dependents.

Coverage begins on the date identified in the Policy if we receive the completed enrollment form and any
required Premium within 31 days of the date the Eligible Person becomes eligible to enroll.


Open Enrollment Period
The Enrolling Group determines the Open Enrollment Period. During the Open Enrollment Period, Eligible
Persons can enroll themselves and their Dependents.

Coverage begins on the date identified by the Enrolling Group if we receive the completed enrollment
form and any required Premium within 31 days of the date the Eligible Person becomes eligible to enroll.


New Eligible Persons
Coverage for a new Eligible Person and his or her Dependents begins on the date agreed to by the
Enrolling Group if we receive the completed enrollment form and any required Premium within 31 days of
the date the new Eligible Person first becomes eligible.


Adding New Dependents
Subscribers may enroll Dependents who join their family because of any of the following events:

•     Birth.

•     Legal adoption.

•     Placement for adoption.

•     Marriage.

•     Civil Union.

•     Legal guardianship.

•     Court or administrative order.

•     Registering a Domestic Partner.

Coverage for the Dependent begins on the date of the event if we receive the completed enrollment form
and any required Premium within 31 days of the event that makes the new Dependent eligible.

If a Subscriber has at least one other Enrolled Dependent, coverage will be provided for a newborn
Dependent from the moment of birth for 31 days, regardless if notification and payment is made.
Coverage will end on the 32nd day if we have not received notification and required payment for
coverage as required above.




COC.ACA15.CER.I.11 .ILLG Rev. 1                     47
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 103 of 188




In the event that there are no other Enrolled Dependents, immediate coverage for the newborn shall be
provided if the Subscriber applies for the Dependent's coverage within 31 days of the newborn's birth.
Such coverage shall be contingent upon payment of the additional premium.


Special Enrollment Period
An Eligible Person and/or Dependent may also be able to enroll during a special enrollment period. A
special enrollment period is not available to an Eligible Person and his or her Dependents if coverage
under the prior plan was terminated for cause, or because premiums were not paid on a timely basis.

An Eligible Person and/or Dependent does not need to elect COBRA continuation coverage to preserve
special enrollment rights. Special enrollment is available to an Eligible Person and/or Dependent even if
COBRA is not elected.

A special enrollment period applies to an Eligible Person and any Dependents when one of the following
events occurs:

•     Birth.

•     Legal adoption.

•     Placement for adoption.

•     Marriage.

•     Civil Union.

•     Registering a Domestic Partner.

A special enrollment period also applies for an Eligible Person and/or Dependent who did not enroll
during the Initial Enrollment Period or Open Enrollment Period if the following are true:

•     The Eligible Person previously declined coverage under the Policy, but the Eligible Person and/or
      Dependent becomes eligible for a premium assistance subsidy under Medicaid or Children's Health
      Insurance Program (CHIP). Coverage will begin only if we receive the completed enrollment form
      and any required Premium within 60 days of the date of determination of subsidy eligibility.

•     The Eligible Person and/or Dependent had existing health coverage under another plan at the time
      they had an opportunity to enroll during the Initial Enrollment Period or Open Enrollment Period;
      and

•     Coverage under the prior plan ended because of any of the following:

      ■        Loss of eligibility (including legal separation, divorce or death).

      ■        The employer stopped paying the contributions. This is true even if the Eligible Person
               and/or Dependent continues to receive coverage under the prior plan and to pay the
               amounts previously paid by the employer.

      ■        In the case of COBRA continuation coverage, the coverage ended.

      ■        The Eligible Person and/or Dependent no longer lives or works in an HMO service area if no
               other benefit option is available.

      ■        The plan no longer offers benefits to a class of individuals that include the Eligible Person
               and/or Dependent.

      ■        An Eligible Person and/or Dependent incurs a claim that would exceed a lifetime limit on all
               benefits.




COC.ACA15.CER.I.11.ILLG Rev. 1                          48
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 104 of 188




      ■      The Eligible Person and/or Dependent loses eligibility under Medicaid or Children's Health
             Insurance Program (CHIP). Coverage will begin only if we receive the completed enrollment
             form and any required Premium within 60 days of the date coverage ended.

When an event takes place (for example, a birth, marriage or determination of eligibility for state subsidy),
coverage begins on the date of the event if we receive the completed enrollment form and any required
Premium within 31 days of the event unless otherwise noted above.

For an Eligible Person and/or Dependent who did not enroll during the Initial Enrollment Period or Open
Enrollment Period because they had existing health coverage under another plan, coverage begins on
the day immediately following the day coverage under the prior plan ends. Except as otherwise noted
above, coverage will begin only if we receive the completed enrollment form and any required Premium
within 31 days of the date coverage under the prior plan ended.




COC.ACA15.CER.I.11 .ILLG Rev. 1                      49
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 105 of 188




                       Section 4: When Coverage Ends
General Information about When Coverage Ends
We may discontinue this Benefit plan and/or all similar benefit plans at any time for the reasons explained
in the Policy, as permitted by law.

Your entitlement to Benefits automatically ends on the date that coverage ends, even if you are
hospitalized or are otherwise receiving medical treatment on that date. Please note that this does not
affect coverage that is extended under Extended Coverage for Total Disability below.

When your coverage ends, we will still pay claims for Covered Health Services that you received before
the date on which your coverage ended. However, once your coverage ends, we will not pay claims for
any health services received after that date (even if the medical condition that is being treated occurred
before the date your coverage ended). Please note that this does not affect coverage that is extended
under Extended Coverage for Total Disability below.

Unless otherwise stated, an Enrolled Dependent's coverage ends on the date the Subscriber's coverage
ends.

Please note that for Covered Persons who are subject to the Extended Coverage for Total Disability
provision later in this section, entitlement to Benefits ends as described in that section.

Coverage will not be discontinued for any Covered Person based on that Covered Person's participation
in a qualified cancer clinical trial.

For purposes of this provision "qualified cancer clinical trials" must meet the following criteria:

•     The effectiveness of the treatment has not been determined relative to established therapies;

•     The trial is under clinical investigation as part of an approved cancer research trial in Phase II,
      Phase III, or Phase IV of investigation;

•     The trial is:

       ■     Approved by the U.S. Food and Drug Administration (FDA)] or

       ■     Approved and funded by the National Institutes of Health, the Centers for Disease Control
             and Prevention, the Agency for Healthcare Research and Quality, the United States
             Department of Defense, the United States Department of Veterans Affairs, or the United
             States Department of Energy in the form of an investigational new drug application, or a
             cooperative group or center of any entity described in this subdivision; and

•     The Covered Person's Primary Physician, if any, is involved in the coordination of care.


Events Ending Your Coverage
Coverage ends on the earliest of the dates specified below:

•      The Entire Policy Ends

      Your coverage ends on the date the Policy ends. In the event the entire Policy ends, the Enrolling
      Group is responsible for notifying you that your coverage has ended.

•     You Are No Longer Eligible




COC.ACA15.CER.I.11 .ILLG Rev. 1                        50
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 106 of 188




       Your coverage ends on the last day of the calendar month in which you are no longer eligible to be
       a Subscriber or Enrolled Dependent. Please refer to Section 9: Defined Terms for complete
       definitions of the terms "Eligible Person," "Subscriber," "Dependent" and "Enrolled Dependent."

 •     We Receive Notice to End Coverage

       Your coverage ends on the last day of the calendar month in which we receive written notice from
       the Enrolling Group instructing us to end your coverage, or the date requested in the notice, if later.
       The Enrolling Group is responsible for providing written notice to us to end your coverage.

 •     Subscriber Retires or Is Pensioned

       Your coverage ends the last day of the calendar month in which the Subscriber is retired or
       receiving benefits under the Enrolling Group's pension or retirement plan. The Enrolling Group is
       responsible for providing written notice to us to end your coverage.

       This provision applies unless a specific coverage classification is designated for retired or
       pensioned persons in the Enrolling Group's application, and only if the Subscriber continues to
       meet any applicable eligibility requirements. The Enrolling Group can provide you with specific
       information about what coverage is available for retirees.


 Other Events Ending Your Coverage
When either of the following happens, we will provide advance written notice to the Subscriber that
coverage will end on the date we identify in the notice:

 •     Fraud or Intentional Misrepresentation of a Material Fact

       You committed an act, practice, or omission that constituted fraud, or an intentional
       misrepresentation of a material fact. Examples include knowingly providing incorrect information
       relating to another person's eligibility or status as a Dependent.

       If we find that you have performed an act, practice, or omission that constitutes fraud, or have
       made an intentional misrepresentation of material fact we have the right to demand that you pay
       back all Benefits we paid to you, or paid in your name, during the time you were incorrectly covered
       under the Policy.


 Coverage for a Disabled Dependent Child
Coverage for an unmarried Enrolled Dependent child who is disabled will not end just because the child
has reached a certain age. We will extend the coverage for that child beyond the limiting age if both of the
following are true regarding the Enrolled Dependent child:

 •     Is not able to be self-supporting because of mental or physical handicap or disability.

 •     Depends mainly on the Subscriber or other health care provider for support.

 Coverage will continue as long as the Enrolled Dependent is medically certified as disabled and
 dependent unless coverage is otherwise terminated in accordance with the terms of the Policy.

We will ask you to furnish us with proof of the medical certification of disability within 31 days of the date
coverage would otherwise have ended because the child reached a certain age. Before we agree to this
extension of coverage for the child, we may require that a Physician chosen by us examine the child. We
will pay for that examination.

We may continue to ask you for proof that the child continues to be disabled and dependent. Such proof
might include medical examinations at our expense. However, we will not ask for this information more
than once a year.



 COC.ACA15.CER.I.11.ILLG Rev. 1                       51
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 107 of 188




If you do not provide proof of the child's disability and dependency within 31 days of our request as
described above, coverage for that child will end.


Extended Coverage for Total Disability
Coverage for a Covered Person who is Totally Disabled on the date the entire Policy is terminated will not
end automatically. We will temporarily extend the coverage, only for treatment of the condition causing
the Total Disability. Benefits will be paid until the earlier of either of the following:

•     The Total Disability ends.

•     Twelve months from the date coverage would have ended when the entire Policy was terminated.


Continuation of Coverage and Conversion
If your coverage ends under the Policy, you may be entitled to elect continuation coverage (coverage that
continues on in some form) in accordance with federal or state law.

Continuation coverage under COBRA (the federal Consolidated Omnibus Budget Reconciliation Act) is
available only to Enrolling Groups that are subject to the terms of COBRA. You can contact your plan
administrator to determine if your Enrolling Group is subject to the provisions of COBRA.

If you selected continuation coverage under a prior plan which was then replaced by coverage under the
Policy, continuation coverage will end as scheduled under the prior plan or in accordance with federal or
state law, whichever is earlier.

We are not the Enrolling Group's designated "plan administrator" as that term is used in federal law, and
we do not assume any responsibilities of a "plan administrator" according to federal law.

We are not obligated to provide continuation coverage to you if the Enrolling Group or its plan
administrator fails to perform its responsibilities under federal law. Examples of the responsibilities of the
Enrolling Group or its plan administrator are:

•      Notifying you in a timely manner of the right to elect continuation coverage.

•      Notifying us in a timely manner of your election of continuation coverage.


General - Continuation of Coverage under State Law
A Covered Person whose coverage under the Policy would otherwise end because of a qualifying event,
as set forth below, and who was continuously covered under the Policy (or a prior plan for which the
Policy replaced) for a period of at least 3 months ending with termination, shall be entitled to elect
continuation of coverage as required by state law, including that of any Enrolled Dependents, as set forth
below. Note: If termination is due to retirement and the Subscriber's spouse is at least 55 years of age,
continuation for such spouse will be provided as stated below. Also, a Covered Person may be entitled to
elect either state or federal continuation coverage; please contact the Enrolling Group to determine which
is applicable.


Qualifying Events for Continuation Coverage under State Law
Coverage must have ended due to one of the following qualifying events:

•     Termination of the Subscriber from employment with the Enrolling Group for any reason other than
      commission of a felony or theft related to employment for which the Enrolling Group was in no way
      responsible. The Subscriber's admission of guilt, or conviction, or order of supervision by a court of
      competent jurisdiction, will constitute proof of such act.



COC.ACA15.CER.I.11 .ILLG Rev. 1                       52
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 108 of 188




      Termination of coverage due to loss of eligibility as a Subscriber or an Enrolled Dependent.


Notification Requirements and Election Period for Continuation
Coverage under State Law
The Enrolling Group will provide you with written notification of the right to continuation coverage. If you
wish to continue coverage you must request continuation in writing within the 30 day period following the
later of:

•     The date of such termination or reduction in hours below the minimum required by the Enrolling
      Group; or

•     The date you are given written notice of the right of continuation by the Enrolling Group.

In no event, however, may the Covered Person elect continuation more than 60 days after the date of
such termination or reduction in hours below the minimum required by the Enrolling Group. Written notice
of continuation presented to the Covered Person by the Enrolling Group, or mailed by the Enrolling Group
to the last known address of the Covered Person, shall constitute the giving of notice for the purpose of
this provision.


Terminating Events for Continuation Coverage under State Law
Continuation coverage under the Policy will end on the earliest of the following dates:

•     12 months from the date your continuation began.

•     The date coverage ends for failure to make timely payment of the Premium.

•     The date coverage ends because you violate a material condition of the Policy.

•     The date coverage is or could be obtained under Medicare or any other group health plan.

•     The date the Policy ends.


General - Continuation Coverage After Dissolution of Marriage/Civil
Union, Retirement or Death
A Covered Person who is a former spouse or Enrolled Dependent child whose coverage under the Policy
would otherwise end because of a qualifying event shall be entitled to elect continuation coverage as
required by state law, including that of any Enrolled Dependents, as set forth below. The term "former
spouse" shall include the Subscriber's widow or widower.

Note: A former spouse or Enrolled Dependent child may be entitled to elect either state or federal
continuation coverage. Please contact the Enrolling Group to determine which is applicable.


Qualifying Events for Continuation Coverage After Dissolution of
Marriage/Civil Union, Retirement or Death
If the Covered Person's coverage terminated due to one of the following qualifying events, he or she is
entitled to continue coverage. The Covered Person may elect the same coverage that he or she had at
the time of the qualifying event:

•      Death of Subscriber.

•      Legal separation, divorce, annulment of marriage or dissolution of Civil Union from the Subscriber.



COC.ACA15.CER.I.11 .ILLG Rev. 1                      53
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 109 of 188




      Retirement of the Subscriber.


Notification Requirements and Election Period for Continuation
Coverage After Dissolution of Marriage/Civil Union, Retirement or
Death
The notification requirements and applicable time periods are as follows:

•     The former spouse, Enrolled Dependent child or responsible adult acting on behalf of the Enrolled
      Dependent child must give written notice to the Enrolling Group and us within 30 days of the date
      of the qualifying event.

•     The Enrolling Group must give written notice to us of the qualifying event. This must happen within
      15 days after receiving notice, as provided above.

•     We, by certified mail, return receipt requested, shall notify the former or retired Subscriber's
      spouse, Enrolled Dependent child or responsible adult acting on behalf of the Enrolled Dependent
      child or the Enrolling Group. Such notice shall include: (a) a form for election of continuation
      coverage and instructions for returning the election form; (b) the amount of the monthly Premium to
      be charged; and (c) the manner, place and time, in which the Premium payment must be made; (d)
      instructions for returning the election form within 30 days after the date it is received from us.

      If the Enrolled Dependent child or responsible adult acting on behalf of the Enrolled Dependent
      child fail to exercise the election to continue coverage by notifying us in writing within such 30 day
      period shall terminate the continuation of Benefits and the right to continuation.

      If we fail to notify either the Enrolling Group, Enrolled Dependent child or responsible adult acting
      on behalf of the Enrolled Dependent child all Premiums shall be waived from the date the notice
      was required until notice was sent, and the Benefits shall continue under the terms and provisions
      of the Policy, except if the benefits in existence at the time our notice was to be sent are terminated
      for all employees.

•     A former or retired Subscriber's spouse must elect continuation coverage and pay the first
      Premium within 30 days after the date of receipt of notice from us. Subsequent Premiums must be
      paid monthly in advance. If the former spouse is under age 55, the Premium rate shall be the group
      rate then in effect. If the former or retired Subscriber's spouse is over age 55, the Premium rate
      shall be the group rate then in effect; however, after 2 years of continuation coverage, the rate shall
      be the group rate plus 20% for the cost of administration.

      An Enrolled Dependent child or responsible adult acting on behalf of the Enrolled Dependent child
      must elect continuation coverage and pay the first Premium within 30 days after the date of receipt
      of notice from us. All Premiums must be paid in advance. The Premium rate shall be the amount, if
      any, that would be charged an employee if the Enrolled Dependent child were a current employee
      and the amount, if any, that the Enrolling Group would contribute toward the Premium if the
      Enrolled Dependent child were a current employee. Failure to pay the first Premium within 30 days
      after the receipt of notice from us as to the Enrolled Dependent child's right to continuation shall
      terminate the continuation of Benefits and the right to continuation.


Terminating Events for Continuation Coverage After Dissolution of
Marriage/Civil Union, Retirement or Death
For a former spouse continuation coverage under the Policy will end on the earliest of the following dates:

•     Two years after the date of the qualifying event if the former spouse is under age 55 at the time of
      the qualifying event.



COC.ACA15.CER.I.11 .ILLG Rev. 1                      54
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 110 of 188




•     The date the former or retired Subscriber's spouse becomes entitled toMedicare benefits.

•     The date the former or retired Subscriber's spouse becomes insured under any other group health
      plan.

•     The date the former spouse remarries or enters into a Civil Union.

•     The last day of the Policy month for which Premium has been paid.

•     The date the Policy, or a class to which the Covered Person belonged, terminates.

For an Enrolled Dependent child continuation coverage under the Policy will end on the earliest of the
following dates:

•      Failure to pay Premiums when due, including any grace period allowed by the Policy.

•     When coverage would terminate under the terms of the existing Policy if the Enrolled Dependent
      child was still an eligible Dependent of the employee.

•     The date on which the Enrolled Dependent child first becomes, after the date of election, an
      insured employee under any other group health plan.

•     The expiration of 2 years from the date continuation coverage began.

Upon termination of the Policy, as described above, the Enrolled Dependent child shall be entitled to a
conversion Policy, if the Enrolled Dependent child elects to convert.


Continuation of Coverage - Dependent Students; Medical Leave of
Absence
Continuation of coverage is available for a Dependent college student who takes a medical leave of
absence or reduces his or her course load to part-time status because of a catastrophic illness or injury.

Continued coverage will terminate 12 months after notice of the illness or injury or until the coverage
would have otherwise ended under the Policy, whichever comes first.

The need for part-time status or medical leave of absence must be supported by a Physician's clinical
certification of need.


Conversion
If your coverage terminates for one of the reasons described below, you may apply for conversion
coverage without furnishing evidence of insurability. You have 60 days from the date of termination to
convert.

Reasons for termination:

•     The Subscriber is retired or pensioned.

•     You cease to be eligible as a Subscriber or Enrolled Dependent.

•     Continuation coverage ends.

•     The entire Policy ends and is not replaced.

Written application and payment of the initial Premium must be made not later than the latter of:

•     31 days after such termination; or




COC.ACA15.CER.I.11 .ILLG Rev. 1                      55
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 111 of 188




•     15 days after the Covered Person has been given written notice of the existence of the conversion
      privilege.

In no event, however, may the Covered Person elect conversion more than 60 days after the coverage
ends under this Policy. Written notice presented to the Covered Person by the Enrolling Group, or mailed
by the Enrolling Group to the last known address of the Covered Person, shall constitute the giving of
notice for the purpose of this provision.

Conversion coverage will be issued in accordance with the terms and conditions in effect at the time of
application. Conversion coverage may be substantially different from coverage provided under this Policy.




COC.ACA15.CER.I.11 .ILLG Rev. 1                    56
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 112 of 188




                         Section 5: Howto File a Claim
If You Receive Covered Health Services from a Network Provider
We pay Network providers directly for your Covered Health Services. If a Network provider bills you for
any Covered Health Service, contact us. However, you are responsible for meeting any applicable
deductible and for paying any required Copayments and Coinsurance to a Network provider at the time of
service, or when you receive a bill from the provider.


If You Receive Covered Health Services from a Non-Network Provider
When you receive Covered Health Services from a non-Network provider, you are responsible for
requesting payment from us. You must file the claim in a format that contains all of the information we
require, as described below.

You should submit a request for payment of Benefits within 90 days after the date of service. If you don't
provide this information to us within one year of the date of service, Benefits for that health service will be
denied or reduced. This time limit does not apply if you are legally incapacitated. If your claim relates to
an Inpatient Stay, the date of service is the date your Inpatient Stay ends.


Required Information
When you request payment of Benefits from us, you must provide us with all of the following information:

•     The Subscriber's name and address.

•     The patient's name and age.

•     The number stated on your ID card.

•     The name and address of the provider of the service(s).

•     The name and address of any ordering Physician.

•     A diagnosis from the Physician.

•     An itemized bill from your provider that includes theCurrent Procedural Terminology (CPT) codes
      or a description of each charge.

•     The date the Injury or Sickness began.

•     A statement indicating either that you are, or you are not, enrolled for coverage under any other
      health insurance plan or program. If you are enrolled for other coverage you must include the name
      of the other carrier(s).

The above information should be filed with us at the address on your ID card.


Payment of Benefits
If a Subscriber provides written authorization to allow this, all or a portion of any Eligible Expenses due to
a provider may be paid directly to the provider instead of being paid to the Subscriber. But we will not
reimburse third parties that have purchased or been assigned benefits by Physicians or other providers.

Benefits will be paid to you unless either of the following is true:

•     The provider notifies us that your signature is on file, assigning benefits directly to that provider.


COC.ACA15.CER.I.11 .ILLG Rev. 1                        57
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 113 of 188




       You make a written request at the time you submit your claim.


Time of Payment of Claims
All claims payable under the terms of the Policy will be paid within 30 days following our receipt of the
claim. If we fail to pay within 30 days following the receipt of the claim, you are entitled to interest at the
rate of nine percent per annum from the 30th day.




COC.ACA15.CER.I.11 .ILLG Rev. 1                        58
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 114 of 188




        Section 6: Questions, Complaints and Appeals
To resolve a question, complaint, or appeal, just follow these steps:


What to Do if You Have a Question
Contact Customer Care at the telephone number shown on your ID card. Customer Care representatives
are available to take your call during regular business hours, Monday through Friday.


What to Do if You Have a Complaint or an Appeal
Contact Customer Care at the telephone number shown on your ID card. Customer Care representatives
are available to take your call during regular business hours, Monday through Friday.
If you would rather send your complaint to us in writing, the Customer Care representative can provide
you with the appropriate address. Part 919 of the Rules of Illinois Department of Insurance requires that
we advise you that if you wish to take this matter up with the Illinois Department of Insurance, it maintains
Consumer Divisions at the following addresses:

                                      Illinois Department of Insurance

                                             Consumer Division

                                      122 S. Michigan Ave., 19th Floor

                                              Chicago, IL 60603

                                                     -or-

                                      lllinois Department of Insurance

                                             Consumer Division

                                         320 West Washington St.

                                             Springfield, IL 62767


How to Appeal a Claim Decision

Post-service Claims
Post-service claims are those claims that are filed for payment of Benefits after medical care has been
received.


Pre-service Requests for Benefits
Pre-service requests for Benefits are those requests that require prior authorization or benefit
confirmation prior to receiving medical care.


How to Request an Appeal
If you disagree with either a pre-service request for Benefits determination, post-service claim
determination or a rescission of coverage determination, you can contact us in writing to formally request
an appeal.

Your request for an appeal should include:


COC.ACA15.CER.I.11 .ILLG Rev. 1                       59
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 115 of 188




•     The patient's name and the identification number from the ID card.

•     The date(s) of medical service(s).

•     The provider's name.

•     The reason you believe the claim should be paid.

•     Any documentation or other written information to support your request for claim payment.

Your first appeal request must be submitted to us within 180 days after you receive the denial of a pre­
service request for Benefits or the claim denial.


First Level Review
Step 1

You must present a written complaint to our Customer Care department. You, your designee or guardian,
your Physician or your health care provider may file the appeal.

Written complaints should be addressed to:

                                           UnitedHealthcare Appeals

                                                PO Box 30573

                                           Salt Lake City, UT 84130

Step 2

We will acknowledge, in writing, the receipt of your appeal within 3 business days and request all the
information required to evaluate your case.

Step 3:

A formal decision will be made within 15 business days after receipt of all required information. You will
be notified orally of the decision and written notice will be sent following oral notification.


Urgent Appeals that Require Immediate Action
Your appeal may require immediate action if a delay in treatment could significantly increase the risk to
your health, or the ability to regain maximum function, or cause severe pain. In these urgent situations:

•     The appeal does not need to be submitted in writing. You or your Physician should call us as soon
      as possible.

•     We will provide you with a written or electronic determination within 24 hours following receipt of
      your request for review of the determination, taking into account the seriousness of your condition.

•     If we need more information from your Physician to make a decision, we will notify you orally of the
      decision within 24 hours following receipt of the required information. Written notice will be sent
      following oral notification.

The appeal process for urgent situations does not apply to prescheduled treatments, therapies or
surgeries.


Administrative Complaints
If you have a complaint concerning products, services, operations or protocols, you should contact our
Customer Care representatives at the telephone number shown on your ID card.


COC.ACA15.CER.I.11 .ILLG Rev. 1                      60
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 116 of 188




Customer Care is available to take your calls during regular business hours, Monday through Friday. At
other times, you may leave a message on voicemail. A Customer Care representative will return your call.
If you would rather send your complaint to us in writing at this point, Customer Care can provide you with
the appropriate address.


Exhaustion of Internal Appeal Process
You must first exhaust the internal appeal process before requesting an external review, unless:

•     You or your authorized representative have filed an appeal under our internal appeal process and
      have not received a written decision on the appeal 30 days following the date you or your
      authorized representative files an appeal of an adverse determination that involves a concurrent or
      prospective review request or 60 days following the date you or your authorized representative files
      an appeal of an adverse determination that involves a retrospective review request, except to the
      extent that you or your authorized representative requested or agreed to a delay;

•     You or your authorized representative requested an expedited internal review of an adverse
      determination but has not received a decision from us within 48 hours after receipt of the
      information (unless you or your authorized representative agreed to a delay);

•     We waive the exhaustion of the internal appeal process requirement;

•     You have a medical condition in which the timeframe for completion of:

      ■      An expedited internal review of an appeal involving an adverse determination;

      ■      A final adverse determination; or

      ■      A standard external review would seriously jeopardize your ability to regain maximum
             function;

•     An adverse determination concerns a denial of coverage based on determination that the
      recommended or requested health care service or treatment is experimental or investigational and
      your health care provider certifies in writing that the recommended or requested health care service
      or treatment that is the subject of the request would be significantly less effective if not promptly
      initiated. In such cases, you or your authorized representative may request an expedited external
      review at the same time you or your authorized representative files a request for an expedited
      internal appeal involving an adverse determination. The independent review organization assigned
      to conduct the expedited external review shall determine whether you are required to complete the
      expedited review of the appeal prior to conducting the expedited external review; or

•     We have failed to comply with applicable State and federal law governing internal claims and
      appeals procedures.


Standard External Review
Within four months after the date of receipt of a notice of an adverse or final adverse determination, you
or your authorized representative may file a request for an external review with the Director. Within one
business day after the date of receipt of a request for external review, the Director will send a copy of the
request to us.

We will complete a preliminary review of the external review request within five business days of receipt
to determine whether:

•     You were a Covered Person at the time services were requested or provided;




COC.ACA15.CER.I.11 .ILLG Rev. 1                      61
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 117 of 188




•      The services are a Covered Health Service except for our determination that the service or
       treatment is experimental or investigational for a particular medical condition and is not explicitly
       listed as an excluded benefit under your plan with us;

•     You have exhausted our internal appeal process unless you are not required to exhaust our
      internal appeal process;

•      In the case of Experimental or Investigational Services, there is no treatment that is more effective,
       medically appropriate, or beneficial for you, as certified by your Physician; and

•      You have submitted all required information and forms.

Within one business day after completing the preliminary review, we will provide written notice to you and
the Director indicating whether the request is complete and eligible for external review. If incomplete, we
will notify you and the Director of any missing information needed to complete the request. If ineligible, we
will explain the reasons for ineligibility for external review and notify you and the Director that you may
appeal our decision to the Department of Insurance. The Director is authorized to reverse our initial
determination and require that the request be referred for external review.

If eligible for external review, within one business day after the date of receipt of the notice, the Director
will:

•      Randomly assign an independent review organization from the Director's list of approved
       independent review organizations qualified to conduct an external review and notify us of the name
       of the assigned independent review organization; and

•      Notify you in writing of the request's eligibility and the name of the assigned independent review
       organization. The Director must also include in the notice a statement that you may, within five
       business days of the notice receipt, submit in writing to the assigned independent review
       organization any additional information to be considered by the independent review organization in
       the review. (The independent review organization is not required to, but may, accept and consider
       additional information submitted after five business days).

Within five business days of assigning an approved independent review organization, we will send the
independent review organization any documents and information considered in making the adverse
determination. If we fail to do so, the independent review organization may terminate the external review
and reverse the adverse or final adverse determination in which case the independent review
organization must notify us and you within one business day (immediately for Experimental or
Investigational Services).

In addition to any documents and information provided by us and you, an independent review
organization shall also consider (if available and considered appropriate) medical records, provider
recommendations, contract terms, practice guidelines and clinical criteria, and the opinion of the
independent review organization's clinical reviewer. Additionally for Experimental or Investigational
Services the independent review organization shall also consider FDA approval (if applicable) or medical
or scientific evidence or evidence-based standards. Wthin 20 days after being selected to conduct the
external review of the Experimental or Investigational Service, each clinical reviewer must provide to the
independent review organization a written opinion on whether the services or treatment should be
covered.

The independent review organization must provide written notice of its decision to us, you and the
Director within five business days after receiving all necessary information, but in no event more than 45
days after the date of receipt of the request for an external review (for Experimental or Investigational
Services a written notice must be provided within 20 days after receiving the opinion of each clinical
reviewer).

•     The independent review organization notice must include a general description of the reason for
      the external review request, the date it was assigned from the Director, the time period during
      which the external review was conducted, the evidence or documentation considered (including


COC.ACA15.CER.I.11 .ILLG Rev. 1                        62
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 118 of 188




      evidence-based standards), the date of its decision, the principal reason(s) for its decision, and the
      rationale for its decision.

•     For experimental or investigational treatment reviews, the independent review organization notice
      must also include descriptions of the factors considered by the independent review organization in
      making its decision.

Upon receipt of a notice of a decision reversing the adverse or final adverse determination, we will
immediately approve the coverage that was the subject of the adverse or final adverse determination.


Expedited External Review
You or your authorized representative may request, orally or in writing, an expedited external review with
the Director:

•     After receiving a notice of adverse determination from us if:

      ■      Your medical condition is such that your life, health, or ability to regain maximum function
             would be jeopardized under the timeframe for an expedited internal review, final adverse
             determination, or standard external review; or

      ■      The adverse determination is based on the service being determined experimental or
             investigational, and your provider certifies that the service would be significantly less
             effective if not promptly initiated, an expedited external review may be requested at the
             same time you or your authorized representative files a request for an expedited internal
             appeal involving an adverse determination. The independent review organization assigned
             to conduct the expedited external review will determine whether you are required to
             complete the expedited review of the appeal prior to conducting the expedited external
             review.

•     After receiving a notice of final adverse determination from us if:

      *      Your medical condition is such that your life, health, or ability to regain maximum function
             would be jeopardized under the timeframe for a standard external review;

      ■      The final adverse determination concerns an admission, availability of care, continued stay,
             or healthcare service for which you received Emergency Health Services but have not been
             discharged from the facility; or

      ■      The final adverse determination is based on the service being determined experimental or
             investigational, and your provider certifies that the service would be significantly less
             effective if not promptly initiated.

      ■      We fail to provide a decision on an expedited internal appeal within 48 hours.

Upon receipt of a request for an expedited external review, the Director will immediately send a copy of
the request to us.

We will determine whether the request meets the following reviewability requirements:

•     You were a Covered Person at the time services were requested or provided;

•     The services are a Covered Health Service except for our determination that the service or
      treatment is experimental or investigational for a particular medical condition and is not explicitly
      listed as an excluded benefit under your plan with us;

•     You have exhausted our internal appeal process unless you are not required to exhaust our
      internal appeal process;




COC.ACA15.CER.I.11 .ILLG Rev. 1                      63
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 119 of 188




•      In the case of Experimental or Investigational Services, there is no treatment that is more effective,
       medically appropriate, or beneficial for you, as certified by your Physician; and

•     You have submitted all required information and forms.

We will notify you, your authorized representative and the Director of our eligibility determination.

If determined ineligible for expedited external review, we will also notify you that you may appeal our
decision to the Director.

Upon receipt of the notice that the request meets the reviewability requirements, the Director will:

•      Immediately and randomly assign an independent review organization from the Director's list of
       approved independent review organization qualified to conduct external review; and

•      Immediately notify us of the name of the assigned independent review organization.

We will provide or transmit (electronically, by telephone, facsimile or any other available expeditious
method) to the assigned independent review organization all necessary documents and information
considered in making the final adverse determination. We will provide this information immediately upon
receipt from the Director of the name of the independent review organization assigned to conduct the
external review, but in no case more than 24 hours after receiving such notice. If we fail to do so, the
independent review organization may terminate the external review and reverse the adverse or final
adverse determination in which case the independent review organization must notify us, the Director,
and you within one business day.

In addition to any documents and information provided by us and you, an independent review
organization, to the extent the information or documents are available and the independent review
organization considers them appropriate, shall also consider (if available and considered appropriate)
medical records, provider recommendations, contract terms, practice guidelines and clinical criteria, and
the opinion of the independent review organization's clinical reviewer. Additionally for Experimental or
Investigational Services the independent review organization shall also consider FDA approval (if
applicable) or medical or scientific evidence or evidence-based standards. As expeditiously as possible,
but in no event no more than five calendar days after being selected to conduct the external review of the
Experimental or Investigational Service, each clinical reviewer must provide to the independent review
organization an oral or written opinion on whether the services or treatment should be covered. If the
opinion was not in writing, then within 48 hours after providing that opinion, the clinical reviewer must
provide written confirmation of the opinion to the independent review organization.

The independent review organization must reach a decision and notify us, the Director and you as
expeditiously as your medical condition or circumstances requires, but in no event more than 72 hours
after the date of receipt of the request for an expedited external review. For Experimental or
Investigational Services, the independent review organization must make a decision and provide oral or
written notice of its decision within 48 hours after receiving the opinion of each clinical reviewer to us, the
Director, you and your authorized representative. If the notice was not in writing, then within 48 hours
after providing that notice, the independent review organization must provide written confirmation of its
decision to us, the Director, you and your authorized representative.

The independent review organization is not bound by any decisions or conclusions reached in our
utilization review or internal appeal process.

Upon receipt of notice of a decision reversing the adverse determination or final adverse determination,
we will immediately approve the coverage that was the subject of the adverse determination or final
adverse determination.

If the independent review organization's decision was not in writing, then within 48 hours of rendering its
decision, the independent review organization must provide written confirmation of its decision to us, the
Director and you. The confirmation must include the following information:



COC.ACA15.CER.I.11 .ILLG Rev. 1                       64
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 120 of 188




•     A general description of the reason for the external review request, the date the independent
      review organization received the assignment from the Director, the time period during which the
      external review was conducted, the evidence or documentation considered (including evidence-
      based standards), the date of its decision, the principal reason(s) for its decision, and the rationale
      for its decision.

•     For experimental or investigational treatment reviews, descriptions of the factors considered by the
      independent review organization in making its decision.

Expedited external review is prohibited for retrospective adverse or final adverse determinations.


Independent Review Organization
All decisions by the independent review organization are deemed as binding on us, and on you to the
extent that you have other remedies available under applicable federal or state law.

We will approve coverage if the independent review organization reverses the final adverse decision.

If an independent external review decision upholds an adverse determination, you may appeal the
independent review organization's decision to the Department of Insurance until July 1, 2013.


Appeals to the Department of Insurance
Statements informing you and any authorized representative that a standard external review (or
Expedited External Review) request deemed to be ineligible for review by us or our representative may
be appealed to the Director by filing a complaint with the Department of Insurance. To appeal initial
determinations of ineligibility for standard external review (or Expedited External Review) please contact:

                                      Illinois Department of Insurance

                                   Office of Consumer Health Insurance

                        Standard External Review (or Expedited External Review)

                                       320 West Washington Street

                                            Springfield, IL 62767

                    http://insurance.illinois.gov/Complaints/file_complaint.asp (E-mail)

                                   Toll Free Telephone: (877)527-9431

Until July 1, 2013 if an external independent review decision upholds a determination that is adverse to
you, you have the right to appeal the independent review organization's final decision to the Department
of Insurance. To appeal the independent review organization's final decision to the Department please
contact:

                                      Illinois Department of Insurance

                                   Office of Consumer Health Insurance

                         Illinois Health Carrier External Review - Director Appeals

                                       320 West Washington Street

                                           Springfield, IL 62767

                    http://insurance.illinois.gov/Complaints/fiIe_complaint.asp (E-mail)

                                   Toll Free Telephone: (877)527-9431



COC.ACA15.CER.I.11 .ILLG Rev. 1                      65
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 121 of 188




C0C.ACA15.CER.I.11 .ILLG Rev. 1
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 122 of 188




                   Section 7: Coordination of Benefits
Benefits When You Have Coverage under More than One Plan
This section describes how Benefits under the Policy will be coordinated with those of any other plan that
provides benefits to you. The language in this section is from model laws drafted by the National
Association of Insurance Commissioners (NAIC) and represents standard industry practice for
coordinating benefits.


When Coordination of Benefits Applies
This coordination of benefits (COB) provision applies when a person has health care coverage under
more than one Plan. Plan is defined below.

The order of benefit determination rules below govern the order in which each Plan will pay a claim for
benefits. The Plan that pays first is called the Primary Plan. The Primary Plan must pay benefits in
accordance with its policy terms without regard to the possibility that another Plan may cover some
expenses. The Plan that pays after the Primary Plan is the Secondary Plan. The Secondary Plan may
reduce the benefits it pays so that payments from all Plans do not exceed 100% of the total Allowable
Expense.


Definitions
For purposes of this section, terms are defined as follows:

A.    A Plan is any of the following that provides benefits or services for medical, pharmacy or dental
      care or treatment. If separate contracts are used to provide coordinated coverage for members of a
      group, the separate contracts are considered parts of the same plan and there is no COB among
      those separate contracts.

      1.     Plan includes: group and non-group insurance contracts, health maintenance organization
             (HMO) contracts, closed panel plans or other forms of group or group-type coverage
             (whether insured or uninsured); medical care components of long-term care contracts, such
             as skilled nursing care; medical benefits under group or individual automobile contracts; and
             Medicare or any other federal governmental plan, as permitted by law.

      2.     Plan does not include: hospital indemnity coverage insurance or other fixed indemnity
             coverage; accident only coverage; specified disease or specified accident coverage; limited
             benefit health coverage, as defined by state law; school accident type coverage; benefits for
             non-medical components of long-term care policies; Medicare supplement policies; Medicaid
             policies; or coverage under other federal governmental plans, unless permitted by law.

      Each contract for coverage under 1. or 2. above is a separate Plan. If a Plan has two parts and
      COB rules apply only to one of the two, each of the parts is treated as a separate Plan.

B.    This Plan means, in a COB provision, the part of the contract providing the health care benefits to
      which the COB provision applies and which may be reduced because of the benefits of other plans.
      Any other part of the contract providing health care benefits is separate from This Plan. A contract
      may apply one COB provision to certain benefits, such as dental benefits, coordinating only with
      similar benefits, and may apply another COB provision to coordinate other benefits.

C.    The order of benefit determination rules determine whether This Plan is a Primary Plan or
      Secondary Plan when the person has health care coverage under more than one Plan. When This
      Plan is primary, it determines payment for its benefits first before those of any other Plan without
      considering any other Plan's benefits. When This Plan is secondary, it determines its benefits after


COC.ACA15.CER.I.11 .ILLG Rev. 1                     67
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 123 of 188




      those of another Plan and may reduce the benefits it pays so that all Plan benefits do not exceed
      100% of the total Allowable Expense.

D.    Allowable Expense is a health care expense, including deductibles, coinsurance and copayments,
      that is covered at least in part by any Plan covering the person. When a Plan provides benefits in
      the form of services, the reasonable cash value of each service will be considered an Allowable
      Expense and a benefit paid. An expense that is not covered by any Plan covering the person is not
      an Allowable Expense. In addition, any expense that a provider by law or in accordance with a
      contractual agreement is prohibited from charging a Covered Person is not an Allowable Expense.

      The following are examples of expenses or services that are not Allowable Expenses:

      1.    The difference between the cost of a semi-private hospital room and a private room is not an
            Allowable Expense unless one of the Plans provides coverage for private hospital room
            expenses.

      2.    If a person is covered by two or more Plans that compute their benefit payments on the
            basis of usual and customary fees or relative value schedule reimbursement methodology or
            other similar reimbursement methodology, any amount in excess of the highest
            reimbursement amount for a specific benefit is not an Allowable Expense.

      3.    If a person is covered by two or more Plans that provide benefits or services on the basis of
            negotiated fees, an amount in excess of the highest of the negotiated fees is not an
            Allowable Expense.

      4.    If a person is covered by one Plan that calculates its benefits or services on the basis of
            usual and customary fees or relative value schedule reimbursement methodology or other
            similar reimbursement methodology and another Plan that provides its benefits or services
            on the basis of negotiated fees, the Primary Plan's payment arrangement shall be the
            Allowable Expense for all Plans. However, if the provider has contracted with the Secondary
            Plan to provide the benefit or service for a specific negotiated fee or payment amount that is
            different than the Primary Plan's payment arrangement and if the provider's contract permits,
            the negotiated fee or payment shall be the Allowable Expense used by the Secondary Plan
            to determine its benefits.

      5.    The amount of any benefit reduction by the Primary Plan because a Covered Person has
            failed to comply with the Plan provisions is not an Allowable Expense. Examples of these
            types of plan provisions include second surgical opinions, precertification of admissions and
            preferred provider arrangements.

E.    Closed Panel Plan is a Plan that provides health care benefits to Covered Persons primarily in the
      form of services through a panel of providers that have contracted with or are employed by the
      Plan, and that excludes benefits for services provided by other providers, except in cases of
      emergency or referral by a panel member.

F.    Custodial Parent is the parent awarded custody by a court decree or, in the absence of a court
      decree, is the parent with whom the child resides more than one half of the calendar year excluding
      any temporary visitation.


Order of Benefit Determination Rules
When a person is covered by two or more Plans, the rules for determining the order of benefit payments
are as follows:

A.   The Primary Plan pays or provides its benefits according to its terms of coverage and without
     regard to the benefits under any other Plan.




COC.ACA15.CER.I.11 .ILLG Rev. 1                    68
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 124 of 188




B.   Except as provided in the next paragraph, a Plan that does not contain a coordination of benefits
     provision that is consistent with this provision is always primary unless the provisions of both Plans
     state that the complying plan is primary.

     Coverage that is obtained by virtue of membership in a group that is designed to supplement a part
     of a basic package of benefits and provides that this supplementary coverage shall be in excess of
     any other parts of the Plan provided by the contract holder. Examples of these types of situations
     are major medical coverages that are superimposed over base plan hospital and surgical benefits
     and insurance type coverages that are written in connection with a Closed Panel Plan to provide
     out-of-network benefits.

C.   A Plan may consider the benefits paid or provided by another Plan in determining its benefits only
     when it is secondary to that other Plan.

D.   Each Plan determines its order of benefits using the first of the following rules that apply:

     1.    Non-Dependent or Dependent. The Plan that covers the person other than as a dependent,
           for example as an employee, member, policyholder, subscriber or retiree is the Primary Plan
           and the Plan that covers the person as a dependent is the Secondary Plan. However, if the
           person is a Medicare beneficiary and, as a result of federal law, Medicare is secondary to
           the Plan covering the person as a dependent; and primary to the Plan covering the person
           as other than a dependent (e.g. a retired employee); then the order of benefits between the
           two Plans is reversed so that the Plan covering the person as an employee, member,
           policyholder, subscriber or retiree is the Secondary Plan and the other Plan is the Primary
           Plan.

     2.    Dependent Child Covered Under More Than One Coverage Plan. Unless there is a court
           decree stating otherwise, plans covering a dependent child shall determine the order of
           benefits as follows:

           a)     For a dependent child whose parents are married, parties to a Civil Union or are living
                  together, whether or not they have ever been married or parties to a Civil Union:

                  (1)    The Plan of the parent whose birthday falls earlier in the calendar year is the
                         Primary Plan; or

                  (2)    If both parents have the same birthday, the Plan that covered the parent
                         longest is the Primary Plan.

           b)     For a dependent child whose parents are divorced or separated or are not living
                  together, whether or not they have ever been married or parties to a Civil Union:

                  (1)    If a court decree states that one of the parents is responsible for the dependent
                         child's health care expenses or health care coverage and the Plan of that
                         parent has actual knowledge of those terms, that Plan is primary. If the parent
                         with responsibility has no health care coverage for the dependent child's health
                         care expenses, but that parent's spouse does, that parent's spouse's plan is the
                         Primary Plan. This shall not apply with respect to any plan year during which
                         benefits are paid or provided before the entity has actual knowledge of the
                         court decree provision.

                  (2)    If a court decree states that both parents are responsible for the dependent
                         child's health care expenses or health care coverage, the provisions of
                         subparagraph a) above shall determine the order of benefits.

                  (3)    If a court decree states that the parents have joint custody without specifying
                         that one parent has responsibility for the health care expenses or health care
                         coverage of the dependent child, the provisions of subparagraph a) above shall
                         determine the order of benefits.



COC.ACA15.CER.I.11 .ILLG Rev. 1                     69
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 125 of 188




                  (4)   If there is no court decree allocating responsibility for the child's health care
                        expenses or health care coverage, the order of benefits for the child are as
                        follows:

                        (a)    The Plan covering the Custodial Parent.

                        (b)    The Plan covering the Custodial Parent's spouse.

                        (c)    The Plan covering the non-Custodial Parent.

                        (d)    The Plan covering the non-Custodial Parent's spouse.

           c)     For a dependent child covered under more than one plan of individuals who are not
                  the parents of the child, the order of benefits shall be determined, as applicable, under
                  subparagraph a) or b) above as if those individuals were parents of the child.

     3.    Active Employee or Retired or Laid-off Employee. The Plan that covers a person as an
           active employee, that is, an employee who is neither laid off nor retired is the Primary Plan.
           The same would hold true if a person is a dependent of an active employee and that same
           person is a dependent of a retired or laid-off employee. If the other Plan does not have this
           rule, and, as a result, the Plans do not agree on the order of benefits, this rule is ignored.
           This rule does not apply if the rule labeled D.1. can determine the order of benefits.

     4.    COBRA or State Continuation Coverage. If a person whose coverage is provided pursuant
           to COBRA or under a right of continuation provided by state or other federal law is covered
           under another Plan, the Plan covering the person as an employee, member, subscriber or
           retiree or covering the person as a dependent of an employee, member, subscriber or retiree
           is the Primary Plan, and the COBRA or state or other federal continuation coverage is the
           Secondary Plan. If the other Plan does not have this rule, and as a result, the Plans do not
           agree on the order of benefits, this rule is ignored. This rule does not apply if the rule labeled
           D.1. can determine the order of benefits.

     5.    Longer or Shorter Length of Coverage. The Plan that covered the person as an employee,
           member, policyholder, subscriber or retiree longer is the Primary Plan and the Plan that
           covered the person the shorter period of time is the Secondary Plan.

     6.    If the preceding rules do not determine the order of benefits, the Allowable Expenses shall
           be shared equally between the Plans meeting the definition of Plan. In addition, This Plan
           will not pay more than it would have paid had it been the Primary Plan.


Effect on the Benefits of This Plan
A.   When This Plan is secondary, it may reduce its benefits so that the total benefits paid or provided
     by all Plans are not more than the total Allowable Expenses. In determining the amount to be paid
     for any claim, the Secondary Plan will calculate the benefits it would have paid in the absence of
     other health care coverage and apply that calculated amount to any Allowable Expense under its
     Plan that is unpaid by the Primary Plan. The Secondary Plan may then reduce its payment by the
     amount so that, when combined with the amount paid by the Primary Plan, the total benefits paid or
     provided by all Plans for the claim do not exceed the total Allowable Expense for that claim. In
     addition, the Secondary Plan shall credit to its plan deductible any amounts it would have credited
     to its deductible in the absence of other health care coverage.

B.   If a Covered Person is enrolled in two or more Closed Panel Plans and if, for any reason, including
     the provision of service by a non-panel provider, benefits are not payable by one Closed Panel
     Plan, COB shall not apply between that Plan and other Closed Panel Plans.

C.   This Coverage Plan reduces its benefits as described below for Covered Persons who are eligible
     for Medicare when Medicare would be the Primary Coverage Plan.



COC.ACA15.CER.I.11 .ILLG Rev. 1                    70
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 126 of 188




      Medicare benefits are determined as if the full amount that would have been payable under
      Medicare was actually paid under Medicare, even if:

      ■      The person is entitled but not enrolled in Medicare. Medicare benefits are determined as if
             the person were covered under Medicare Parts A and B.

      ■      The person is enrolled in a Medicare Advantage (Medicare Part C) plan and receives non-
             covered services because the person did not follow all rules of that plan. Medicare benefits
             are determined as if the services were covered under Medicare Parts A and B.

      ■      The person receives services from a provider who has elected to opt-out of Medicare.
             Medicare benefits are determined as if the services were covered under Medicare Parts A
             and B and the provider had agreed to limit charges to the amount of charges allowed under
             Medicare rules.

      «      The services are provided in any facility that is not eligible for Medicare reimbursements,
             including a Veterans Administration facility, facility of the Uniformed Services, or other facility
             of the federal government. Medicare benefits are determined as if the services were
             provided by a facility that is eligible for reimbursement under Medicare.

      ■      The person is enrolled under a plan with a Medicare Medical Savings Account. Medicare
             benefits are determined as if the person were covered under Medicare Parts A and B.

      Important: If you are eligible for Medicare on a primary basis (Medicare pays before Benefits
      under this Coverage Plan), you should enroll for and maintain coverage under both Medicare Part
      A and Part B. If you don't enroll and maintain that coverage, and if we are secondary to Medicare,
      we will pay Benefits under this Coverage Plan as if you were covered under both Medicare Part A
      and Part B. As a result, your out-of-pocket costs will be higher.

      If you have not enrolled in Medicare, Benefits will be determined as if you timely enrolled in
      Medicare and obtained services from a Medicare participating provider if either of the following
      applies:

      *      You are eligible for, but not enrolled in, Medicare and this Coverage Plan is secondary to
             Medicare.

      ■      You have enrolled in Medicare but choose to obtain services from a doctor that opts-out of
             the Medicare program.

      When calculating this Coverage Plan's Benefits in these situations for administrative convenience,
      we may, in our sole discretion, treat the provider's billed charges, rather than the Medicare
      approved amount or Medicare limiting charge, as the Allowable Expense for both this Coverage
      Plan and Medicare.


Right to Receive and Release Needed Information
Certain facts about health care coverage and services are needed to apply these COB rules and to
determine benefits payable under This Plan and other Plans. We may get the facts we need from, or give
them to, other organizations or persons for the purpose of applying these rules and determining benefits
payable under This Plan and other Plans covering the person claiming benefits.

We need not tell, or get the consent of, any person to do this. Each person claiming benefits under This
Plan must give us any facts we need to apply those rules and determine benefits payable. If you do not
provide us the information we need to apply these rules and determine the Benefits payable, your claim
for Benefits will be denied.




COC.ACA15.CER.I.11 .ILLG Rev. 1                       71
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 127 of 188




Payments Made
A payment made under another Plan may include an amount that should have been paid under This
Plan. If it does, we may pay that amount to the organization that made the payment. That amount will
then be treated as though it were a benefit paid under This Plan. We will not have to pay that amount
again. The term "payment made" includes providing benefits in the form of services, in which case
"payment made" means reasonable cash value of the benefits provided in the form of services.


Right of Recovery
If the amount of the payments we made is more than we should have paid under this COB provision, we
may recover the excess from one or more of the persons we have paid or for whom we have paid; or any
other person or organization that may be responsible for the benefits or services provided for you. The
"amount of the payments made" includes the reasonable cash value of any benefits provided in the form
of services.


When Medicare is Secondary
If you have other health insurance which is determined to be primary to Medicare, then Benefits payable
under This Plan will be based on Medicare's reduced benefits. In no event will the combined benefits paid
under these coverages exceed the total Medicare Eligible Expense for the service or item.




COC.ACA15.CER.I.11 .ILLG Rev. 1                    72
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 128 of 188




                   Section 8: General Legal Provisions
Your Relationship with Us
In order to make choices about your health care coverage and treatment, we believe that it is important
for you to understand how we interact with your Enrolling Group's Benefit plan and how it may affect you.
We help finance or administer the Enrolling Group's Benefit plan in which you are enrolled. We do not
provide medical services or make treatment decisions. This means:

•     We communicate to you decisions about whether the Enrolling Group's Benefit plan will cover or
      pay for the health care that you may receive. The plan pays for Covered Health Services, which are
      more fully described in this Certificate.

•     The plan may not pay for all treatments you or your Physician may believe are necessary. If the
      plan does not pay, you will be responsible for the cost.

We may use individually identifiable information about you to identify for you (and you alone) procedures,
products or services that you may find valuable. We will use individually identifiable information about you
as permitted or required by law, including in our operations and in our research. We will use de-identified
data for commercial purposes including research.

Please refer to our Notice of Privacy Practices for details.


Our Relationship with Providers and Enrolling Groups
The relationships between us and Network providers and Enrolling Groups are solely contractual
relationships between independent contractors. Network providers and Enrolling Groups are not our
agents or employees. Neither we nor any of our employees are agents or employees of Network
providers or the Enrolling Groups.

We do not provide health care services or supplies, nor do we practice medicine. Instead, we arrange for
health care providers to participate in a Network and we pay Benefits. Network providers are independent
practitioners who run their own offices and facilities. Our credentialing process confirms public information
about the providers' licenses and other credentials, but does not assure the quality of the services
provided. They are not our employees nor do we have any other relationship with Network providers such
as principal-agent or joint venture. We are not liable for any act or omission of any provider.

We are not considered to be an employer for any purpose with respect to the administration or provision
of benefits under the Enrolling Group's Benefit plan. We are not responsible for fulfilling any duties or
obligations of an employer with respect to the Enrolling Group's Benefit plan.

The Enrolling Group is solely responsible for all of the following:

•     Enrollment and classification changes (including classification changes resulting in your enrollment
      or the termination of your coverage).

•     The timely payment of the Policy Charge to us.

•      Notifying you of the termination of the Policy.

When the Enrolling Group purchases the Policy to provide coverage under a benefit plan governed by the
Employee Retirement Income Security Act ("ERISA"), 29 U.S.C. §1001 et seq., we are not the plan
administrator or named fiduciary of the benefit plan, as those terms are used in ERISA. If you have
questions about your welfare benefit plan, you should contact the Enrolling Group. If you have any
questions about this statement or about your rights under ERISA, contact the nearest area office of the
Employee Benefits Security Administration, U. S. Department of Labor.



COC.ACA15.CER.I.11 .ILLG Rev. 1                          73
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 129 of 188




Your Relationship with Providers and Enrolling Groups
The relationship between you and any provider is that of provider and patient.

•     You are responsible for choosing your own provider.

•     You are responsible for paying, directly to your provider, any amount identified as a member
      responsibility, including Copayments, Coinsurance, any deductible and any amount that exceeds
      Eligible Expenses.

•     You are responsible for paying, directly to your provider, the cost of any non-Covered Health
      Service.

•     You must decide if any provider treating you is right for you. This includes Network providers you
      choose and providers to whom you have been referred.

•     You must decide with your provider what care you should receive.

•     Your provider is solely responsible for the quality of the services provided to you.

The relationship between you and the Enrolling Group is that of employer and employee, Dependent or
other classification as defined in the Policy.


Notice
When we provide written notice regarding administration of the Policy to an authorized representative of
the Enrolling Group, that notice is deemed notice to all affected Subscribers and their Enrolled
Dependents. The Enrolling Group is responsible for giving notice to you.


Statements by Enrolling Group or Subscriber
All statements made by the Enrolling Group or by a Subscriber shall, in the absence of fraud, be deemed
representations and not warranties. Except for fraudulent statements, we will not use any statement made
by the Enrolling Group to void the Policy after it has been in force for a period of two years.


Incentives to Providers
We pay Network providers through various types of contractual arrangements, some of which may
include financial incentives to promote the delivery of health care in a cost efficient and effective manner.
These financial incentives are not intended to affect your access to health care.

Examples of financial incentives for Network providers are:

•     Bonuses for performance based on factors that may include quality, member satisfaction and/or
      cost-effectiveness.

•     Capitation - a group of Network providers receives a monthly payment from us for each Covered
      Person who selects a Network provider within the group to perform or coordinate certain health
      services. The Network providers receive this monthly payment regardless of whether the cost of
      providing or arranging to provide the Covered Person's health care is less than or more than the
      payment.

We use various payment methods to pay specific Network providers. From time to time, the payment
method may change. If you have questions about whether your Network provider's contract with us
includes any financial incentives, we encourage you to discuss those questions with your provider. You
may also contact us at the telephone number on your ID card. We can advise whether your Network
provider is paid by any financial incentive, including those listed above; however, the specific terms of the
contract, including rates of payment, are confidential and cannot be disclosed.


COC.ACA15.CER.I.11.ILLG Rev. 1                       74
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 130 of 188




Rebates and Other Payments
We may receive rebates for certain drugs that are administered to you in your home or in a Physician's
office, or at a Hospital or Alternate Facility. This includes rebates for those drugs that are administered to
you before you meet any applicable deductible. We do not pass these rebates on to you, nor are they
applied to any deductible or taken into account in determining your Copayments or Coinsurance.


Administrative Services
We may arrange for various persons or entities to provide administrative services in regard to the Policy,
such as claims processing. The identity of the service providers and the nature of the services they
provide may be changed from time to time. We are not required to give you prior notice of any such
change, nor are we required to obtain your approval. You must cooperate with those persons or entities in
the performance of their responsibilities.


Amendments to the Policy
To the extent permitted by law, we may change, interpret, modify, withdraw or add Benefits or terminate
the Policy without your approval.

Any provision of the Policy which, on its effective date, is in conflict with the requirements of state or
federal statutes or regulations (of the jurisdiction in which the Policy is delivered) is hereby amended to
conform to the minimum requirements of such statutes and regulations.

No other change may be made to the Policy unless it is made by an Amendment or Rider which has been
signed by one of our officers. All of the following conditions apply:

•     Amendments to the Policy are effective 31 days after we send written notice to the Enrolling Group.

•      Riders are effective on the date we specify.

•      No agent has the authority to change the Policy or to waive any of its provisions.

•      No one has authority to make any oral changes or amendments to the Policy.


Information and Records
We may use your individually identifiable health information to administer the Policy and pay claims, to
identify procedures, products, or services that you may find valuable, and as otherwise permitted or
required by law. We may request additional information from you to decide your claim for Benefits. We will
keep this information confidential. We may also use your de-identified data for commercial purposes,
including research, as permitted by law. More detail about how we may use or disclose your information is
found in our Notice of Privacy Practices.

By accepting Benefits under the Policy, you authorize and direct any person or institution that has
provided services to you to furnish us with all information or copies of records relating to the services
provided to you. We have the right to request this information at any reasonable time. This applies to all
Covered Persons, including Enrolled Dependents whether or not they have signed the Subscriber's
enrollment form. We agree that such information and records will be considered confidential.

We have the right to release any and all records concerning health care services which are necessary to
implement and administer the terms of the Policy, for appropriate medical review or quality assessment,
or as we are required to do by law or regulation. During and after the term of the Policy, we and our
related entities may use and transfer the information gathered under the Policy in a de-identified format
for commercial purposes, including research and analytic purposes. Please refer to our Notice of Privacy
Practices.



COC.ACA15.CER.I.11 .ILLG Rev. 1                       75
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 131 of 188




For complete listings of your medical records or billing statements we recommend that you contact your
health care provider. Providers may charge you reasonable fees to cover their costs for providing records
or completing requested forms.

if you request medical forms or records from us, we also may charge you reasonable fees to cover costs
for completing the forms or providing the records.

In some cases, as permitted by law, we will designate other persons or entities to request records or
information from or related to you, and to release those records as necessary. Our designees have the
same rights to this information as we have.


Examination of Covered Persons
In the event of a question or dispute regarding your right to Benefits, we may require that a Network
Physician of our choice examine you at our expense.


Workers' Compensation not Affected
Benefits provided under the Policy do not substitute for and do not affect any requirements for coverage
by workers' compensation insurance.


Medicare Eligibility
Benefits under the Policy are not intended to supplement any coverage provided by Medicare.
Nevertheless, in some circumstances Covered Persons who are eligible for or enrolled in Medicare may
also be enrolled under the Policy.

If you are eligible for or enrolled in Medicare, please read the following information carefully.

If you are eligible for Medicare on a primary basis (Medicare pays before Benefits under the Policy), you
should enroll in and maintain coverage under both Medicare Part A and Part B. If you don't enroll and
maintain that coverage, and if we are the secondary payer as described in Section 7: Coordination of
Benefits, we will pay Benefits under the Policy as if you were covered under both Medicare Part A and
Part B. As a result, you will be responsible for the costs that Medicare would have paid and you will incur
a larger out-of-pocket cost.

If you are enrolled in a Medicare Advantage (Medicare Part C) plan on a primary basis (Medicare pays
before Benefits under the Policy), you should follow all rules of that plan that require you to seek services
from that plan's participating providers. When we are the secondary payer, we will pay any Benefits
available to you under the Policy as if you had followed all rules of the Medicare Advantage plan. You will
be responsible for any additional costs or reduced Benefits that result from your failure to follow these
rules, and you will incur a larger out-of-pocket cost.


Subrogation and Reimbursement
We have a right to subrogation and reimbursement, as defined below.


Right to Subrogation
We are assigned to the right to recover from the negligent third party, or his or her insurer, to the extent of
the Benefits we paid for that Sickness or Injury.

You are required to furnish any information or assistance, or provide any documents that we may
reasonably require in order to obtain our rights under this provision. This provision applies whether or not
the third party admits liability.



COC.ACA15.CER.I.11.ILLG Rev. 1                        76
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 132 of 188




Right of Reimbursement
If a Covered Person incurs expenses for Sickness or Injury that occurred due to the negligence of a third
party:

•     We have the right to first reimbursement for all Benefits we paid from any and all damages
      collected from the negligent third party for those same expenses whether by action at law,
      settlement, or compromise by the Covered Person, Covered Person's parents, if the Covered
      Person is a minor, or Covered Person's legal representative, is or was able to obtain for the same
      expenses we have paid as a result of that Sickness or Injury.

•     We have the right to reimbursement for all Benefits we paid from any and all damages collected
      from the negligent third party for those same expenses whether by action at law, settlement, or
      compromise, by the Covered Person, Covered Person's parents, if the Covered Person is a minor,
      or Covered Person's legal representative as a result of that Sickness or Injury; and

You are required to furnish any information or assistance, or provide any documents that we may
reasonably require in order to obtain our rights under this provision. This provision applies whether or not
the third party admits liability.


Refund of Overpayments
If we pay Benefits for expenses incurred on account of a Covered Person, that Covered Person, or any
other person or organization that was paid, must make a refund to us if any of the following apply:

•     All or some of the expenses were not paid by the Covered Person or did not legally have to be paid
      by the Covered Person.

•     All or some of the payment we made exceeded the Benefits under the Policy.

•     All or some of the payment was made in error.

The refund equals the amount we paid in excess of the amount we should have paid under the Policy. If
the refund is due from another person or organization, the Covered Person agrees to help us get the
refund when requested.

If the Covered Person, or any other person or organization that was paid, does not promptly refund the
full amount, we may reduce the amount of any future Benefits for the Covered Person that are payable
under the Policy. The reductions will equal the amount of the required refund. We may have other rights
in addition to the right to reduce future benefits.


Limitation of Action
We strongly recommend attempting to resolve any disputes that may arise by first completing the
complaint procedure as outlined in Section 6: Questions, Complaints and Appeals before entering into
any legal proceeding or action. If you want to bring a legal action against us you must do so within three
years of the date we notified you of our final decision on your appeal or you lose any rights to bring such
an action against us.


Entire Policy
The Policy issued to the Enrolling Group, including this Certificate, the Schedule of Benefits, the Enrolling
Group's application and any Riders and/or Amendments, constitutes the entire Policy.




COC.ACA15.CER.I.11 .ILLG Rev. 1                      77
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 133 of 188




                              Section 9: Defined Terms
Alternate Facility - a health care facility that is not a Hospital and that provides one or more of the
following services on an outpatient basis, as permitted by law:

•     Surgical services.

•     Emergency Health Services.

•      Rehabilitative, laboratory, diagnostic or therapeutic services.

An Alternate Facility may also provide Mental Health Services or Substance Use Disorder Services on an
outpatient or inpatient basis.

Amendment - any attached written description of additional or alternative provisions to the Policy.
Amendments are effective only when signed by us. Amendments are subject to all conditions, limitations
and exclusions of the Policy, except for those that are specifically amended.

Annual Deductible - for Benefit plans that have an Annual Deductible, this is the amount of Eligible
Expenses you must pay for Covered Health Services per year before we will begin paying for Benefits.
The amount that is applied to the Annual Deductible is calculated on the basis of Eligible Expenses. The
Annual Deductible does not include any amount that exceeds Eligible Expenses. Refer to the Schedule of
Benefits to determine whether or not your Benefit plan is subject to payment of an Annual Deductible and
for details about how the Annual Deductible applies.

Assisted Reproductive Technology (ART) - treatments and/or procedures in which the human oocytes
and/or sperm are retrieved and the human oocytes and/or embryos are manipulated in the laboratory.
ART shall include prescription drug therapy used during the cycle where an oocyte retrieval is performed.

Autism Spectrum Disorder - a condition marked by enduring problems communicating and interacting
with others, along with restricted and repetitive behavior, interests or activities.

Benefits - your right to payment for Covered Health Services that are available under the Policy. Your
right to Benefits is subject to the terms, conditions, limitations and exclusions of the Policy, including this
Certificate, the Schedule of Benefits and any attached Riders and/or Amendments.

Civil Union - a legal relationship between two persons, either the same or opposite sex, established
pursuant to the Illinois Religious Freedom Protection and Civil Union act.

Coinsurance - the charge, stated as a percentage of Eligible Expenses, that you are required to pay for
certain Covered Health Services.

Congenital Anomaly - a physical developmental defect that is present at the time of birth, and that is
identified within the first twelve months of birth.

Copayment - the charge, stated as a set dollar amount, that you are required to pay for certain Covered
Health Services.

Please note that for Covered Health Services, you are responsible for paying the lesser of the following:

•     The applicable Copayment.

•     The Eligible Expense.

Cosmetic Procedures - procedures or services that change or improve appearance without significantly
improving physiological function.

Covered Health Service(s) - those health services, including services, supplies, or Pharmaceutical
Products, which are all of the following:



COC.ACA15.CER.I.11 .ILLG Rev. 1                        78
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 134 of 188




      Medically Necessary.

•     Described as a Covered Health Service in this Certificate under Section 1: Covered Health
      Services and in the Schedule of Benefits.

•     Not otherwise excluded in this Certificate under Section 2: Exclusions and Limitations.

Covered Person - either the Subscriber or an Enrolled Dependent, but this term applies only while the
person is enrolled under the Policy. References to "you" and "your" throughout this Certificate are
references to a Covered Person.

Custodial Care - services that are any of the following:

•     Non-health-related services, such as assistance in activities of daily living (examples include
      feeding, dressing, bathing, transferring and ambulating).

•     Health-related services that are provided for the primary purpose of meeting the personal needs of
      the patient or maintaining a level of function (even if the specific services are considered to be
      skilled services), as opposed to improving that function to an extent that might allow for a more
      independent existence.

»     Services that do not require continued administration by trained medical personnel in order to be
      delivered safely and effectively.

Dependent - the Subscriber's legal spouse or a child of the Subscriber or the Subscriber's spouse. All
references to the spouse of a Subscriber shall include a Domestic Partner, except for the purpose of
coordinating Benefits with Medicare. The term child includes any of the following:

•     A natural child.

•     A stepchild.

•     A legally adopted child or a child not residing with the insured (foster child). A child in the custody
      of the insured pursuant to an interim court order of adoption is considered an adopted child.

•     A child placed for adoption.

•     A child for whom legal guardianship has been awarded to the Subscriber or the Subscriber's
      spouse.

To be eligible for coverage under the Policy, a Dependent must reside within the United States.

The definition of Dependent is subject to the following conditions and limitations:

•     A Dependent includes any child listed above under 26 years of age.

•     Any unmarried dependent child under 30 if the Dependent:

      ■      Is an Illinois resident,

      ■      Served as active or reserve member of any U.S. Armed Forces, and

      ■      Received release or discharge other than dishonorable discharge.

      To be eligible for this, the Dependent must submit to us a form approved by the Illinois Department
      of Veterans' Affairs stating the date on which the dependent was released from service.

•     A Dependent includes an unmarried dependent child age 26 or older who is or becomes disabled
      and dependent upon the Subscriber.

The Subscriber must reimburse us for any Benefits that we pay for a child at a time when the child did not
satisfy these conditions.


COC.ACA15.CER.I.11.ILLG Rev. 1                       79
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 135 of 188




A Dependent also includes a child for whom health care coverage is required through a Qualified Medical
Child Support Order or other court or administrative order. The Enrolling Group is responsible for
determining if an order meets the criteria of a Qualified Medical Child Support Order.

A Dependent does not include anyone who is also enrolled as a Subscriber. No one can be a Dependent
of more than one Subscriber.

Designated Facility - a facility that has entered into an agreement with us, or with an organization
contracting on our behalf, to render Covered Health Services for the treatment of specified diseases or
conditions. A Designated Facility may or may not be located within your geographic area. The fact that a
Hospital is a Network Hospital does not mean that it is a Designated Facility.

Designated Network Benefits - for Benefit plans that have a Designated Network Benefit level, this is
the description of how Benefits are paid for Covered Health Services provided by a Physician or other
provider that we have identified as Designated Network providers. Refer to the Schedule of Benefits to
determine whether or not your Benefit plan offers Designated Network Benefits and for details about how
Designated Network Benefits apply.

Designated Physician - a Physician that we've identified through our designation programs as a
Designated provider. A Designated Physician may or may not be located within your geographic area.
The fact that a Physician is a Network Physician does not mean that he or she is a Designated Physician.

Domestic Partner - a person of the opposite or same sex with whom the Subscriber has established a
Domestic Partnership.

Domestic Partnership - a relationship between a Subscriber and one other person of the opposite or
same sex. All of the following requirements apply to both persons:

•     They must not be related by blood or a degree of closeness that would prohibit marriage or Civil
      Union in the law of the state in which they reside.

•     They must not be currently married to, in a Civil Union with, or a Domestic Partner of, another
      person under either statutory or common law.

•     They must share the same permanent residence and the common necessities of life.

•     They must be at least 18 years of age.

•     They must be mentally competent to consent to contract.

•     They must be financially interdependent.
Durable Medical Equipment - medical equipment that is all of the following:

•     Can withstand repeated use.

•     Is not disposable.

•     Is used to serve a medical purpose with respect to treatment of a Sickness, Injury or their
      symptoms.

•     Is generally not useful to a person in the absence of a Sickness, Injury or their symptoms.

•     Is appropriate for use, and is primarily used, within the home.

•     Is not implantable within the body.

Eligible Expenses - for Covered Health Services, incurred while the Policy is in effect, Eligible Expenses
are as stated below and as detailed in the Schedule of Benefits.




COC.ACA15.CER.I.11 .ILLG Rev. 1                     80
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 136 of 188




Eligible Expenses are determined solely in accordance with our reimbursement policy guidelines. We
develop our reimbursement policy guidelines, following evaluation and validation of all provider billings in
accordance with one or more of the following methodologies:

•     As indicated in the most recent edition of the Current Procedural Terminology (CPT), a publication
      of the American Medical Association, and/or the Centers for Medicare and Medicaid Services
      (CMS).

•     As reported by generally recognized professionals or publications.

•     As used for Medicare.

•     As determined by medical staff and outside medical consultants pursuant to other appropriate
      source or determination that we accept.

Eligible Person - an employee of the Enrolling Group or other person whose connection with the
Enrolling Group meets the eligibility requirements specified in both the application and the Policy. An
Eligible Person must reside within the United States.

Emergency - a serious medical condition or symptom resulting from Injury, Sickness or Mental Illness
which manifests itself by acute symptoms of such severity that a prudent layperson, who holds an
average knowledge of health and medicine, could reasonably expect the absence of immediate medical
care would result in:

•     Placing the health of the individual (or with respect to a pregnant woman, the health of the woman
      or her unborn child) in serious jeopardy;

•     serious impairment to bodily functions; or

•     serious dysfunction of any bodily organ or part.

Emergency Health Services - health care services and supplies necessary for the treatment of an
Emergency.

Enrolled Dependent - a Dependent who is properly enrolled under the Policy.

Enrolling Group - the employer, or other defined or otherwise legally established group, to whom the
Policy is issued.

Experimental or Investigational Service(s) - medical, surgical, diagnostic, psychiatric, mental health,
substance-related and addictive disorders or other health care services, technologies, supplies,
treatments, procedures, drug therapies, medications or devices that, at the time we make a determination
regarding coverage in a particular case, are determined to be any of the following:

•     Not approved by the U.S. Food and Drug Administration (FDA) to be lawfully marketed for the
      proposed use and not identified in the American Hospital Formulary Service or the United States
      Pharmacopoeia Dispensing Information as appropriate for the proposed use.

•     Where a drug prescribed for the treatment of a type of cancer has not been approved by the FDA
      for this particular purpose, the Plan will include coverage of such drug, provided:

      *     The drug was approved by the FDA for the treatment of some kind of cancer; and

      ■     The drug has been recognized for the treatment of the specific type of cancer for which it
            was prescribed in any one of the following established reference compendia:

             ♦      The American Hospital Formulary Service Drug Information.

             ♦      The National Comprehensive Cancer Network's Drugs & Biologies Compendium.

             ♦      The Thomson Micromedex's Drug Dex.


COC.ACA15.CER.I.11 ,ILLG Rev. 1                      81
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 137 of 188




              ♦     The Elsevier Gold Standard's Clinical Pharmacology.

              ♦     Other authoritative compendia as identified from time to time by the Federal Secretary
                    of Health and Human Services.

•     Subject to review and approval by any institutional review board for the proposed use. (Devices
      which are FDA approved under the Humanitarian Use Device exemption are not considered to be
      Experimental or Investigational.)

•     The subject of an ongoing clinical trial that meets the definition of a Phase I, II or III clinical trial set
      forth in the FDA regulations, regardless of whether the trial is actually subject to FDA oversight.

Exceptions:

•     Clinical trials for which Benefits are available as described under Clinical Trials in Section 1:
      Covered Health Services.

•     If you are not a participant in a qualifying clinical trial, as described under Clinical Trials in Section
      1: Covered Health Services, and have a Sickness or condition that is likely to cause death within
      one year of the request for treatment we may consider an otherwise Experimental or Investigational
      Service to be a Covered Health Service for that Sickness or condition. Prior to such a
      consideration, we must first establish that there is sufficient evidence to conclude that, albeit
      unproven, the service has significant potential as an effective treatment for that Sickness or
      condition.

Genetic Testing - examination of blood or other tissue for chromosomal and DNA abnormalities and
alterations, or other expressions of gene abnormalities that may indicate an increased risk for developing
a specific disease or disorder.

Home Health Agency - a program or organization authorized by law to provide health care services in
the home.

Hospital - an institution that is operated as required by law and that meets both of the following:

•     It is primarily engaged in providing health services, on an inpatient basis, for the acute care and
      treatment of injured or sick individuals. Care is provided through medical, diagnostic and surgical
      facilities, by or under the supervision of a staff of Physicians.

•      It has 24-hour nursing services.

A Hospital is not primarily a place for rest, Custodial Care or care of the aged and is not a nursing home,
convalescent home or similar institution.

Infertility - the inability to conceive after one year of unprotected sexual intercourse or the inability to
sustain a successful pregnancy. For purposes of this Benefit, a woman shall be considered infertile
without having to engage in one year of unprotected sexual intercourse if a Physician determines that a
medical condition exists that renders conception impossible through unprotected sexual intercourse,
including but not limited to congenital absence of the uterus or ovaries, absence of the uterus or ovaries
due to surgical removal due to a medical condition, or involuntary sterilization due to chemotherapy or
radiation treatments, or efforts to conceive as a result of one year of medically based and supervised
methods of conception, including artificial insemination, have failed and are not likely to lead to a
successful pregnancy.

Initial Enrollment Period - the initial period of time during which Eligible Persons may enroll themselves
and their Dependents under the Policy.

Injury - bodily damage other than Sickness, including all related conditions and recurrent symptoms.

Inpatient Rehabilitation Facility - a long term acute rehabilitation center, a Hospital (or a special unit of
a Hospital designated as an Inpatient Rehabilitation Facility) that provides rehabilitation health services


COC.ACA15.CER.I.11 .ILLG Rev. 1                         82
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 138 of 188




(including physical therapy, occupational therapy and/or speech therapy) on an inpatient basis, as
authorized by law.

Inpatient Stay - an uninterrupted confinement that follows formal admission to a Hospital, Skilled Nursing
Facility or Inpatient Rehabilitation Facility.

Intensive Outpatient Treatment - a structured outpatient mental health or substance related and
addictive disorders treatment program that may be free-standing or Hospital-based and provides services
for at least three hours per day, two or more days per week.

Intermittent Care - skilled nursing care that is provided or needed either:

•     Fewer than seven days each week.

•     Fewer than eight hours each day for periods of 21 days or less.

Exceptions may be made in exceptional circumstances when the need for additional care is finite and
predictable.
Manipulative Treatment - the therapeutic application of chiropractic and/or osteopathic manipulative
treatment with or without ancillary physiologic treatment and/or rehabilitative methods rendered to
restore/improve motion, reduce pain and improve function in the management of an identifiable
neuromusculoskeletal condition.

Medically Necessary - health care services provided for the purpose of preventing, evaluating,
diagnosing or treating a Sickness, Injury, Mental Illness, substance related and addictive disorders,
condition, disease or its symptoms, that are all of the following as by our designee.

•     In accordance with Generally Accepted Standards of Medical Practice.

•     Clinically appropriate, in terms of type, frequency, extent, site and duration, and considered
      effective for your Sickness, Injury, Mental Illness, substance related and addictive disorders,
      disease or its symptoms.

•     Not mainly for your convenience or that of your doctor or other health care provider.

•     Not more costly than an alternative drug, service(s) or supply that is at least as likely to produce
      equivalent therapeutic or diagnostic results as to the diagnosis or treatment of your Sickness,
      Injury, disease or symptoms.

Generally Accepted Standards of Medical Practice are standards that are based on credible scientific
evidence published in peer-reviewed medical literature generally recognized by the relevant medical
community, relying primarily on controlled clinical trials, or, if not available, observational studies from
more than one institution that suggest a causal relationship between the service or treatment and health
outcomes.

If no credible scientific evidence is available, then standards that are based on Physician specialty society
recommendations or professional standards of care may be considered. We reserve the right to consult
expert opinion in determining whether health care services are Medically Necessary. The decision to
apply Physician specialty society recommendations, the choice of expert and the determination of when
to use any such expert opinion.

We develop and maintain clinical policies that describe the Generally Accepted Standards of Medical
Practice scientific evidence, prevailing medical standards and clinical guidelines supporting our
determinations regarding specific services. These clinical policies (as developed by us and revised from
time to time), are available to Covered Persons on www.myuhc.com or by calling Customer Care at the
telephone number on your ID card, and to Physicians and other health care professionals on
UnitedHealthcareOnline.




C0C.ACA15.CER.I.11 .ILLG Rev. 1                      83
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 139 of 188




Medicare - Parts A, B, C and D of the insurance program established by Title XVIII, United States Social
Security Act, as amended by 42 U.S.C. Sections 1394, et seq. and as later amended.

Mental Health Services - Covered Health Services for the diagnosis and treatment of Mental Illnesses.
The fact that a condition is listed in the current Diagnostic and Statistical Manual of the American
Psychiatric Association does not mean that treatment for the condition is a Covered Health Service.

Mental Health/Substance Use Disorder Designee - the organization or individual, designated by us,
that provides or arranges Mental Health Services and Substance Use Disorder Services for which
Benefits are available under the Policy.

Mental Illness - those mental health or psychiatric diagnostic categories that are listed in the current
Diagnostic and Statistical Manual of the American Psychiatric Association, unless those services are
specifically excluded under the Policy.

Network - when used to describe a provider of health care services, this means a provider that has a
participation agreement in effect (either directly or indirectly) with us or with our affiliate to participate in
our Network; however, this does not include those providers who have agreed to discount their charges
for Covered Health Services. Our affiliates are those entities affiliated with us through common ownership
or control with us or with our ultimate corporate parent, including direct and indirect subsidiaries.

A provider may enter into an agreement to provide only certain Covered Health Services, but not all
Covered Health Services, or to be a Network provider for only some of our products. In this case, the
provider will be a Network provider for the Covered Health Services and products included in the
participation agreement, and a non-Network provider for other Covered Health Services and products.
The participation status of providers will change from time to time.

Network Benefits - for Benefit plans that have a Network Benefit level, this is the description of how
Benefits are paid for Covered Health Services provided by Network providers. Refer to the Schedule of
Benefits to determine whether or not your Benefit plan offers Network Benefits and for details about how
Network Benefits apply.

Non-Network Benefits - for Benefit plans that have a Non-Network Benefit level, this is the description of
how Benefits are paid for Covered Health Services provided by non-Network providers. Refer to the
Schedule of Benefits to determine whether or not your Benefit plan offers Non-Network Benefits and for
details about how Non-Network Benefits apply.

Open Enrollment Period - a period of time that follows the Initial Enrollment Period during which Eligible
Persons may enroll themselves and Dependents under the Policy. The Enrolling Group determines the
period of time that is the Open Enrollment Period.

Out-of-Pocket Maximum - for Benefit plans that have an Out-of-Pocket Maximum, this is the maximum
amount you pay every year. Refer to the Schedule of Benefits to determine whether or not your Benefit
plan is subject to an Out-of-Pocket Maximum and for details about how the Out-of-Pocket Maximum
applies.

Partial Hospitalization/Day Treatment - a structured ambulatory program that may be a free-standing or
Hospital-based program and that provides services for at least 20 hours per week.

Pharmaceutical Product(s) - U.S. Food and Drug Administration (FDA)-approved prescription
pharmaceutical products administered in connection with a Covered Health Service by a Physician or
other health care provider within the scope of the provider's license, and not otherwise excluded under
the Policy.

Pharmaceutical Product List - a list that categorizes into tiers medications, products or devices that
have been approved by the U.S. Food and Drug Administration (FDA). This list is subject to our periodic
review and modification (generally quarterly, but no more than six times per calendar year). You may
determine to which tier a particular Pharmaceutical Product has been assigned through the Internet at
www.myuhc.com or by calling Customer Care at the telephone number on your ID card.



COC.ACA15.CER.I.11 .ILLG Rev. 1                        84
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 140 of 188




Pharmaceutical Product List Management Committee - the committee that we designate for, among
other responsibilities, classifying Pharmaceutical Products into specific tiers.

Physician - any Doctor of Medicine or Doctor of Osteopathy who is properly licensed and qualified by
law.

Please Note: Any podiatrist, dentist, psychologist, chiropractor, optometrist, or other provider who acts
within the scope of his or her license will be considered on the same basis as a Physician. The fact that
we describe a provider as a Physician does not mean that Benefits for services from that provider are
available to you under the Policy.

Policy - the entire agreement issued to the Enrolling Group that includes all of the following:

•     The Group Policy.

•     This Certificate.

•     The Schedule of Benefits.

•     The Enrolling Group's application.

•     Riders.

e     Amendments.

These documents make up the entire agreement that is issued to the Enrolling Group.

Policy Charge - the sum of the Premiums for all Subscribers and Enrolled Dependents enrolled under
the Policy.

Pregnancy - includes all of the following:

•     Prenatal care.

•     Postnatal care.

•     Childbirth.

•     Any complications associated withPregnancy.

Premium - the periodic fee required for each Subscriber and each Enrolled Dependent, in accordance
with the terms of the Policy.

Primary Physician - a Physician who has a majority of his or her practice in general pediatrics, internal
medicine, obstetrics/gynecology, family practice or general medicine.

Private Duty Nursing - nursing care that is provided to a patient on a one-to-one basis by licensed
nurses in an inpatient or home setting when any of the following are true:

•     No skilled services are identified.

•     Skilled nursing resources are available in the facility.

•     The skilled care can be provided by a Home Health Agency on a per visit basis for a specific
      purpose.

•     The service is provided to a Covered Person by an independent nurse who is hired directly by the
      Covered Person or his/her family. This includes nursing services provided on an inpatient or home-
      care basis, whether the service is skilled or non-skilled independent nursing.

Residential Treatment Facility - a facility which provides a program of effective Mental Health Services
or Substance Use Disorder Services treatment and which meets all of the following requirements:


COC.ACA15.CER.I.11.ILLG Rev. 1                        85
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 141 of 188




•     It is established and operated in accordance with applicable state law for residential treatment
      programs.

•     It provides a program of treatment under the active participation and direction of a Physician and
      approved by the Mental Health/Substance Use Disorder Designee.

•     It has or maintains a written, specific and detailed treatment program requiring full-time residence
      and full-time participation by the patient.

•     It provides at least the following basic services in a 24-hour per day, structured milieu:

      ■      Room and board.

      ■      Evaluation and diagnosis.

      ■      Counseling.

      ■      Referral and orientation to specialized community resources.

A Residential Treatment Facility that qualifies as a Hospital is considered a Hospital.

Rider - any attached written description of additional Covered Health Services not described in this
Certificate. Covered Health Services provided by a Rider may be subject to payment of additional
Premiums. (Note that Benefits for Outpatient Prescription Drugs, while presented in Rider format, are not
subject to payment of additional Premiums and are included in the overall Premium for Benefits under the
Policy. Riders are effective only when signed by us and are subject to all conditions, limitations and
exclusions of the Policy except for those that are specifically amended in the Rider.

Semi-private Room - a room with two or more beds. When an Inpatient Stay in a Semi-private Room is a
Covered Health Service, the difference in cost between a Semi-private Room and a private room is a
Benefit only when a private room is necessary in terms of generally accepted medical practice, or when a
Semi-private Room is not available.

Sickness - physical illness, disease or Pregnancy. The term Sickness as used in this Certificate includes
Mental Illness or substance-related and addictive disorders, regardless of the cause or origin of the
Mental Illness or substance-related and addictive disorder.

Skilled Nursing Facility - a Hospital or nursing facility that is licensed and operated as required by law.

Specialist Physician - a Physician who has a majority of his or her practice in areas other than general
pediatrics, internal medicine, obstetrics/gynecology, family practice or general medicine.

Subscriber - an Eligible Person who is properly enrolled under the Policy. The Subscriber is the person
(who is not a Dependent) on whose behalf the Policy is issued to the Enrolling Group.

Substance Use Disorder Services - Covered Health Services for the diagnosis and treatment of
alcoholism and substance related and addictive disorders that are listed in the current Diagnostic and
Statistical Manual of the American Psychiatric Association, unless those services are specifically
excluded. The fact that a disorder is listed in the Diagnostic and Statistical Manual of the American
Psychiatric Association does not mean that treatment of the disorder is a Covered Health Service.

Total Disability or Totally Disabled - a Subscriber's inability to perform all of the substantial and
material duties of his or her regular employment or occupation; and a Dependent's inability to perform the
normal activities of a person of like age and sex.

Transitional Care - Mental Health Services and Substance Use Disorder Services that are provided
through transitional living facilities, group homes and supervised apartments that provide 24-hour
supervision that are either:

•     Sober living arrangements such as drug-free housing or alcohol/drug halfway houses. These are
      transitional, supervised living arrangements that provide stable and safe housing, an alcohol/drug-


COC.ACA15.CER.I.11 .ILLG Rev. 1                      86
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 142 of 188




      free environment and support for recovery. A sober living arrangement may be utilized as an
      adjunct to ambulatory treatment when treatment doesn't offer the intensity and structure needed to
      assist the Covered Person with recovery.

•     Supervised living arrangements which are residences such as transitional living facilities, group
      homes and supervised apartments that provide members with stable and safe housing and the
      opportunity to learn how to manage their activities of daily living. Supervised living arrangements
      may be utilized as an adjunct to treatment when treatment doesn't offer the intensity and structure
      needed to assist the Covered Person with recovery.

Unproven Service(s) - services, including medications, that are determined not to be effective for
treatment of the medical condition and/or not to have a beneficial effect on health outcomes due to
insufficient and inadequate clinical evidence from well-conducted randomized controlled trials or cohort
studies in the prevailing published peer-reviewed medical literature.

•     Well-conducted randomized controlled trials. (Two or more treatments are compared to each other,
      and the patient is not allowed to choose which treatment is received.)

•     Well-conducted cohort studies from more than one institution. (Patients who receive study
      treatment are compared to a group of patients who receive standard therapy. The comparison
      group must be nearly identical to the study treatment group.)

We have a process by which we compile and review clinical evidence with respect to certain health
services. From time to time, we issue medical and drug policies that describe the clinical evidence
available with respect to specific health care services. These medical and drug policies are subject to
change without prior notice. You can view these policies at www.myuhc.com.

Please note:

•     If you have a life-threatening Sickness or condition (one that is likely to cause death within one year
      of the request for treatment) we may consider an otherwise Unproven Service to be a Covered
      Health Service for that Sickness or condition. Prior to such a consideration, we must first establish
      that there is sufficient evidence to conclude that, albeit unproven, the service has significant
      potential as an effective treatment for that Sickness or condition.

•     We may consider an otherwise Unproven Service to be a Covered Health Service for a Covered
      Person with a Sickness or Injury that is not life-threatening. For that to occur, all of the following
      conditions must be met:

      ■        If the service is one that requires review by the U.S. Food and Drug Administration (FDA), it
               must be FDA-approved.

      ■        It must be performed by a Physician and in a facility with demonstrated experience and
               expertise.

      ■        The Covered Person must consent to the procedure acknowledging that we do not believe
               that sufficient clinical evidence has been published in peer-reviewed medical literature to
               conclude that the service is safe and/or effective.

      ■        At least two studies from more than one institution must be available in published peer-
               reviewed medical literature that would allow us to conclude that the service is promising but
               unproven.

      ■        The service must be available from a Network Physician and/or a Network facility.

We will determine whether such a service can be deemed a Covered Health Service. Other apparently
similar promising but unproven services may not qualify.




C0C.ACA15.CER.I.11 .ILLG Rev. 1                       87
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 143 of 188




Urgent Care Center - a facility that provides Covered Health Services that are required to prevent
serious deterioration of your health, and that are required as a result of an unforeseen Sickness, Injury, or
the onset of acute or severe symptoms.




COC.ACA15.CER.I.11.ILLG Rev. 1                       88
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 144 of 188




                          Outpatient Prescription Drug

       United Healthcare Insurance Company of Illinois

                                  Schedule of Benefits
Benefits for Prescription Drug Products
Benefits are available for Prescription Drug Products at either a Network Pharmacy or a non-Network
Pharmacy and are subject to Copayments and/or Coinsurance or other payments that vary depending on
which of the tiers of the Prescription Drug List the Prescription Drug Product is listed.

Benefits for Prescription Drug Products are available when the Prescription Drug Product meets the
definition of a Covered Health Service or is prescribed to prevent conception.


If a Brand-name Drug Becomes Available as a Generic
If a Generic becomes available for a Brand-name Prescription Drug Product, the tier placement of the
Brand-name Prescription Drug Product may change, and therefore your Copayment and/or Coinsurance
may change. You will pay the Copayment and/or Coinsurance applicable for the tier to which the
Prescription Drug Product is assigned.


Supply Limits
Benefits for Prescription Drug Products are subject to the supply limits that are stated in the "Description
and Supply Limits" column of the Benefit Information table. For a single Copayment and/or Coinsurance,
you may receive a Prescription Drug Product up to the stated supply limit.

Note: Some products are subject to additional supply limits based on criteria that we have developed,
subject to our periodic review and modification. The limit may restrict the amount dispensed per
Prescription Order or Refill and/or the amount dispensed per month's supply, or may require that a
minimum amount be dispensed.

You may determine whether a Prescription Drug Product has been assigned a supply limit for dispensing
through the Internet at www.myuhc.com or by calling Customer Care at the telephone number on your ID
card.


Prior Authorization Requirements
Before certain Prescription Drug Products are dispensed to you, either your Physician, your pharmacist or
you are required to obtain prior authorization from us or our designee. The reason for obtaining prior
authorization from us is to determine whether the Prescription Drug Product, in accordance with our
approved guidelines, is each of the following:

•     It meets the definition of a Covered Health Service.

•     It is not an Experimental or Investigational or Unproven Service.

The notification program targets prescription drugs that are high cost and have evidence of being used for
indications that have not been approved by the U.S. Food and Drug Administration, or that may otherwise
be excluded from coverage based on exclusions listed in the Certificate of Coverage (Certificate) or the
Rider.


RDR.RXSBN.PLS.ACA15.1.11 .ILLG                        1
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 145 of 188




We may also require you to obtain prior authorization from us or our designee so we can determine
whether the Prescription Drug Product, in accordance with our approved guidelines, was prescribed by a
Specialist Physician.

      Network Pharmacy Prior Authorization

      When Prescription Drug Products are dispensed at a Network Pharmacy, the prescribing provider,
      the pharmacist, or you are responsible for obtaining prior authorization from us.

      Non-Network Pharmacy Prior Authorization

      When Prescription Drug Products are dispensed at a non-Network Pharmacy, you or your
      Physician are responsible for obtaining prior authorization from us as required.

If you do not obtain prior authorization from us before the Prescription Drug Product is dispensed, you
may pay more for that Prescription Order or Refill. The Prescription Drug Products requiring prior
authorization are subject to our periodic review and modification. You may determine whether a particular
Prescription Drug Product requires prior authorization through the Internet at www.myuhc.com or by
calling Customer Care at the telephone number on your ID card.

If you do not obtain prior authorization from us before the Prescription Drug Product is dispensed, you
can ask us to consider reimbursement after you receive the Prescription Drug Product. You will be
required to pay for the Prescription Drug Product at the pharmacy. Our contracted pharmacy
reimbursement rates (our Prescription Drug Charge) will not be available to you at a non-Network
Pharmacy. You may seek reimbursement from us as described in the Certificate of Coverage (Certificate)
in Section 5: How to File a Claim.

When you submit a claim on this basis, you may pay more because you did not obtain prior authorization
from us before the Prescription Drug Product was dispensed. The amount you are reimbursed will be
based on the Prescription Drug Charge (for Prescription Drug Products from a Network Pharmacy) or the
Predominant Reimbursement Rate (for Prescription Drug Products from a non-Network Pharmacy), less
the required Copayment and/or Coinsurance, and any deductible that applies.

Benefits may not be available for the Prescription Drug Product after we review the documentation
provided and we determine that the Prescription Drug Product is not a Covered Health Service or it is an
Experimental or Investigational or Unproven Service. If you disagree with this determination, you can
contact us in writing to formally request an appeal.

For examples of Prescription Drug Products that would require notification, please refer to our website at
www.myuhc.com or call Customer Care at the telephone number on your ID Card.

We may also require prior authorization for certain programs which may have specific requirements for
participation and/or activation of an enhanced level of Benefits associated with such programs. You may
access information on available programs and any applicable prior authorization, participation or
activation requirements associated with such programs through the Internet at www.myuhc.com or by
calling Customer Care at the telephone number on your ID card.


Step Therapy
Certain Prescription Drug Products for which Benefits are described under this Prescription Drug Rider or
Pharmaceutical Products for which Benefits are described in your Certificate are subject to step therapy
requirements. This means that in order to receive Benefits for such Prescription Drug Products and/or
Pharmaceutical Products you are required to use a different Prescription Drug Product(s) or
Pharmaceutical Product(s) first.

You may determine whether a particular Prescription Drug Product or Pharmaceutical Product is subject
to step therapy requirements through the Internet at www.myuhc.com or by calling Customer Care at the
telephone number on your ID card.



RDR.RXSBN.PLS.ACA15.1.11 .ILLG                       2
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 146 of 188




What You Must Pay
You are responsible for paying the applicable Copayment and/or Coinsurance described in the Benefit
Information table. You are not responsible for paying a Copayment and/or Coinsurance for Preventive
Care Medications.

The amount you pay for any of the following under this Rider will not be included in calculating any Out-
of-Pocket Maximum stated in your Certificate:

•     The difference between the Predominant Reimbursement Rate and a non-Network Pharmacy's
      Usual and Customary Charge for a Prescription Drug Product.

•     Any non-covered drug product. You are responsible for paying 100% of the cost (the amount the
      pharmacy charges you) for any non-covered drug product and our contracted rates (our
      Prescription Drug Charge) will not be available to you.




RDR.RXSBN.PLS.ACA15.1.11 .ILLG                       3
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 147 of 188




Payment Information

Payment Term And Description               Amounts
Copayment and Coinsurance

Copayment                                  For Prescription Drug Products at a retail Network
                                           Pharmacy, you are responsible for paying the lower of the
Copayment for a Prescription Drug          following:
Product at a Network or non-Network
Pharmacy is a specific dollar amount.      •     The applicable Copayment and/or Coinsurance.
Coinsurance                                •     The Network Pharmacy's Usual and Customary
                                                 Charge for the Prescription Drug Product.
Coinsurance for a Prescription Drug
Product at a Network Pharmacy is a         For Prescription Drug Products from a mail order Network
percentage of the Prescription Drug        Pharmacy, you are responsible for paying the lower of the
Charge.                                    following:
Coinsurance for a Prescription Drug        •     The applicable Copayment and/or Coinsurance.
Product at a non-Network Pharmacy is
a percentage of the Predominant            •     The Prescription Drug Charge for that Prescription
Reimbursement Rate.                              Drug Product.

Copayment and Coinsurance                  See the Copayments and/or Coinsurance stated in the
                                           Benefit Information table for amounts.
Your Copayment and/or Coinsurance is
determined by the tier to which the        You are not responsible for paying a Copayment and/or
Prescription Drug List (PDL)               Coinsurance for Preventive Care Medications.
Management Committee has assigned
a Prescription Drug Product.

Special Programs: We may have
certain programs in which you may
receive a reduced or increased
Copayment and/or Coinsurance based
on your actions such as
adherence/compliance to medication or
treatment regimens, and/or participation
in health management programs. You
may access information on these
programs through the Internet at
www.myuhc.com or by calling Customer
Care at the telephone number on your
ID card.

Prescription Drug Products
Prescribed by a Specialist Physician:
You may receive a reduced or
increased Copayment and/or
Coinsurance based on whether the
Prescription Drug Product was
prescribed by a Specialist Physician.
You may access information on which
Prescription Drug Products are subject
to a reduced or increased Copayment
and/or Coinsurance through the Internet


RDR.RXSBN.PLS.ACA15.1.11.ILLG                      4
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 148 of 188




Payment Term And Description               Amounts
at www.myuhc.com or by calling
Customer Care at the telephone number
on your ID card.

NOTE: The tier status of a Prescription
Drug Product can change periodically,
generally quarterly but no more than six
times per calendar year, based on the
Prescription Drug List (PDL)
Management Committee's periodic
tiering decisions. When that occurs, you
may pay more or less for a Prescription
Drug Product, depending on its tier
assignment. Please access
www.myuhc.com through the Internet or
call Customer Care at the telephone
number on your ID card for the most up-
to-date tier status. Our Prescription
Drug List will not be replaced mid­
contract year.




RDR.RXSBN.PLS.ACA15.I.11 .ILLG                  5
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 149 of 188




Benefit Information

Description and Supply Limits                Benefit (The Amount We Pay)
Specialty Prescription Drug Products

The following supply limits apply.           Your Copayment and/or Coinsurance is determined by the
                                             tier to which the Prescription Drug List (PDL) Management
•     As written by the provider, up to a    Committee has assigned the Specialty Prescription Drug
      consecutive 31-day supply of a         Product. All Specialty Prescription Drug Products on the
      Specialty Prescription Drug            Prescription Drug List are assigned to Tier-1, Tier-2, Tier-3,
      Product, unless adjusted based         or Tier-4. Please access www.myuhc.com through the
      on the drug manufacturer's             Internet or call Customer Care at the telephone number on
      packaging size, or based on            your ID card to determine tier status.
      supply limits.
                                             Network Pharmacy
When a Specialty Prescription Drug
Product is packaged or designed to           For a Tier-1 Specialty Prescription Drug Product: 100% of
deliver in a manner that provides more       the Prescription Drug Charge after you pay a Copayment of
than a consecutive 31-day supply, the        $15.00 per Prescription Order or Refill.
Copayment and/or Coinsurance that
applies will reflect the number of days      For a Tier-2 Specialty Prescription Drug Product: 100% of
dispensed.                                   the Prescription Drug Charge after you pay a Copayment of
                                             $45.00 per Prescription Order or Refill.
Supply limits apply to Specialty
Prescription Drug Products obtained at       For a Tier-3 Specialty Prescription Drug Product: 100% of
a Network Pharmacy, a non-Network            the Prescription Drug Charge after you pay a Copayment of
Pharmacy, a mail order Network               $85.00 per Prescription Order or Refill.
Pharmacy or a Designated Pharmacy.           For a Tier-4 Specialty Prescription Drug Product: 100% of
                                             the Prescription Drug Charge after you pay a Copayment of
When a Prescription Drug Product is a
covered prescription inhalant                $200.00 per Prescription Order or Refill.
medication, Benefits will be provided for    For biological oral chemotherapeutic agents on any Tier,
early inhalant refills if you have asthma    100% of the Prescription Drug Cost.
or a life-threatening bronchial ailment if
the inhalant has been prescribed by the      Non-Network Pharmacy
treating physician and is Medically
Necessary.                                   For a Tier-1 Specialty Prescription Drug Product: 100% of
                                             the Predominant Reimbursement Rate after you pay a
                                             Copayment of $15.00 per Prescription Order or Refill.

                                             For a Tier-2 Specialty Prescription Drug Product: 100% of
                                             the Predominant Reimbursement Rate after you pay a
                                             Copayment of $45.00 per Prescription Order or Refill.

                                             For a Tier-3 Specialty Prescription Drug Product: 100% of
                                             the Predominant Reimbursement Rate after you pay a
                                             Copayment of $85.00 per Prescription Order or Refill.

                                             For a Tier-4 Specialty Prescription Drug Product: 100% of
                                             the Predominant Reimbursement Rate after you pay a
                                             Copayment of $200.00 per Prescription Order or Refill.

                                             For biological oral chemotherapeutic agents on any Tier,
                                             100% of the Prescription Drug Cost.




RDR.RXSBN.PLS.ACA15.1.11 .ILLG                        6
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 150 of 188




Description and Supply Limits                Benefit (The Amount We Pay)
Prescription Drugs from a Retail
Network Pharmacy

The following supply limits apply:           Your Copayment and/or Coinsurance is determined by the
                                             tier to which the Prescription Drug List (PDL) Management
•     As written by the provider, up to a    Committee has assigned the Prescription Drug Product. All
      consecutive 31-day supply of a         Prescription Drug Products on the Prescription Drug List are
      Prescription Drug Product, unless      assigned to Tier-1, Tier-2, Tier-3, or Tier-4. Please access
      adjusted based on the drug             www.myuhc.com through the Internet or call Customer Care
      manufacturer's packaging size, or      at the telephone number on your ID card to determine tier
      based on supply limits.                status.
•     A one-cycle supply of a                For a Tier-1 Prescription Drug Product: 100% of the
      contraceptive. You may obtain up       Prescription Drug Charge after you pay a Copayment of
      to three cycles at one time if you     $15.00 per Prescription Order or Refill.
      pay a Copayment and/or
      Coinsurance for each cycle             For a Tier-2 Prescription Drug Product: 100% of the
      supplied.                              Prescription Drug Charge after you pay a Copayment of
                                             $45.00 per Prescription Order or Refill.
When a Prescription Drug Product is
packaged or designed to deliver in a         For a Tier-3 Prescription Drug Product: 100% of the
manner that provides more than a             Prescription Drug Charge after you pay a Copayment of
consecutive 31-day supply, the               $85.00 per Prescription Order or Refill.
Copayment and/or Coinsurance that
applies will reflect the number of days      For a Tier-4 Prescription Drug Product: 100% of the
dispensed.                                   Prescription Drug Charge after you pay a Copayment of
                                             $200.00 per Prescription Order or Refill.
When a Prescription Drug Product is a
covered prescription inhalant                For biological oral chemotherapeutic agents on any Tier,
                                             100% of the Prescription Drug Cost.
medication, Benefits will be provided for
early inhalant refills if you have asthma
or a life-threatening bronchial ailment if
the inhalant has been prescribed by the
treating physician and is Medically
Necessary.

Prescription Drugs from a Retail Non-
Network Pharmacy

The following supply limits apply:           Your Copayment and/or Coinsurance is determined by the
                                             tier to which the Prescription Drug List (PDL) Management
•     As written by the provider, up to a    Committee has assigned the Prescription Drug Product. All
      consecutive 31-day supply of a         Prescription Drug Products on the Prescription Drug List are
      Prescription Drug Product, unless      assigned to Tier-1, Tier-2, Tier-3, or Tier-4. Please access
      adjusted based on the drug             www.myuhc.com through the Internet or call Customer Care
      manufacturer's packaging size, or      at the telephone number on your ID card to determine tier
      based on supply limits.                status.
•     A one-cycle supply of a                For a Tier-1 Prescription Drug Product: 100% of the
      contraceptive. You may obtain up       Predominant Reimbursement Rate after you pay a
      to three cycles at one time if you     Copayment of $15.00 per Prescription Order or Refill.
      pay a Copayment and/or
      Coinsurance for each cycle             For a Tier-2 Prescription Drug Product: 100% of the
      supplied.                              Predominant Reimbursement Rate after you pay a
                                             Copayment of $45.00 per Prescription Order or Refill.


RDR.RXSBN.PLS.ACA15.I.11 .ILLG                        7
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 151 of 188




Description and Supply Limits                Benefit (The Amount We Pay)
When a Prescription Drug Product is          For a Tier-3 Prescription Drug Product: 100% of the
packaged or designed to deliver in a         Predominant Reimbursement Rate after you pay a
manner that provides more than a             Copayment of $85.00 per Prescription Order or Refill.
consecutive 31-day supply, the
Copayment and/or Coinsurance that            For a Tier-4 Prescription Drug Product: 100% of the
applies will reflect the number of days      Predominant Reimbursement Rate after you pay a
dispensed.                                   Copayment of $200.00 per Prescription Order or Refill.

When a Prescription Drug Product is a        For biological oral chemotherapeutic agents on any Tier,
covered prescription inhalant                100% of the Prescription Drug Cost.
medication, Benefits will be provided for
early inhalant refills if you have asthma
or a life-threatening bronchial ailment if
the inhalant has been prescribed by the
treating physician and is Medically
Necessary.

Prescription Drug Products from a
Mail Order Network Pharmacy

The following supply limits apply:           Your Copayment and/or Coinsurance is determined by the
                                             tier to which the Prescription Drug List (PDL) Management
•     As written by the provider, up to a    Committee has assigned the Prescription Drug Product. All
      consecutive 90-day supply of a         Prescription Drug Products on the Prescription Drug List are
      Prescription Drug Product, unless      assigned to Tier-1, Tier-2, Tier-3, or Tier-4. Please access
      adjusted based on the drug             www.myuhc.com through the Internet or call Customer Care
      manufacturer's packaging size, or      at the telephone number on your ID card to determine tier
      based on supply limits. These          status.
      supply limits do not apply to
      Specialty Prescription Drug            For biological oral chemotherapeutic agents on any Tier,
      Products. Specialty Prescription       100% of the Prescription Drug Cost.
      Drug Products from a mail order
      Network Pharmacy are subject to        For up to a 90-day supply, we pay:
      the supply limits stated above         For a Tier-1 Prescription Drug Product: 100% of the
      under the heading Specialty            Prescription Drug Charge after you pay a Copayment of
      Prescription Drug Products.            $45.00 per Prescription Order or Refill.
To maximize your Benefit, ask your           For a Tier-2 Prescription Drug Product: 100% of the
Physician to write your Prescription         Prescription Drug Charge after you pay a Copayment of
Order or Refill for a 90-day supply, with    $135.00 per Prescription Order or Refill.
refills when appropriate. You will be
charged a mail order Copayment and/or        For a Tier-3 Prescription Drug Product: 100% of the
Coinsurance for any Prescription Orders      Prescription Drug Charge after you pay a Copayment of
or Refills sent to the mail order            $255.00 per Prescription Order or Refill.
pharmacy regardless of the number-of-
days' supply written on the Prescription     For a Tier-4 Prescription Drug Product: 100% of the
Order or Refill. Be sure your Physician      Prescription Drug Charge after you pay a Copayment of
writes your Prescription Order or Refill     $600.00 per Prescription Order or Refill.
for a 90-day supply, not a 30-day supply     For biological oral chemotherapeutic agents on any Tier,
with three refills.                          100% of the Prescription Drug Cost.
When a Prescription Drug Product is a
covered prescription inhalant
medication, Benefits will be provided for
early inhalant refills if you have asthma

RDR.RXSBN.PLS.ACA15.1.11 .ILLG                        8
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 152 of 188




Description and Supply Limits                Benefit (The Amount We Pay)
or a life-threatening bronchial ailment if
the inhalant has been prescribed by the
treating physician and is Medically
Necessary.




RDR.RXSBN.PLS.ACA15.I.11 .ILLG                     9
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 153 of 188




                    Outpatient Prescription Drug Rider

       UnitedHealthcare Insurance Company of Illinois
This Rider to the Policy is issued to the Enrolling Group and provides Benefits for Prescription Drug
Products.

Because this Rider is part of a legal document, we want to give you information about the document that
will help you understand it. Certain capitalized words have special meanings. We have defined these
words in either the Certificate of Coverage (Certificate) in Section 9: Defined Terms or in this Rider in
Section 3: Defined Terms.

When we use the words "we," "us," and "our" in this document, we are referring to UnitedHealthcare
Insurance Company of Illinois. When we use the words "you" and "your" we are referring to people who
are Covered Persons, as the term is defined in the Certificate in Section 9: Defined Terms.

NOTE: The Coordination of Benefits provision in the Certificate in Section 7: Coordination of Benefits
applies to Prescription Drug Products covered through this Rider. Benefits for Prescription Drug Products
will be coordinated with those of any other health plan in the same manner as Benefits for Covered
Health Services described in the Certificate.




    UNITEDHEALTHCARE INSURANCE COMPANY OF ILLINOIS




    Jeffrey Alter, President




RDR.RX.PLS.ACA15.1.11.ILLG                          10
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 154 of 188




                                          Introduction
Coverage Policies and Guidelines
Our Prescription Drug List (PDL) Management Committee is authorized to make tier placement changes
on our behalf. The PDL Management Committee makes the final classification of an FDA-approved
Prescription Drug Product to a certain tier by considering a number of evidence-based factors including,
but not limited to, clinical, economic and pharmacoeconomic factors. Clinical factors may include, but are
not limited to, evaluations of the place in therapy, relative safety or relative efficacy of the Prescription
Drug Product, as well as whether certain supply limits or prior authorization requirements should apply.
Economic factors may include, but are not limited to, the Prescription Drug Product's acquisition cost
including, but not limited to, available rebates and assessments on the cost effectiveness of the
Prescription Drug Product. Pharmacoeconomic factors may include, but are not limited to, potential
medical cost offers. For 4-Tier plans, the PDL Management Committee may also balance the cost of the
Prescription Drug Product with the Copayment, especially for the more expensive Prescription Drug
Products.

Some Prescription Drug Products are more cost effective for specific indications as compared to others;
therefore, a Prescription Drug Product may be listed on multiple tiers according to the indication for which
the Prescription Drug Product was prescribed, or according to whether it was prescribed by a Specialist
Physician.

We may periodically change the placement of a Prescription Drug Product among the tiers. We will, to the
extent possible, notify you and your physician of any tier changes for immunosuppressant drugs 60 days
in advance. These changes generally will occur quarterly. Please access www.myuhc.com through the
Internet for the most up-to-date tier status.

When considering a Prescription Drug Product for tier placement, the PDL Management Committee
reviews clinical and economic factors regarding Covered Persons as a general population. Whether a
particular Prescription Drug Product is appropriate for an individual Covered Person is a determination
that is made by the Covered Person and the prescribing Physician.

NOTE: The tier status of a Prescription Drug Product may change periodically based on the process
described above. As a result of such changes, you may be required to pay more or less for that
Prescription Drug Product. Please access www.myuhc.com through the Internet or call Customer Care at
the telephone number on your ID card for the most up-to-date tier status.

Our Prescription Drug List will not be replaced mid-contract year.


Identification Card (ID Card) - Network Pharmacy
You must either show your ID card at the time you obtain your Prescription Drug Product at a Network
Pharmacy or you must provide the Network Pharmacy with identifying information that can be verified by
us during regular business hours.

If you don't show your ID card or provide verifiable information at a Network Pharmacy, you will be
required to pay the Usual and Customary Charge for the Prescription Drug Product at the pharmacy.

You may seek reimbursement from us as described in the Certificate in Section 5: How to File a Claim.
When you submit a claim on this basis, you may pay more because you failed to verify your eligibility
when the Prescription Drug Product was dispensed. The amount you are reimbursed will be based on the
Prescription Drug Charge, less the required Copayment and/or Coinsurance, and any deductible that
applies.

Submit your claim to the Pharmacy Benefit Manager claims address noted on your ID card.



RDR.RX.PLS.ACA15.1.11 .ILLG                          11
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 155 of 188




Designated Pharmacies
If you require certain Prescription Drug Products, including, but not limited to, Specialty Prescription Drug
Products, we may direct you to a Designated Pharmacy with whom we have an arrangement to provide
those Prescription Drug Products.

If you are directed to a Designated Pharmacy and you choose not to obtain your Prescription Drug
Product from a Designated Pharmacy, you will be subject to the non-Network Benefit for that Prescription
Drug Product. Please refer to the Prescription Drugs from a Retail Non-Network Pharmacy section for
information on what you must pay.

We strongly encourage you to utilize the Designated Pharmacies and the specialized services they can
provide.

For examples of Prescription Drug Products that you would be directed to a Designated Pharmacy for,
please refer to our website at www.myuhc.com or call Customer Care at the telephone number on your ID
card.


Limitation on Selection of Pharmacies
If we determine that you may be using Prescription Drug Products in a harmful or abusive manner, or with
harmful frequency, your selection of Network Pharmacies may be limited. If this happens, we may require
you to select a single Network Pharmacy that will provide and coordinate all future pharmacy services.
Benefits will be paid only if you use the designated single Network Pharmacy. If you don't make a
selection within 31 days of the date we notify you, we will select a single Network Pharmacy for you.


Rebates and Other Payments
We may receive rebates for certain drugs included on the Prescription Drug List. We do not pass these
rebates on to you, nor are they taken into account in determining your Copayments and/or Coinsurance.

We, and a number of our affiliated entities, conduct business with various pharmaceutical manufacturers
separate and apart from this Outpatient Prescription Drug Rider. Such business may include, but is not
limited to, data collection, consulting, educational grants and research. Amounts received from
pharmaceutical manufacturers pursuant to such arrangements are not related to this Outpatient
Prescription Drug Rider. We are not required to pass on to you, and do not pass on to you, such
amounts.


Special Programs
We may have certain programs in which you may receive an enhanced or reduced Benefit based on your
actions such as refilling your medication within a defined time period or adherence/compliance to
medication or treatment regimens, and/or participation in health management programs. You may access
information on these programs through the Internet at www.myuhc.com or by calling Customer Care at
the telephone number on your ID card.


Maintenance Medication Program
If you require certain Maintenance Medications, we may direct you to the Mail Order Network Pharmacy
to obtain those Maintenance Medications. If you choose not to obtain your Maintenance Medications from
the Mail Order Network Pharmacy, you may opt-out of the Maintenance Medication Program each year
through the Internet at www.myuhc.com or by calling Customer Care at the telephone number on your ID
card.




RDR.RX.PLS.ACA15.1.11 .ILLG                          12
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 156 of 188




Prescription Drug Products Prescribed by a Specialist Physician
You may receive an enhanced or reduced Benefit, or no Benefit, based on whether the Prescription Drug
Product was prescribed by a Specialist Physician. You may access information on which Prescription
Drug Products are subject to Benefit enhancement, reduction or no Benefit through the Internet at
www.myuhc.com or by calling Customer Care at the telephone number on your ID card.




RDR.RX.PLS.ACA15.I.11.ILLG                        13
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 157 of 188




 Outpatient Prescription Drug Rider Table of Contents
Section 1: Benefits for Prescription Drug Products............................. 15
Section 2: Exclusions..............................................................................17
Section 3: Defined Terms....................................................................... 19




RDR.RX.PLS.ACA15.1.11.ILLG                       14
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 158 of 188




     Section 1: Benefits for Prescription Drug Products
 Benefits are available for Prescription Drug Products at either a Network Pharmacy or a non-Network
 Pharmacy and are subject to Copayments and/or Coinsurance or other payments that vary depending on
 which of the tiers of the Prescription Drug List the Prescription Drug Product is listed. Refer to the
 Outpatient Prescription Drug Schedule of Benefits for applicable Copayments and/or Coinsurance
 requirements.

 Benefits for Prescription Drug Products are available when the Prescription Drug Product meets the
 definition of a Covered Health Service or is prescribed to prevent conception.

 Specialty Prescription Drug Products

 Benefits are provided for Specialty Prescription Drug Products.

 If you require Specialty Prescription Drug Products, we may direct you to a Designated Pharmacy with
 whom we have an arrangement to provide those Specialty Prescription Drug Products.

 If you are directed to a Designated Pharmacy and you choose not to obtain your Specialty Prescription
 Drug Product from a Designated Pharmacy, you will be subject to the non-Network Benefit for that
 Specialty Prescription Drug Product.

 Please see Section 3: Defined Terms for a full description of Specialty Prescription Drug Product and
 Designated Pharmacy.

 Refer to the Outpatient Prescription Drug Schedule of Benefits for details on Specialty Prescription Drug
 Product supply limits.

 Prescription Drugs from a Retail Network Pharmacy

 Benefits are provided for Prescription Drug Products dispensed by a retail Network Pharmacy, including
 Prescription Drug Products dispensed for the treatment of Infertility.

 Refer to the Outpatient Prescription Drug Schedule of Benefits for details on retail Network Pharmacy
 supply limits.

 Prescription Drugs from a Retail Non-Network Pharmacy

 Benefits are provided for Prescription Drug Products dispensed by a retail non-Network Pharmacy,
 including Prescription Drug Products dispensed for the treatment of Infertility.

 If the Prescription Drug Product is dispensed by a retail non-Network Pharmacy, you must pay for the
 Prescription Drug Product at the time it is dispensed and then file a claim for reimbursement with us, as
 described in your Certificate, Section 5: Howto File a Claim. We will not reimburse you for the difference
 between the Predominant Reimbursement Rate and the non-Network Pharmacy's Usual and Customary
 Charge for that Prescription Drug Product. We will not reimburse you for any non-covered drug product.

 In most cases, you will pay more if you obtain Prescription Drug Products from a non-Network Pharmacy.

 Refer to the Outpatient Prescription Drug Schedule of Benefits for details on retail non-Network Pharmacy
 supply limits.
 Prescription Drug Products from a Mail Order Network Pharmacy

 Benefits are provided for certain Prescription Drug Products dispensed by a mail order Network
 Pharmacy.

 Refer to the Outpatient Prescription Drug Schedule of Benefits for details on mail order Network
 Pharmacy supply limits.



 RDR.RX.PLS.ACA15.1.11.ILLG                          15
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 159 of 188




Please access www.myuhc.com through the Internet or call Customer Care at the telephone number on
your ID card to determine if Benefits are provided for your Prescription Drug Product and for information
on how to obtain your Prescription Drug Product through a mail order Network Pharmacy.




RDR.RX.PLS.ACA15.1.11.ILLG                          16
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 160 of 188




                                 Section 2: Exclusions
Exclusions from coverage listed in the Certificate also apply to this Rider. In addition, the exclusions listed
below apply.

When an exclusion applies to only certain Prescription Drug Products, you can access www.myuhc.com
through the Internet or call Customer Care at the telephone number on your ID card for information on
which Prescription Drug Products are excluded.

1.    Coverage for Prescription Drug Products for the amount dispensed (days' supply or quantity limit)
      which exceeds the supply limit.

2.    Coverage for Prescription Drug Products for the amount dispensed (days’ supply or quantity limit)
      which is less than the minimum supply limit.

3.    Prescription Drug Products dispensed outside the United States, except as required for Emergency
      treatment.

4.    Drugs which are prescribed, dispensed or intended for use during an Inpatient Stay.

5.    Experimental or Investigational or Unproven Services and medications; medications used for
      experimental indications and/or dosage regimens determined to be experimental, investigational or
      unproven. This exclusion does not include a Prescription Drug Product that has been prescribed for
      a specific treatment for which the Prescription Drug Product has not yet been approved by the US
      Food and Drug Administration (FDA) if the Prescription Drug Product is recognized for the specific
      treatment for which it was prescribed in a recognized peer-review medical publication or in one of
      the following established reference compendia: a) the American Hospital Formulary Service Drug
      Information; b) National Comprehensive Cancer Network's Drugs & Biologies Compendium; c)
      Thompson Micromedex's Drug Dex; d) Elsevier Gold Standard's Clinical Pharmacology; e) other
      authoritative compendia as identified from time to time by the Federal Secretary of Health and
      Human Services or if not in the compendia, recommended for that particular type of cancer in
      formal clinical studies, the results of which have been published in at least two peer reviewed
      professional medical journals published in the United States or Great Britain.

6.    Prescription Drug Products furnished by the local, state or federal government. Any Prescription
      Drug Product to the extent payment or benefits are provided or available from the local, state or
      federal government (for example, Medicare) whether or not payment or benefits are received,
      except as otherwise provided by law.

7.    Prescription Drug Products for any condition, Injury, Sickness or Mental Illness arising out of, or in
      the course of, employment for which benefits are available under any workers' compensation law
      or other similar laws, whether or not a claim for such benefits is made or payment or benefits are
      received.

8.    Any product dispensed for the purpose of appetite suppression or weight loss.

9.    A Pharmaceutical Product for which Benefits are provided in your Certificate. This exclusion does
      not apply to Depo Provera and other injectable drugs used for contraception.

10.   Durable Medical Equipment. Prescribed and non-prescribed outpatient supplies, other than the
      diabetic supplies and inhaler spacers specifically stated as covered.

11.   General vitamins, except the following which require a Prescription Order or Refill: prenatal
      vitamins, vitamins with fluoride, and single entity vitamins.

12.   Unit dose packaging or repackagers of Prescription Drug Products.

13.   Medications used for cosmetic purposes.



RDR.RX.PLS.ACA15.1.11.ILLG                            17
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 161 of 188




14.   Prescription Drug Products, including New Prescription Drug Products or new dosage forms, that
      we determine do not meet the definition of a Covered Health Service.

15.   Prescription Drug Products as a replacement for a previously dispensed Prescription Drug Product
      that was lost, stolen, broken or destroyed.

16.   Prescription Drug Products when prescribed to treat infertility.

17.   Certain Prescription Drug Products for smoking cessation.

18.   Compounded drugs that do not contain at least one ingredient that has been approved by the U.S.
      Food and Drug Administration (FDA) and requires a Prescription Order or Refill. Compounded
      drugs that contain a non-FDA approved bulk chemical. Compounded drugs that are available as a
      similar commercially available Prescription Drug Product. (Compounded drugs that contain at least
      one ingredient that requires a Prescription Order or Refill are assigned to Tier-4.)

19.   Drugs available over-the-counter that do not require a Prescription Order or Refill by federal or
      state law before being dispensed, unless we have designated the over-the-counter medication as
      eligible for coverage as if it were a Prescription Drug Product and it is obtained with a Prescription
      Order or Refill from a Physician. Prescription Drug Products that are available in over-the-counter
      form or comprised of components that are available in over-the-counter form or equivalent. Certain
      Prescription Drug Products that we have determined are Therapeutically Equivalent to an over-the-
      counter drug or supplement. Such determinations may be made up to six times during a calendar
      year, and we may decide at any time to reinstate Benefits for a Prescription Drug Product that was
      previously excluded under this provision. This exclusion does not apply to over-the-counter drugs
      used for smoking cessation.

20.   Certain New Prescription Drug Products and/or new dosage forms until the date they are reviewed
      and assigned to a tier by our PDL Management Committee.

21.   Growth hormone for children with familial short stature (short stature based upon heredity and not
      caused by a diagnosed medical condition).

22.   Any product for which the primary use is a source of nutrition, nutritional supplements, or dietary
      management of disease, even when used for the treatment of Sickness or Injury, except for amino
      acid-based formulas as described under Amino Acid-Based Elemental Formulas in Section 1:
      Covered Health Services of the Certificate.

23.   A Prescription Drug Product that contains (an) active ingredient(s) available in and Therapeutically
      Equivalent to another covered Prescription Drug Product. Such determinations may be made up to
      six times during a calendar year, and we may decide at any time to reinstate Benefits for a
      Prescription Drug Product that was previously excluded under this provision.

24.   A Prescription Drug Product that contains (an) active ingredient(s) which is (are) a modified version
      of and Therapeutically Equivalent to another covered Prescription Drug Product. Such
      determinations may be made up to six times during a calendar year, and we may decide at any
      time to reinstate Benefits for a Prescription Drug Product that was previously excluded under this
      provision.

25.   Certain Prescription Drug Products that have not been prescribed by a Specialist Physician.

26.   A Prescription Drug Product that contains marijuana, including medical marijuana.

27.   Certain Prescription Drug Products that exceed the minimum number of drugs required to be
      covered under Patient Protection and Affordable Care Act (PPACA) essential health benefit
      requirements in the applicable United States Pharmacopeia category and class or applicable state
      benchmark plan category and class.




RDR.RX.PLS.ACA15.1.11.ILLG                           18
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 162 of 188




                             Section 3: Defined Terms
Brand-name - a Prescription Drug Product: (1) which is manufactured and marketed under a trademark
or name by a specific drug manufacturer; or (2) that we identify as a Brand-name product, based on
available data resources including, but not limited to, First DataBank, that classify drugs as either brand
or generic based on a number of factors. You should know that all products identified as a "brand name"
by the manufacturer, pharmacy, or your Physician may not be classified as Brand-name by us.

Chemically Equivalent - when Prescription Drug Products contain the same active ingredient.

Designated Pharmacy - a pharmacy that has entered into an agreement with us or with an organization
contracting on our behalf, to provide specific Prescription Drug Products, including, but not limited to,
Specialty Prescription Drug Products. The fact that a pharmacy is a Network Pharmacy does not mean
that it is a Designated Pharmacy.

Generic - a Prescription Drug Product: (1) that is Chemically Equivalent to a Brand-name drug; or (2) that
we identify as a Generic product based on available data resources including, but not limited to, First
DataBank, that classify drugs as either brand or generic based on a number of factors. You should know
that all products identified as a "generic" by the manufacturer, pharmacy or your Physician may not be
classified as a Generic by us.

Infertility - the inability to conceive after one year of unprotected sexual intercourse or the inability to
sustain a successful pregnancy. For purposes of this Part, a woman shall be considered infertile without
having to engage in one year of unprotected sexual intercourse if a Physician determines that a medical
condition exists that renders conception impossible through unprotected sexual intercourse, including but
not limited to congenital absence of the uterus or ovaries, absence of the uterus or ovaries due to surgical
removal due to a medical condition, or involuntary sterilization due to chemotherapy or radiation
treatments, or efforts to conceive as a result of one year of medically based and supervised methods of
conception, including artificial insemination, have failed and are not likely to lead to a successful
pregnancy.

Maintenance Medication - a Prescription Drug Product anticipated to be used for six months or more to
treat or prevent a chronic condition. You may determine whether a Prescription Drug Product is a
Maintenance Medication through the Internet at www.myuhc.com or by calling Customer Care at the
telephone number on your ID card.

Network Pharmacy - a pharmacy that has:

•     Entered into an agreement with us or an organization contracting on our behalf to provide
      Prescription Drug Products to Covered Persons.

•     Agreed to accept specified reimbursement rates for dispensing Prescription Drug Products.

•     Been designated by us as a Network Pharmacy.
New Prescription Drug Product - a Prescription Drug Product or new dosage form of a previously
approved Prescription Drug Product, for the period of time starting on the date the Prescription Drug
Product or new dosage form is approved by the U.S. Food and Drug Administration (FDA) and ending on
the earlier of the following dates:

•     The date it is assigned to a tier by our PDL Management Committee.

•     December 31st of the following calendar year.

Predominant Reimbursement Rate - the amount we will pay to reimburse you for a Prescription Drug
Product that is dispensed at a non-Network Pharmacy. The Predominant Reimbursement Rate for a
particular Prescription Drug Product dispensed at a non-Network Pharmacy includes a dispensing fee



RDR.RX.PLS.ACA15.I.11.ILLG                           19
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 163 of 188




and any applicable sales tax. We calculate the Predominant Reimbursement Rate using our Prescription
Drug Charge that applies for that particular Prescription Drug Product at most Network Pharmacies.

Prescription Drug Charge - the rate we have agreed to pay our Network Pharmacies, including the
applicable dispensing fee and any applicable sales tax, for a Prescription Drug Product dispensed at a
Network Pharmacy.

Prescription Drug List - a list that categorizes into tiers medications, products or devices that have been
approved by the U.S. Food and Drug Administration (FDA). This list is subject to our periodic review and
modification (generally quarterly). You may determine to which tier a particular Prescription Drug Product
has been assigned through the Internet at www.myuhc.com or by calling Customer Care at the telephone
number on your ID card.

Prescription Drug List (PDL) Management Committee - the committee that we designate for, among
other responsibilities, classifying Prescription Drug Products into specific tiers.

Prescription Drug Product - a medication, product or device that has been approved by the U.S. Food
and Drug Administration (FDA) and that can, under federal or state law, be dispensed only pursuant to a
Prescription Order or Refill. A Prescription Drug Product includes a medication that, due to its
characteristics, is appropriate for self-administration or administration by a non-skilled caregiver. For the
purpose of Benefits under the Policy, this definition includes:

•     Inhalers (with spacers).

•     Insulin.

•     Glucagon emergency kits.

•     FDA approved oral agents used to control blood sugar.

•     The following diabetic supplies:

      ■      standard insulin syringes with needles;

      ■      blood-testing strips - glucose;

      ■      urine-testing strips - glucose;

      ■      ketone-testing strips and tablets;

      ■      lancets and lancet devices; and

      ■      glucose monitors.

Prescription Order or Refill - the directive to dispense a Prescription Drug Product issued by a duly
licensed health care provider whose scope of practice permits issuing such a directive.

Preventive Care Medications - the medications that are obtained at a Network Pharmacy and that are
payable at 100% of the Prescription Drug Charge (without application of any Copayment, Coinsurance,
Annual Deductible, Annual Drug Deductible or Specialty Prescription Drug Product Annual Deductible) as
required by applicable law under any of the following:

•     Evidence-based items or services that have in effect a rating of "A" or "B" in the current
      recommendations of the United States Preventive Services Task Force.

•     With respect to infants, children and adolescents, evidence-informed preventive care and
      screenings provided for in the comprehensive guidelines supported by the Health Resources and
      Services Administration.

•     With respect to women, such additional preventive care and screenings as provided for in
      comprehensive guidelines supported by the Health Resources and Services Administration.


RDR.RX.PLS.ACA15.I.11.ILLG                             20
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 164 of 188




You may determine whether a drug is a Preventive Care Medication through the internet at
www.myuhc.com or by calling Customer Care at the telephone number on your ID card.

Specialty Prescription Drug Product - Prescription Drug Products that are generally high cost, self-
administered biotechnology drugs used to treat patients with certain illnesses. Specialty Prescription Drug
Products include certain drugs for Infertility. You may access a complete list of Specialty Prescription
Drug Products through the Internet at www.myuhc.com or by calling Customer Care at the telephone
number on your ID card.

Therapeutically Equivalent - when Prescription Drug Products have essentially the same efficacy and
adverse effect profile.

Tier 1 - represents the lowest copay option and includes the highest value options including many generic
drugs.

Tier 2 - represents the next level copay option and includes many lower and moderate cost brand drugs.

Tier 3 - represents the next most costly brand drugs, often with Tier 1 or Tier 2 alternatives and includes
many moderate to high-cost brand drugs.
Tier 4 - is the highest copay option. This tier will encourage use of lower tier, higher-value medications.

Usual and Customary Charge - the usual fee that a pharmacy charges individuals for a Prescription
Drug Product without reference to reimbursement to the pharmacy by third parties. The Usual and
Customary Charge includes a dispensing fee and any applicable sales tax.




RDR.RX.PLS.ACA15.1.11 .ILLG                          21
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 165 of 188




Important Notices under the Patient Protection and Affordable Care
Act (PPACA)

Changes in Federal Law that Impact Benefits
There are changes in Federal law which may impact coverage and Benefits stated in the Certificate of
Coverage (Certificate) and Schedule of Benefits. A summary of those changes and the dates the changes
are effective appear below.


Patient Protection and Affordable Care Act (PPACA)
Effective for policies that are new or renewing on or after September 23, 2010, the requirements listed
below apply.

•     Lifetime limits on the dollar amount of essential benefits available to you under the terms of your
      plan are no longer permitted. Essential benefits include the following:

      Ambulatory patient services; emergency services, hospitalization; laboratory services; maternity
      and newborn care, mental health and substance use disorder services (including behavioral health
      treatment); prescription drugs; rehabilitative and habilitative services and devices; preventive and
      wellness services and chronic disease management; and pediatric services, including oral and
      vision care.

•     On or before the first day of the first plan year beginning on or after September 23, 2010, the
      enrolling group will provide a 30 day enrollment period for those individuals who are still eligible
      under the plan's eligibility terms but whose coverage ended by reason of reaching a lifetime limit on
      the dollar value of all benefits.

•     Essential benefits for plan years beginning prior to January 1,2014 can only be subject to
      restricted annual limits. Restricted annual limits for each person covered under the plan may be no
      less than the following:

      ■      For plan or policy years beginning on or after September 23, 2010 but before September 23,
             2011, $750,000.

      ■      For plan or policy years beginning on or after September 23, 2011 but before September 23,
             2012, $1,250,000.

      ■      For plan or policy years beginning on or after September 23, 2012 but before January 1,
             2014, $2,000,000.

      Please note that for plan years beginning on or after January 1, 2014, essential health benefits
      cannot be subject to annual or lifetime dollar limits.

•     Coverage for enrolled dependent children is no longer conditioned upon full-time student status or
      other dependency requirements and will remain in place until the child's 26th birthday. If you have
      a grandfathered plan, the enrolling group is not required to extend coverage to age 26 if the child is
      eligible to enroll in an eligible employer-sponsored health plan (as defined by law). Under the
      PPACA a plan generally is "grandfathered" if it was in effect on March 23, 2010 and there are no
      substantial changes in the benefit design as described in the Interim Final Rule on Grandfathered
      Health Plans at that time.

      On or before the first day of the first plan year beginning on or after September 23, 2010, the
      enrolling group will provide a 30 day dependent child special open enrollment period for dependent
      children who are not currently enrolled under the policy and who have not yet reached age 26.
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 166 of 188




     During this dependent child special open enrollment period, subscribers who are adding a
     dependent child and who have a choice of coverage options will be allowed to change options.

     If your plan includes coverage for enrolled dependent children beyond the age of 26, which is
     conditioned upon full-time student status, the following applies:

     Coverage for enrolled dependent children who are required to maintain full-time student status in
     order to continue eligibility under the policy is subject to the statute known as Michelle's Law. This
     law amends ERISA, the Public Health Service Act, and the Internal Revenue Code and requires
     group health plans, which provide coverage for dependent children who are post-secondary school
     students, to continue such coverage if the student loses the required student status because he or
     she must take a medically necessary leave of absence from studies due to a serious illness or
     Injury.

     If you do not have a grandfathered plan, in-network benefits for preventive care services described
     below will be paid at 100%, and not subject to any deductible, coinsurance or copayment. If you
     have pharmacy benefit coverage, your plan may also be required to cover preventive care
     medications that are obtained at a network pharmacy at 100%, and not subject to any deductible,
     coinsurance or copayment, as required by applicable law under any of the following:

     ■     Evidence-based items or services that have in effect a rating of "A" or "B" in the current
           recommendations of the United States Preventive Services Task Force.

     ■     Immunizations that have in effect a recommendation from the Advisory Committee on
           Immunization Practices of the Centers for Disease Control and Prevention.

     ■     With respect to infants, children and adolescents, evidence-informed preventive care and
           screenings provided for in the comprehensive guidelines supported by the Health Resources
           and Services Administration.

     •     With respect to women, such additional preventive care and screenings as provided for in
           comprehensive guidelines supported by the Health Resources and Services Administration.

     Retroactive rescission of coverage under the policy is permitted, with 30 days advance written
     notice, only in the following two circumstances:

     ■     The individual performs an act, practice or omission that constitutes fraud.

     ■     The individual makes an intentional misrepresentation of a material fact.

     Other changes provided for under the PPACA do not impact your plan because your plan already
     contains these benefits. These include:

     ■     Direct access to OB/GYN care without a referral or authorization requirement.

     ■     The ability to designate a pediatrician as a primary care physician (POP) if your plan requires
           a POP designation.

     ■     Prior authorization is not required before you receive services in the emergency department
           of a hospital.

           If you seek emergency care from out-of-network providers in the emergency department of a
           hospital your cost sharing obligations (copayments/coinsurance) will be the same as would
           be applied to care received from in-network providers.
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 167 of 188




Effective for policies that are new or renewing on or after January 1, 2014, the
requirements listed below apply:

If your plan includes coverage for Clinical Trials, the following applies:
The clinical trial benefit has been modified to distinguish between clinical trials for cancer and other life
threatening conditions and those for non-life threatening conditions. For trials for cancer/other life
threatening conditions, routine patient costs now include those for covered individuals participating in a
preventive clinical trial and Phase IV trials. This modification is optional for certain grandfathered health
plans. Refer to your plan documents to determine if this modification has been made to your plan.


Some Important Information about Appeal and External Review Rights under
PPACA
If you are enrolled in a non-grandfathered plan with an effective date or plan year anniversary on or after
September 23, 2010, the Patient Protection and Affordable Care Act of 2010 (PPACA), as amended, sets
forth new and additional internal appeal and external review rights beyond those that some plans may
have previously offered. Also, certain grandfathered plans are complying with the additional internal
appeal and external review rights provisions on a voluntary basis. Please refer to your benefit plan
documents, including amendments and notices, or speak with your employer or UnitedHealthcare for
more information on the appeal rights available to you. (Also, please refer to the Claims and Appeal
Notice section of this document.)

What if I receive a denial, and need help understanding it? Please call UnitedHealthcare at the
number listed on the back of your health plan ID card.

What if I don't agree with the denial? You have a right to appeal any decision to not pay for an item or
service.

How do I file an appeal? The initial denial letter or Explanation of Benefits that you receive from
UnitedHealthcare will give you the information and the timeframe to file an appeal.

What if my situation is urgent? If your situation is urgent, your review will be conducted as quickly as
possible. If you believe your situation is urgent, you may request an expedited review, and, if applicable,
file an external review at the same time. For help call UnitedHealthcare at the number listed on the back
of your health plan ID card.

Generally, an urgent situation is when your health may be in serious jeopardy. Or when, in the opinion of
your doctor, you may be experiencing severe pain that cannot be adequately controlled while you wait for
a decision on your appeal.

Who may file an appeal? Any member or someone that member names to act as an authorized
representative may file an appeal. For help call UnitedHealthcare at the number listed on the back of your
health plan ID card.

Can I provide additional information about my claim? Yes, you may give us additional information
supporting your claim. Send the information to the address provided in the initial denial letter or
Explanation of Benefits.

Can I request copies of information relating to my claim? Yes. There is no cost to you for these
copies. Send your request to the address provided in the initial denial letter or Explanation of Benefits.

What happens if l don't agree with the outcome of my appeal? If you appeal, we will review our
decision. We will also send you our written decision within the time allowed. If you do not agree with the
decision, you may be able to request an external review of your claim by an independent third party. If so,
they will review the denial and issue a final decision.
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 168 of 188




If I need additional help, what should I do? For questions on your appeal rights, you may call
UnitedHealthcare at the number listed on the back of your health plan ID card for assistance. You may
also contact the support groups listed below.

Are verbal translation services available to me during an appeal? Yes. Contact UnitedHealthcare at
the number listed on the back of your health plan ID card. Ask for verbal translation services for your
questions.

Is there other help available to me? For questions about appeal rights, an unfavorable benefit decision,
or for help, you may also contact the Employee Benefits Security Administration at 1-866-444-EBSA
(3272). Your state consumer assistance program may also be able to help you.
(http://www.dol.gov.ebsa/healthreform/ -click link for Consumer Assistance Programs)

For information on appeals and other PPACA regulations, visit www.healthcare.gov.


If your plan includes coverage for Mental Health or Substance Use,
the following applies:

Mental Health/Substance Use Disorder Parity
Effective for Policies that are new or renewing on or after July 1, 2010, Benefits are subject to final
regulations supporting the Mental Health Parity and Addiction Equity Act of 2008 (MHPAEA). Benefits for
mental health conditions and substance use disorder conditions that are Covered Health Services under
the Policy must be treated in the same manner and provided at the same level as Covered Health
Services for the treatment of other Sickness or Injury. Benefits for Mental Health Services and Substance
Use Disorder Services are not subject to any annual maximum benefit limit (including any day, visit or
dollar limit).

MHPAEA requires that the financial requirements for coinsurance and copayments for mental health and
substance use disorder conditions must be no more restrictive than those coinsurance and copayment
requirements for substantially all medical/surgical benefits. MHPAEA requires specific testing to be
applied to classifications of benefits to determine the impact of these financial requirements on mental
health and substance use disorder benefits. Based upon the results of that testing, it is possible that
coinsurance or copayments that apply to mental health conditions and substance use disorder conditions
in your benefit plan may be reduced.




                                                    IV
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 169 of 188




Women's Health and Cancer Rights Act of 1998
As required by the Women's Health and Cancer Rights Act of 1998, Benefits under the Policy are
provided for mastectomy, including reconstruction and surgery to achieve symmetry between the breasts,
prostheses, and complications resulting from a mastectomy (including lymphedema).

If you are receiving Benefits in connection with a mastectomy, Benefits are also provided for the following
Covered Health Services, as you determine appropriate with your attending Physician:

•     All stages of reconstruction of the breast on which the mastectomy was performed;

•     Surgery and reconstruction of the other breast to produce a symmetrical appearance; and

•     Prostheses and treatment of physical complications of the mastectomy, including lymphedema.

The amount you must pay for such Covered Health Services (including Copayments, Coinsurance and
any Annual Deductible) are the same as are required for any other Covered Health Service. Limitations
on Benefits are the same as for any other Covered Health Service.


Statement of Rights under the Newborns' and Mothers' Health
Protection Act
Under Federal law, group health plans and health insurance issuers offering group health insurance
coverage generally may not restrict Benefits for any Hospital length of stay in connection with childbirth
for the mother or newborn child to less than 48 hours following a vaginal delivery, or less than 96 hours
following a delivery by cesarean section. However, the plan or issuer may pay for a shorter stay if the
attending provider (e.g. your Physician, nurse midwife, or physician assistant), after consultation with the
mother, discharges the mother or newborn earlier.

Also, under Federal law, plans and issuers may not set the level of Benefits or out-of-pocket costs so that
any later portion of the 48-hour (or 96-hour) stay is treated in a manner less favorable to the mother or
newborn than any earlier portion of the stay.

In addition, a plan or issuer may not, under Federal law, require that a Physician or other health care
provider obtain authorization for prescribing a length of stay of up to 48 hours (or 96 hours). However, to
use certain providers or facilities, or to reduce your out-of- pocket costs, you may be required to obtain
precertification. For information on precertification, contact your issuer.




                                                     V
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 170 of 188




Claims and Appeal Notice
This Notice is provided to you in order to describe our responsibilities under Federal law for
making benefit determinations and your right to appeal adverse benefit determinations. To the
extent that state law provides you with more generous timelines or opportunities for appeal, those
rights also apply to you. Please refer to your benefit documents for information about your rights
understate law.


Benefit Determinations
Post-service Claims

Post-service claims are those claims that are filed for payment of Benefits after medical care has been
received. If your post-service claim is denied, you will receive a written notice from us within 30 days of
receipt of the claim, as long as all needed information was provided with the claim. We will notify you
within this 30 day period if additional information is needed to process the claim, and may request a one
time extension not longer than 15 days and pend your claim until all information is received.

Once notified of the extension, you then have 45 days to provide this information. If all of the needed
information is received within the 45-day time frame, and the claim is denied, we will notify you of the
denial within 15 days after the information is received. If you don't provide the needed information within
the 45-day period, your claim will be denied.

A denial notice will explain the reason for denial, refer to the part of the plan on which the denial is based,
and provide the claim appeal procedures.

If you have prescription drug Benefits and are asked to pay the full cost of a prescription when you fill it at
a retail or mail-order pharmacy, and if you believe that it should have been paid under the Policy, you
may submit a claim for reimbursement in accordance with the applicable claim filing procedures. If you
pay a Copayment and believe that the amount of the Copayment was incorrect, you also may submit a
claim for reimbursement in accordance with the applicable claim filing procedures. When you have filed a
claim, your claim will be treated under the same procedures for post-service group health plan claims as
described in this section.

Pre-service Requests for Benefits

Pre-service requests for Benefits are those requests that require notification or approval prior to receiving
medical care. If you have a pre-service request for Benefits, and it was submitted properly with all needed
information, we will send you written notice of the decision from us within 15 days of receipt of the
request. If you filed a pre-service request for Benefits improperly, we will notify you of the improper filing
and how to correct it within five days after the pre-service request for Benefits was received. If additional
information is needed to process the pre-service request, we will notify you of the information needed
within 15 days after it was received, and may request a one time extension not longer than 15 days and
pend your request until all information is received. Once notified of the extension you then have 45 days
to provide this information. If all of the needed information is received within the 45-day time frame, we
will notify you of the determination within 15 days after the information is received. If you don't provide the
needed information within the 45-day period, your request for Benefits will be denied. A denial notice will
explain the reason for denial, refer to the part of the plan on which the denial is based, and provide the
appeal procedures.

If you have prescription drug Benefits and a retail or mail order pharmacy fails to fill a prescription that
you have presented, you may file a pre-service health request for Benefits in accordance with the
applicable claim filing procedure. When you have filed a request for Benefits, your request will be treated
under the same procedures for pre-service group health plan requests for Benefits as described in this
section.




                                                      VI
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 171 of 188




 Urgent Requests for Benefits that Require Immediate Attention
 Urgent requests for Benefits are those that require notification or a benefit determination prior to receiving
 medical care, where a delay in treatment could seriously jeopardize your life or health, or the ability to
 regain maximum function or, in the opinion of a Physician with knowledge of your medical condition, could
 cause severe pain. In these situations, you will receive notice of the benefit determination in writing or
 electronically within 72 hours after we receive all necessary information, taking into account the
 seriousness of your condition.

 If you filed an urgent request for Benefits improperly, we will notify you of the improper filing and how to
 correct it within 24 hours after the urgent request was received. If additional information is needed to
 process the request, we will notify you of the information needed within 24 hours after the request was
 received. You then have 48 hours to provide the requested information.

 You will be notified of a benefit determination no later than 48 hours after:

 •     Our receipt of the requested information; or

 •     The end of the 48-hour period within which you were to provide the additional information, if the
       information is not received within that time.

A denial notice will explain the reason for denial, refer to the part of the plan on which the denial is based,
and provide the claim appeal procedures.


 Concurrent Care Claims
If an on-going course of treatment was previously approved for a specific period of time or number of
treatments, and your request to extend the treatment is an urgent request for Benefits as defined above,
your request will be decided within 24 hours, provided your request is made at least 24 hours prior to the
end of the approved treatment. We will make a determination on your request for the extended treatment
within 24 hours from receipt of your request.

 If your request for extended treatment is not made at least 24 hours prior to the end of the approved
 treatment, the request will be treated as an urgent request for Benefits and decided according to the
 timeframes described above. If an on-going course of treatment was previously approved for a specific
 period of time or number of treatments, and you request to extend treatment in a non-urgent
 circumstance, your request will be considered a new request and decided according to post-service or
 pre-service timeframes, whichever applies.


 Questions or Concerns about Benefit Determinations
If you have a question or concern about a benefit determination, you may informally contact our Customer
Care department before requesting a formal appeal. If the Customer Care representative cannot resolve
the issue to your satisfaction over the phone, you may submit your question in writing. However, if you
are not satisfied with a benefit determination as described above, you may appeal it as described below,
without first informally contacting a Customer Care representative. If you first informally contact our
Customer Care department and later wish to request a formal appeal in writing, you should again contact
Customer Care and request an appeal. If you request a formal appeal, a Customer Care representative
will provide you with the appropriate address.

 If you are appealing an urgent claim denial, please refer to Urgent Appeals that Require Immediate Action
 below and contact our Customer Care department immediately.


 How to Appeal a Claim Decision
 If you disagree with a pre-service request for Benefits determination or post-service claim determination
 or a rescission of coverage determination after following the above steps, you can contact us in writing to
 formally request an appeal.

                                                       VII
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 172 of 188




Your request should include:

•     The patient's name and the identification number from the ID card.

«     The date(s) of medical service(s).

•     The provider's name.

»     The reason you believe the claim should be paid.

•     Any documentation or other written information to support your request for claim payment.

Your first appeal request must be submitted to us within 180 days after you receive the claim denial.


Appeal Process
A qualified individual who was not involved in the decision being appealed will be appointed to decide the
appeal. If your appeal is related to clinical matters, the review will be done in consultation with a health
care professional with appropriate expertise in the field, who was not involved in the prior determination.
We may consult with, or seek the participation of, medical experts as part of the appeal resolution
process. You consent to this referral and the sharing of pertinent medical claim information through the
submission of your appeal. Upon request and free of charge, you have the right to reasonable access to
and copies of all documents, records, and other information relevant to your claim for Benefits. In
addition, if any new or additional evidence is relied upon or generated by us during the determination of
the appeal, we will provide it to you free of charge and sufficiently in advance of the due date of the
response to the adverse benefit determination.


Appeals Determinations
Pre-service Requests for Benefits and Post-service Claim Appeals

You will be provided written or electronic notification of the decision on your appeal as follows:

•     For appeals of pre-service requests for Benefits as identified above, the first level appeal will be
      conducted and you will be notified of the decision within 15 days from receipt of a request for
      appeal of a denied request for Benefits. The second level appeal will be conducted and you will be
      notified of the decision within 15 days from receipt of a request for review of the first level appeal
      decision.

•     For appeals of post-service claims as identified above, the first level appeal will be conducted and
      you will be notified of the decision within 30 days from receipt of a request for appeal of a denied
      claim. The second level appeal will be conducted and you will be notified of the decision within 30
      days from receipt of a request for review of the first level appeal decision.

For procedures associated with urgent requests for Benefits, see Urgent Appeals that Require Immediate
Action below.

If you are not satisfied with the first level appeal decision, you have the right to request a second level
appeal. Your second level appeal request must be submitted to us within 60 days from receipt of the first
level appeal decision.

Please note that our decision is based only on whether or not Benefits are available under the Policy for
the proposed treatment or procedure. The decision to obtain the proposed treatment or procedure
regardless of our decision is between you and your Physician.




                                                     VIII
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 173 of 188




Urgent Appeals that Require Immediate Action
Your appeal may require immediate action if a delay in treatment could significantly increase the risk to
your health, or the ability to regain maximum function, or cause severe pain. In these urgent situations:

•     The appeal does not need to be submitted in writing. You or your Physician should call us as soon
      as possible.

•     We will provide you with a written or electronic determination within 72 hours following receipt of
      your request for review of the determination, taking into account the seriousness of your condition.




                                                     IX
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 174 of 188




Health Plan Notices of Privacy Practices

Medical Information Privacy Notice
THIS NOTICE DESCRIBES HOW MEDICAL INFORMATION ABOUT YOU MAY BE USED AND
DISCLOSED AND HOW YOU CAN GET ACCESS TO THIS INFORMATION.

PLEASE REVIEW IT CAREFULLY.

Effective September 23, 2013
We1 are required by law to protect the privacy of your health information. We are also required to send
you this notice, which explains how we may use information about you and when we can give out or
"disclose" that information to others. You also have rights regarding your health information that are
described in this notice. We are required by law to abide by the terms of this notice.

The terms "information" or "health information" in this notice include any information we maintain that
reasonably can be used to identify you and that relates to your physical or mental health condition, the
provision of health care to you, or the payment for such health care. We will comply with the requirements
of applicable privacy laws relating to notifying you in the event of a breach of your health information.

We have the right to change our privacy practices and the terms of this notice. If we make a material
change to our privacy practices, we will provide to you, in our next annual distribution, either a revised
notice or information about the material change and how to obtain a revised notice. We will provide you
with this information either by direct mail or electronically in accordance with applicable law. In all cases,
we will post the revised notice on your health plan website such as www.myuhc.com or
www.uhcwest.com. We reserve the right to make any revised or changed notice effective for information
we already have and for information that we receive in the future.

UnitedHealth Group collects and maintains oral, written and electronic information to administer our
business and to provide products, services and information of importance to our enrollees. We maintain
physical, electronic and procedural security safeguards in the handling and maintenance of our enrollee's
information, in accordance with applicable state and federal standards, to protect against risks such as
loss, destruction or misuse.




                                                       X
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 175 of 188




How We Use or Disclose Information
We must use and disclose your health information to provide that information:

•     To you or someone who has the legal right to act for you (your personal representative) in order to
      administer your rights as described in this notice; and

•     To the Secretary of the Department of Health and Human Services, if necessary, to make sure
      your privacy is protected.

We have the right to use and disclose health information for your treatment, to pay for your health care
and to operate our business. For example, we may use or disclose your health information:

•     For Payment of premiums due us, to determine your coverage, and to process claims for health
      care services you receive, including for subrogation or coordination of other benefits you may have.
      For example, we may tell a doctor whether you are eligible for coverage and what percentage of
      the bill may be covered.

•     For Treatment. We may use or disclose health information to aid in your treatment or the
      coordination of your care. For example, we may disclose information to your physicians or hospitals
      to help them provide medical care to you.

•     For Health Care Operations. We may use or disclose health information as necessary to operate
      and manage our business activities related to providing and managing your health care coverage.
      For example, we might talk to your physician to suggest a disease management or wellness
      program that could help improve your health or we may analyze data to determine how we can
      improve our services.

•     To Provide You Information on Health Related Programs or Products such as alternative
      medical treatments and programs or about health-related products and services, subject to limits
      imposed by law.

•     For Plan Sponsors. If your coverage is through an employer sponsored group health plan, we
      may share summary health information and enrollment and disenrollment information with the plan
      sponsor. In addition, we may share other health information with the plan sponsor for plan
      administration if the plan sponsor agrees to special restrictions on its use and disclosure of the
      information in accordance with federal law.

•     For Underwriting Purposes. We may use or disclose your health information for underwriting
      purposes; however, we will not use or disclose your genetic information for such purposes.

•     For Reminders. We may use or disclose health information to send you reminders about your
      benefits or care, such as appointment reminders with providers who provide medical care to you.

We may use or disclose your health information for the following purposes under limited circumstances:

•     As Required by Law. We may disclose information when required to do so by law.

•     To Persons Involved With Your Care. We may use or disclose your health information to a
      person involved in your care or who helps pay for your care, such as a family member, when you
      are incapacitated or in an emergency, or when you agree or fail to object when given the
      opportunity. If you are unavailable or unable to object, we will use our best judgment to decide if
      the disclosure is in your best interests. Special rules apply regarding when we may disclose health
      information to family members and others involved in a deceased individual's care. We may
      disclose health information to any persons involved, prior to the death, in the care or payment for
      care of a deceased individual, unless we are aware that doing so would be inconsistent with a
      preference previously expressed by the deceased.




                                                   XI
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 176 of 188




     For Public Health Activities such as reporting or preventing disease outbreaks to a public health
     authority.

     For Reporting Victims of Abuse, Neglect or Domestic Violence to government authorities that
     are authorized by law to receive such information, including a social service or protective service
     agency.

     For Health Oversight Activities to a health oversight agency for activities authorized by law, such
     as licensure, governmental audits and fraud and abuse investigations.

     For Judicial or Administrative Proceedings such as in response to a court order, search warrant
     or subpoena.

     For Law Enforcement Purposes. We may disclose your health information to a law enforcement
     official for purposes such as providing limited information to locate a missing person or report a
     crime.

     To Avoid a Serious Threat to Health or Safety to you, another person, or the public, by, for
     example, disclosing information to public health agencies or law enforcement authorities, or in the
     event of an emergency or natural disaster.

     For Specialized Government Functions such as military and veteran activities, national security
     and intelligence activities, and the protective services for the President and others.

     For Workers' Compensation as authorized by, or to the extent necessary to comply with, state
     workers compensation laws that govern job-related injuries or illness.

     For Research Purposes such as research related to the evaluation of certain treatments or the
     prevention of disease or disability, if the research study meets privacy law requirements.

     To Provide Information Regarding Decedents. We may disclose information to a coroner or
     medical examiner to identify a deceased person, determine a cause of death, or as authorized by
     law. We may also disclose information to funeral directors as necessary to carry out their duties.

     For Organ Procurement Purposes. We may use or disclose information to entities that handle
     procurement, banking or transplantation of organs, eyes or tissue to facilitate donation and
     transplantation.

     To Correctional Institutions or Law Enforcement Officials if you are an inmate of a correctional
     institution or under the custody of a law enforcement official, but only if necessary (1) for the
     institution to provide you with health care; (2) to protect your health and safety or the health and
     safety of others; or (3) for the safety and security of the correctional institution.

     To Business Associates that perform functions on our behalf or provide us with services if the
     information is necessary for such functions or services. Our business associates are required,
     under contract with us, to protect the privacy of your information and are not allowed to use or
     disclose any information other than as specified in our contract.

     Additional Restrictions on Use and Disclosure. Certain federal and state laws may require
     special privacy protections that restrict the use and disclosure of certain health information,
     including highly confidential information about you. "Highly confidential information" may include
     confidential information under Federal laws governing alcohol and drug abuse information and
     genetic information as well as state laws that often protect the following types of information:

           ♦      1. HIV/AIDS;

           ♦      2. Mental health;

           ♦      3. Genetic tests;
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 177 of 188




             ♦      4. Alcohol and drug abuse;

             ♦      5. Sexually transmitted diseases and reproductive health information; and

             ♦      6. Child or adult abuse or neglect, including sexual assault.

If a use or disclosure of health information described above in this notice is prohibited or materially limited
by other laws that apply to us, it is our intent to meet the requirements of the more stringent law. Attached
to this notice is a "Federal and State Amendments" document.

Except for uses and disclosures described and limited as set forth in this notice, we will use and disclose
your health information only with a written authorization from you. This includes, except for limited
circumstances allowed by federal privacy law, not using or disclosing psychotherapy notes about you,
selling your health information to others, or using or disclosing your health information for certain
promotional communications that are prohibited marketing communications under federal law, without
your written authorization. Once you give us authorization to release your health information, we cannot
guarantee that the recipient to whom the information is provided will not disclose the information. You
may take back or "revoke" your written authorization at any time in writing, except if we have already
acted based on your authorization. To find out where to mail your written authorization and how to revoke
an authorization, contact the phone number listed on the back of your ID card.


What Are Your Rights
The following are your rights with respect to your health information:

•     You have the right to ask to restrict uses or disclosures of your information for treatment,
      payment, or health care operations. You also have the right to ask to restrict disclosures to family
      members or to others who are involved in your health care or payment for your health care. We
      may also have policies on dependent access that authorize your dependents to request certain
      restrictions. Please note that while we will try to honor your request and will permit requests
      consistent with our policies, we are not required to agree to any restriction.

•     You have the right to ask to receive confidential communications of information in a different
      manner or at a different place (for example, by sending information to a P.O. Box instead of your
      home address). We will accommodate reasonable requests where a disclosure of all or part of your
      health information otherwise could endanger you. In certain circumstances, we will accept your
      verbal request to receive confidential communications, however, we may also require you confirm
      your request in writing. In addition, any requests to modify or cancel a previous confidential
      communication request must be made in writing. Mail your request to the address listed below.

•     You have the right to see and obtain a copy of certain health information we maintain about you
      such as claims and case or medical management records. If we maintain your health information
      electronically, you will have the right to request that we send a copy of your health information in an
      electronic format to you. You can also request that we provide a copy of your information to a third
      party that you identify. In some cases you may receive a summary of this health information. You
      must make a written request to inspect and copy your health information or have your information
      sent to a third party. Mail your request to the address listed below. In certain limited circumstances,
      we may deny your request to inspect and copy your health information. If we deny your request,
      you may have the right to have the denial reviewed. We may charge a reasonable fee for any
      copies.

•     You have the right to ask to amend certain health information we maintain about you such as
      claims and case or medical management records, if you believe the health information about you is
      wrong or incomplete. Your request must be in writing and provide the reasons for the requested
      amendment. Mail your request to the address listed below. If we deny your request, you may have
      a statement of your disagreement added to your health information.




                                                      XIII
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 178 of 188




•     You have the right to receive an accounting of certain disclosures of your information made by
      us during the six years prior to your request. This accounting will not include disclosures of
      information made: (i) for treatment, payment, and health care operations purposes; (ii) to you or
      pursuant to your authorization; and (iii) to correctional institutions or law enforcement officials; and
      (iv) other disclosures for which federal law does not require us to provide an accounting.

•     You have the right to a paper copy of this notice. You may ask for a copy of this notice at any
      time. Even if you have agreed to receive this notice electronically, you are still entitled to a paper
      copy of this notice. You also may obtain a copy of this notice on your health plan website, such as
      www.myuhc.comorwww.uhcwest.com.


Exercising Your Rights
•     Contacting your Health Plan. If you have any questions about this notice or want information
      about exercising your rights, please call the toll-free member phone number on the back of your
      health plan ID card or you may contact the UnitedHealth Group Customer Call Center
      Representative at 866-633-2446.

•     Submitting a Written Request. Mail to us your written requests to exercise any of your rights,
      including modifying or cancelling a confidential communication, for copies of your records, or
      requesting amendments to your record, at the following address:

                                              UnitedHealthcare

                                      Customer Service - Privacy Unit

                                               PO Box 740815

                                          Atlanta, GA 30374-0815

•     Filing a Complaint. If you believe your privacy rights have been violated, you may file a complaint
      with us at the address listed above.

You may also notify the Secretary of the U.S. Department of Health and Human Services of your
complaint. We will not take any action against you for filing a complaint.
1Tb/s Medical Information Notice of Privacy Practices applies to the following health plans that are
affiliated with UnitedHealth Group: ACN Group of California, Inc.; All Savers Insurance Company; All
Savers Life Insurance Company of California; AmeriChoice of Connecticut, Inc.; AmeriChoice of Georgia,
Inc.; AmeriChoice of New Jersey, Inc.; Arizona Physicians IPA, Inc.; Care Improvement Plus of Maryland,
Inc.; Care Improvement Plus of Texas Insurance Company; Care Improvement Plus South Central
Insurance Company; Care Improvement Plus Wisconsin Insurance Company; Citrus Health Care, Inc.;
Dental Benefit Providers of California, Inc.; Dental Benefit Providers of Illinois, Inc.; Evercare of Arizona,
Inc.; Golden Rule Insurance Company; Health Plan of Nevada, Inc.; MAMS I Life and Health Insurance
Company; MD - Individual Practice Association, Inc.; Medical Health Plans of Florida, Inc.; Medica
Healthcare Plans, Inc.; Midwest Security Life Insurance Company; National Pacific Dental, Inc.;
Neighborhood Health Partnership, Inc.; Nevada Pacific Dental; Optimum Choice, Inc.; Oxford Health
Insurance, Inc.; Oxford Health Plans (CT), Inc.; Oxford Health Plans (NJ), Inc.; Oxford Health Plans (NY),
Inc.; PacifiCare Life and Health Insurance Company; PacifiCare Life Assurance Company; PacifiCare of
Arizona, Inc.; PacifiCare of Colorado, Inc.; PacifiCare of Nevada, Inc.; Physicians Health Choice of New
York, Inc.; Physicians Health Choice of Texas, LLC; Preferred Partners, Inc.; Sierra Health and Life
Insurance Company, Inc.; UHC of California; U.S. Behavioral Health Plan, California; Unimerica
Insurance Company; Unimerica Life Insurance Company of New York; Unison Health Plan of Delaware,
Inc.; Unison Health Plan of the Capital Area, Inc.; United Behavioral Health; UnitedHealthcare Benefits of
Texas, Inc.; UnitedHealthcare Community Plan, Inc.; UnitedHealthcare Community Plan of Texas, L.L.C.;
UnitedHealthcare Insurance Company; UnitedHealthcare Insurance Company of Illinois;
UnitedHealthcare Insurance Company of New York; UnitedHealthcare Insurance Company of the River
Valley; UnitedHealthcare Life Insurance Company; UnitedHealthcare of Alabama, Inc.; UnitedHealthcare


                                                     XIV
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 179 of 188




of Arizona, Inc.; UnitedHealthcare of Arkansas, Inc.; UnitedHealthcare of Colorado, Inc.;
UnitedHealthcare of Florida, Inc.; UnitedHealthcare of Georgia, Inc.; UnitedHealthcare of Illinois, Inc.;
UnitedHealthcare of Kentucky, Ltd.; UnitedHealthcare of Louisiana, Inc.; UnitedHealthcare of Mid-Atlantic,
Inc.; UnitedHealthcare of the Midlands, Inc.; UnitedHealthcare of the Midwest, Inc.; United Healthcare of
Mississippi, Inc.; UnitedHealthcare of New England, Inc.; UnitedHealthcare of New Mexico, Inc.;
UnitedHealthcare of New York, Inc.; UnitedHealthcare of North Carolina, Inc.; UnitedHealthcare of Ohio,
Inc.; UnitedHealthcare of Oklahoma, Inc.; UnitedHealthcare of Oregon, Inc.; UnitedHealthcare of
Pennsylvania, Inc.; UnitedHealthcare of Texas, Inc.; UnitedHealthcare of Utah, Inc.; UnitedHealthcare of
Washington, Inc.; UnitedHealthcare of Wisconsin, Inc.; UnitedHealthcare Plan of the River Valley, Inc.




                                                   XV
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 180 of 188




Financial Information Privacy Notice
THIS NOTICE DESCRIBES HOW FINANCIAL INFORMATION ABOUT YOU MAY BE USED AND
DISCLOSED AND HOW YOU CAN GET ACCESS TO THIS INFORMATION.

PLEASE REVIEW IT CAREFULLY.

Effective September 23, 2013
We2 are committed to maintaining the confidentiality of your personal financial information. For the
purposes of this notice, "personal financial information" means information, other than health information,
about an enrollee or an applicant for health care coverage that identifies the individual, is not generally
publicly available and is collected from the individual or is obtained in connection with providing health
care coverage to the individual.

Information We Collect

We collect personal financial information about you from the following sources:

•     Information we receive from you on applications or other forms, such as name, address, age,
      medical information and Social Security number;

•     Information about your transactions with us, our affiliates or others, such as premium payment and
      claims history; and

•     Information from consumer reports.

Disclosure of Information

We do not disclose personal financial information about our enrollees or former enrollees to any third
party, except as required or permitted by law. For example, in the course of our general business
practices, we may, as permitted by law, disclose any of the personal financial information that we collect
about you without your authorization, to the following types of institutions:

      ■      To our corporate affiliates, which include financial service providers, such as other insurers,
             and non-financial companies, such as data processors:

      -      To nonaffiliated companies for our everyday business purposes, such as to process your
             transactions, maintain your account(s), or respond to court orders and legal investigations;
             and
      ■      To nonaffiliated companies that perform services for us, including sending promotional
             communications on our behalf.

Confidentiality and Security

We maintain physical, electronic and procedural safeguards in accordance with applicable state and
federal standards to protect your personal financial information against risks such as loss, destruction or
misuse. These measures include computer safeguards, secured files and buildings, and restrictions on
who may access your personal financial information.

Questions about this Notice

If you have any questions about this notice, please call the toll-free member phone number on the back of
your health plan ID card or contact the UnitedHealth Group Customer Call Center at 866-633-2446.

2 For purposes of this Financial Information Privacy Notice, "we" or "us" refers to the entities listed in
footnote 1, beginning on page XV of the Health Plan Notices of Privacy Practices, plus the following
UnitedHealthcare affiliates: AmeriChoice Health Services, Inc.; DCG Resource Options, LLC; Dental
Benefit Providers, Inc.; HealthAllies, Inc.; MAMSI Insurance Resources, LLC; Managed Physical Network,


                                                    XVI
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 181 of 188




Inc.; OneNet PPO, LLC; Oxford Benefit Management, Inc.; Oxford Health Plans LLC; ProcessWorks, Inc.;
Spectera, Inc.; UMR, Inc.; Unison Administrative Services, LLC; United Behavioral Health of New York
I.P.A., Inc.; United Healthcare Services, Inc.; UnitedHealth Advisors, LLC; UnitedHealthcare Service LLC;
UnitedHealthcare Services Company of the River Valley, Inc.; UnitedHealthOne Agency, Inc. This
Financial Information Privacy Notice only applies where required by law. Specifically, it does not apply to
(1) health care insurance products offered in Nevada by Health Plan of Nevada, Inc. and Sierra Health
and Life Insurance Company, Inc.; or (2) other UnitedHealth Group health plans in states that provide
exceptions for HIPAA covered entities or health insurance products.




                                                   XVII
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 182 of 188




UnitedHealth Group

Health Plan Notice of Privacy Practices: Federal and State
Amendments
Revised: June 30, 2013

The first part of this Notice, which provides our privacy practices for Medical Information, describes how
we may use and disclose your health information under federal privacy rules. There are other laws that
may limit our rights to use and disclose your health information beyond what we are allowed to do under
the federal privacy rules. The purpose of the charts below is to:

•        Show the categories of health information that are subject to these more restrictive laws; and

•        Give you a general summary of when we can use and disclose your health information without your
         consent.

If your written consent is required under the more restrictive laws, the consent must meet the particular
rules of the applicable federal or state law.

                                           Summary of Federal Laws

    Alcohol & Drug Abuse Information

    We are allowed to use and disclose alcohol and drug abuse information that is protected by federal
    law only (1) in certain limited circumstances, and/or disclose only (2) to specific recipients.

    Genetic Information

    We are not allowed to use genetic information for underwriting purposes.

                                            Summary of State Laws

    General Health Information

    We are allowed to disclose general health                CA, NE, PR, Rl, VT, WA, Wl
    information only (1) under certain limited
    circumstances, and /or (2) to specific recipients.

    HMOs must give enrollees an opportunity to               KY
    approve or refuse disclosures, subject to certain
    exceptions.

    You may be able to restrict certain electronic           NC, NV
    disclosures of such health information.

    We are not allowed to use health information for         CA, IA
    certain purposes.

    We will not use and/or disclose information              MO, NJ, SD
    regarding certain public assistance programs
    except for certain purposes.

    Prescriptions

    We are allowed to disclose prescription-related          ID, NH, NV
    information only (1) under certain limited



                                                         XVIII
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 183 of 188




 circumstances, and /or (2) to specific recipients.

 Communicable Diseases

 We are allowed to disclose communicable                 AZ, IN, KS, Ml, NV, OK
 disease information only (1) under certain limited
 circumstances, and /or (2) to specific recipients.

 Sexually Transmitted Diseases and Reproductive Health

 We are allowed to disclose sexually transmitted         CA, FL, IN, KS, Ml, MT, NJ, NV, PR, WA, WY
 disease and/or reproductive health information
 only (1) under certain limited circumstances
 and/or (2) to specific recipients.

 Alcohol and Drug Abuse

 We are allowed to use and disclose alcohol and          CT, GA, KY, IL, IN, IA, LA, MN, NC, NH, WA,
 drug abuse information (1) under certain limited        Wl
 circumstances, and/or disclose only (2) to specific
 recipients.

 Disclosures of alcohol and drug abuse information       WA
 may be restricted by the individual who is the
 subject of the information.

 Genetic Information

 We are not allowed to disclose genetic information      CA, CO, IL, KS, KY, LA, NY, Rl, TN, WY
 without your written consent.

 We are allowed to disclose genetic information          AK, AZ, FL, GA, IA, MD, MA, MO, NJ, NV, NH,
 only (1) under certain limited circumstances            NM, OR, Rl, TX, UT, VT
 and/or (2) to specific recipients.

 Restrictions apply to (1) the use, and/or (2) the       FL, GA, IA, LA, MD, NM, OH, UT, VA, VT
 retention of genetic information.

 HIV/AIDS

 We are allowed to disclose HIV/AIDS-related             AZ, AR, CA, CT, DE, FL, GA, IA, IL, IN, KS, KY,
 information only (1) under certain limited              ME, Ml, MO, MT, NH, NM, NV, NY, NC, OR,
 circumstances and/or (2) to specific recipients.        PA, PR, Rl, TX, VT, WA, WV, Wl, WY

 Certain restrictions apply to oral disclosures of       CT, FL
 HIV/AIDS-related information.

 Mental Health

 We are allowed to disclose mental health                CA, CT, DC, IA, IL, IN, KY, MA, Ml, NC, NM,
 information only (1) under certain limited              PR, TN, WA, Wl
 circumstances and/or (2) to specific recipients.

 Disclosures may be restricted by the individual         WA
 who is the subject of the information.

 Certain restrictions apply to oral disclosures of       CT
 mental health information.




                                                       XIX
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 184 of 188




 Certain restrictions apply to the use of mental       ME
 health information.

 Child or Adult Abuse

 We are allowed to use and disclose child and/or       AL, CO, IL, LA, NE, NJ, NM, Rl, TN, TX, UT, Wl
 adult abuse information only (1) under certain
 limited circumstances, and/or disclose only (2) to
 specific recipients.




                                                      XX
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 185 of 188




Statement of Employee Retirement Income Security Act of 1974
(ERISA) Rights
As a participant in the plan, you are entitled to certain rights and protections under the Employee
Retirement Income Security Act of 1974 (ERISA).


Receive Information about Your Plan and Benefits
You are entitled to examine, without charge, at the Plan Administrator's office and at other specified
locations, such as worksites and union halls, all documents governing the plan, including insurance
contracts and collective bargaining agreements, and a copy of the latest annual report (Form 5500
Series) filed by the plan with the U.S. Department of Labor and available at the Public Disclosure Room
of the Employee Benefits Security Administration.

You are entitled to obtain, upon written request to the Plan Administrator, copies of documents governing
the operation of the plan, including insurance contracts and collective bargaining agreements, and copies
of the latest annual report (Form 5500 Series) and updated Summary Plan Description. The Plan
Administrator may make a reasonable charge for the copies.


Continue Group Health Plan Coverage
You are entitled to continue health care coverage for yourself, spouse or Dependents if there is a loss of
coverage under the plan as a result of a qualifying event. You or your Dependents may have to pay for
such coverage. The Plan Sponsor is responsible for providing you notice of your Consolidated Omnibus
Budget Reconciliation Act (COBRA) continuation rights. Review the Summary Plan Description and the
documents governing the plan on the rules governing your COBRA continuation coverage rights.

You are entitled to a reduction or elimination of exclusionary periods of coverage for preexisting
conditions under your group health plan, if you have creditable coverage from another group health plan.
You should be provided a certificate of creditable coverage, in writing, free of charge, from your group
health plan or health insurance issuer when you lose coverage under the plan, when you become entitled
to elect COBRA continuation coverage, when your COBRA continuation coverage ceases, if you request
it before losing coverage, or if you request it up to 24 months after losing coverage. You may request a
certificate of creditable coverage by calling the number on the back of your ID card. Without evidence of
creditable coverage, you may be subject to a preexisting condition exclusion for 12 months (18 months
for late enrollees) after your enrollment date in your coverage.


Prudent Actions by Plan Fiduciaries
In addition to creating rights for plan participants, ERISA imposes duties upon the people who are
responsible for the operation of the employee benefit plan. The people who operate your plan, called
"fiduciaries" of the plan, have a duty to do so prudently and in the interest of you and other plan
participants and beneficiaries. No one, including your employer, your union, or any other person may fire
you or otherwise discriminate against you in any way to prevent you from obtaining a welfare benefit or
exercising your rights under ERISA.


Enforce Your Rights
If your claim for a welfare benefit is denied or ignored, in whole or in part, you have a right to know why
this was done, to obtain copies of documents relating to the decision without charge, and to appeal any
denial, all within certain time schedules. Under ERISA, there are steps you can take to enforce the above
rights. For instance, if you request a copy of plan documents or the latest annual report from the plan and
do not receive them within 30 days, you may file suit in a Federal court. In such a case, the court may
require the Plan Administrator to provide the materials and pay you up to $110 a day until you receive the


                                                    XXI
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 186 of 188




materials, unless the materials were not sent because of reasons beyond the control of the Plan
Administrator. If you have a claim for Benefits which is denied or ignored, in whole or in part, you may file
suit in a state or Federal court. In addition, if you disagree with the plan's decision or lack thereof
concerning the qualified status of a domestic relations order or a medical child support order, you may file
suit in Federal court. If it should happen that plan fiduciaries misuse the plan's money, or if you are
discriminated against for asserting your rights, you may seek assistance from the U.S. Department of
Labor, or you may file suit in a Federal court. The court will decide who should pay court costs and legal
fees. If you are successful, the court may order the person you have sued to pay these costs and fees. If
you lose, the court may order you to pay these costs and fees, for example, if it finds your claim is
frivolous.


Assistance with Your Questions
If you have any questions about your plan, you should contact the Plan Administrator. If you have any
questions about this statement or about your rights under ERISA, or if you need assistance in obtaining
documents from the Plan Administrator, you should contact the nearest office of the Employee Benefits
Security Administration, U.S. Department of Labor listed in your telephone directory or the Division of
Technical Assistance and Inquiries, Employee Benefits Security Administration, U.S. Department of
Labor, 200 Constitution Avenue, N.W., Washington, D.C. 20210. You may also obtain certain publications
about your rights and responsibilities under ERISA by calling the publication hotline of the Employee
Benefits Security Administration.




                                                    XXII
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 187 of 188




ERISA Statement
If the Enrolling Group is subject to ERISA, the following information applies to you.


Summary Plan Description
Name of Plan: Planet Equity Group LLC Welfare Benefit Plan

Name, Address and Telephone Number of Plan Sponsor and Named Fiduciary:

                                        Planet Equity Group LLC
                                           800 Hillgrove Road
                                                Suite 200
                                        Western Springs, IL 60558
                                             (708) 286-286

The Plan Sponsor retains all fiduciary responsibilities with respect to the Plan except to the extent the
Plan Sponsor has delegated or allocated to other persons or entities one or more fiduciary responsibilities
with respect to the Plan.

Claims Fiduciary: UnitedHealthcare Insurance Company ("UnitedHealthcare," refer to your Certificate of
Coverage for details on the legal entity that provides your coverage) is your Plan's Claims Fiduciary and
has been delegated this responsibility by your Plan Sponsor. Your Claims Fiduciary has the authority to
require eligible individuals to furnish it with information necessary for the proper administration of your
Plan.

Employer Identification Number (EIN): XX-XXXXXXX

Plan Number: 501

Plan Year: July 1 through June 30

Type of Plan: Health care coverage plan

Name, Business Address, and Business Telephone Number of Plan Administrator:

                                        Planet Equity Group LLC
                                           800 Hillgrove Road
                                                Suite 200
                                        Western Springs, IL 60558
                                             (708) 286-1084

Type of Administration of the Plan: Your Plan is fully insured. Benefits are provided under a group
insurance contract entered into between your Plan Sponsor and UnitedHealthcare. Claims for benefits
are sent to UnitedHealthcare. Your employer and UnitedHealthcare share responsibility for administering
the plan.

UnitedHealthcare Insurance Company for Network Benefits and UnitedHealthcare Insurance Company of
                                 Illinois for Non-Network Benefits

                                  UnitedHealthcare Insurance Company

                                            185 Asylum Street
                                         Hartford, CT 06103-0450
                                               860-702-5000

                             UnitedHealthcare Insurance Company of Illinois

                                  200 East Randolph Street, Suite 5300


                                                    XXIII
Case 4:19-cv-02151 Document 1-3 Filed on 06/14/19 in TXSD Page 188 of 188




                                            Chicago, IL 60601
                                             860-702-5000

Person designated as Agent for Service of Legal Process: Plan Administrator

Discretionary Authority of Plan Administrator and Other Plan Fiduciaries: The Plan Administrator
and other Plan fiduciaries shall have discretionary authority to interpret the terms of the Plan and to
determine eligibility for benefits in accordance with the terms of the Plan. Any interpretation or
determination made pursuant to such discretionary authority shall be given deference and be legally
binding on all parties and subject to review by a legal authority only to the extent the decision was
arbitrary and capricious.

Source of Contributions and Funding under the Plan: There are no contributions to the Plan. Any
required employee contributions are used to partially reimburse the Plan Sponsor for Premiums under the
Plan. Benefits under the Plan are funded by the payment of Premium required by the group Policy.

Method of Calculating the Amount of Contribution: Employee-required contributions to the Plan
Sponsor are the employee's share of costs as determined by Plan Sponsor. From time to time, the Plan
Sponsor will determine the required employee contributions for reimbursement to the Plan Sponsor and
distribute a schedule of such required contributions to employees.

Qualified Medical Child Support Orders: The Plan's procedures for handling qualified medical child
support orders are available without charge upon request to the Plan Administrator.

Amendment or Termination of the Plan: Your employer, as the Plan Sponsor, has the right to amend or
terminate this Plan at any time. Note that the insurance contract, which is how benefits under the Plan are
provided, is not necessarily the same as the Plan. As a result, termination of the insurance contract does
not necessarily terminate the Plan.




                                                  XXIV
